Exhibit 10.(a)

 

EXECUTION COPY

 

 

$215,000,000

 

CREDIT AGREEMENT

 

Dated as of February 27, 2009

 

by and among

 

BRINKER INTERNATIONAL, INC.,
as Borrower,

 

BRINKER RESTAURANT CORPORATION,
as Guarantor,

 

The Banks Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES, INC. and
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers
and Bookrunners

 

BANK OF AMERICA, N.A.,
as Sole Syndication Agent

 

COMPASS BANK

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents

 

[CS&M No. 6701-797]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

Section 1.01. Certain Defined Terms

1

Section 1.02. Computation of Time Periods

15

Section 1.03. Accounting Terms

15

Section 1.04. Miscellaneous

16

 

 

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

16

 

 

Section 2.01. The Advances

16

Section 2.02. Requests for Advances

16

Section 2.03. Borrowings; Advances; Termination of Eurodollar Rate Advances

17

Section 2.04. Conversions and Continuations of Borrowings

19

Section 2.05. Optional Termination and Reduction of the Commitments

21

Section 2.06. Repayment and Prepayment of Advances; Notes

21

Section 2.07. Interest on Advances

22

Section 2.08. Interest Rate Determination

23

Section 2.09. Fees

23

Section 2.10. Payments; Computations; Interest on Overdue Amounts

23

Section 2.11. Consequential Losses on Eurodollar Rate Advances

24

Section 2.12. Increased Costs

25

Section 2.13. Replacement of Banks

26

Section 2.14. Illegality and Unavailability

26

Section 2.15. Taxes

27

Section 2.16. Payments Pro Rata

29

Section 2.17. Increase in Commitments

30

Section 2.18. Defaulting Banks

31

 

 

ARTICLE III CONDITIONS

32

 

 

Section 3.01. Conditions Precedent to Effectiveness

32

Section 3.02. Conditions Precedent to Each Borrowing

34

Section 3.03. Administrative Agent

34

 

 

ARTICLE IV GUARANTY

35

 

 

Section 4.01. Guaranty

35

Section 4.02. Payment

35

Section 4.03. Waiver

35

Section 4.04. Acknowledgments and Representations

35

Section 4.05. Subordination

36

Section 4.06. Guaranty Absolute

36

Section 4.07. No Waiver; Remedies

36

 

i

--------------------------------------------------------------------------------


 

Section 4.08. Continuing Guaranty

36

Section 4.09. Limitation

37

Section 4.10. Effect of Bankruptcy

37

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

37

 

 

Section 5.01. Corporate Existence

37

Section 5.02. Corporate Power

38

Section 5.03. Enforceable Obligations

38

Section 5.04. Financial Statements

38

Section 5.05. Litigation

39

Section 5.06. Margin Stock; Use of Proceeds

39

Section 5.07. Investment Company Act

39

Section 5.08. ERISA

39

Section 5.09. Taxes

39

Section 5.10. Environmental Condition

40

Section 5.11. Ownership of Guarantor

40

Section 5.12. Solvency

40

Section 5.13. Disclosure

40

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

40

 

 

Section 6.01. Compliance with Laws, Etc

40

Section 6.02. Reporting Requirements

41

Section 6.03. Use of Proceeds

42

Section 6.04. Maintenance of Insurance

42

Section 6.05. Preservation of Corporate Existence, Etc

42

Section 6.06. Payment of Taxes, Etc

43

Section 6.07. Visitation Rights

43

Section 6.08. Compliance with ERISA and the Code

43

 

 

ARTICLE VII NEGATIVE COVENANTS

43

 

 

Section 7.01. Financial Covenants

43

Section 7.02. Negative Pledge

44

Section 7.03. Merger and Sale of Assets

44

Section 7.04. Agreements to Restrict Dividends and Certain Transfers

45

Section 7.05. Transactions with Affiliates

45

Section 7.06. Change of Business

45

Section 7.07. Limitation on Loans, Advances and Investments

45

Section 7.08. Accounting Practices

46

Section 7.09. Debt

46

 

 

ARTICLE VIII DEFAULTS

47

 

 

Section 8.01. Defaults

47

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX THE ADMINISTRATIVE AGENT

49

 

 

Section 9.01. Authorization and Action

49

Section 9.02. Administrative Agent’s Reliance, Etc

50

Section 9.03. Knowledge of Defaults

50

Section 9.04. Rights of the Administrative Agent as a Bank

51

Section 9.05. Bank Credit Decision

51

Section 9.06. Successor Administrative Agent

51

Section 9.07. Joint Lead Arrangers and Bookrunners and Syndication Agent

52

Section 9.08. INDEMNIFICATION

52

 

 

ARTICLE X MISCELLANEOUS

53

 

 

Section 10.01. Amendments, Etc

53

Section 10.02. Notices, Etc

53

Section 10.03. No Waiver; Remedies

54

Section 10.04. Costs, Expenses and Taxes

54

Section 10.05. Right of Set-off

55

Section 10.06. Bank Assignments and Participations

55

Section 10.07. Governing Law

57

Section 10.08. Interest

57

Section 10.09. Execution in Counterparts

58

Section 10.10. Survival of Agreements, Representations and Warranties, Etc

58

Section 10.11. The Borrower’s Right to Apply Deposits

59

Section 10.12. Confidentiality

59

Section 10.13. Binding Effect

60

Section 10.14. ENTIRE AGREEMENT

60

Section 10.15. USA PATRIOT ACT

61

Section 10.16. No Fiduciary Relationship

61

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS:

 

 

 

Exhibit A

 

Form of Note

Exhibit B

 

Form of Notice of Borrowing

Exhibit C

 

Form of Assignment

Exhibit D

 

Form of Opinion of Counsel for the Borrower and the Guarantor

Exhibit E

 

Form of U.S. Tax Compliance Certificate

 

 

 

SCHEDULES:

 

 

 

Schedule I

-

Bank and Administrative Agent Addresses

Schedule II

-

Borrower and Guarantor Addresses

Schedule III

-

Permitted Liens

Schedule IV

-

Agreements Restricting Dividends and Certain Transfers

Schedule V

-

GAAP Exceptions

Schedule VI

-

Investments

Schedule VII

-

Permitted Debt

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”), dated as of February 27, 2009, by and among
BRINKER INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), BRINKER
RESTAURANT CORPORATION, a Delaware corporation (the “Guarantor”), the Banks
party hereto, and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Banks hereunder.

 

The Borrower has requested that the Banks make loans to it in an aggregate
principal amount not exceeding $215,000,000 at any one time outstanding, and the
Banks are prepared to make such loans upon and subject to the terms and
conditions hereof.  Accordingly, the parties hereto agree as follows:

 


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


 


SECTION 1.01.CERTAIN DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS (SUCH MEANINGS TO BE EQUALLY APPLICABLE
TO BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED):


 

“Accession Agreement” has the meaning specified in Section 2.17.

 

“Administrative Agent” has the meaning specified in the introduction hereto.

 

“Advance” means an advance by a Bank to the Borrower as part of a Borrowing and
refers to a Base Rate Advance or a Eurodollar Rate Advance, each of which shall
be a “Type” of Advance.

 

“Affiliate” means any Person that, directly or indirectly, controls, or is
controlled by or under common control with, another Person.  For the purposes of
this definition, the terms “control”, “controlled by” and “under common control
with”, as used with respect to any Person, means the power to direct or cause
the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.  Without limiting the generality of the foregoing, a Subsidiary of a
Person is an Affiliate of that Person.

 

“Agreement” has the meaning specified in the introduction hereto.

 

“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance, and such Bank’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

1

--------------------------------------------------------------------------------


 

“Applicable Rate” means, for any day, with respect to any Eurodollar Rate
Advance or Base Rate Advance or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurodollar Rate Spread”, “Base Rate Spread” or “Facility Fee
Rate”, as the case may be, based upon the Moody’s Rating and the S&P Rating:

 

Rating
Level

 

Ratings (Moody’s/S&P)

 

Facility Fee
Rate
(bps per
annum)

 

Eurodollar
Rate Spread
(bps per
annum)

 

Base Rate
Spread
(bps per
annum)

 

Rating Level 1

 

> 

Baa1 or BBB+

 

25.0

 

175.0

 

75.0

 

Rating Level 2

 

 

Baa2 or BBB

 

30.0

 

195.0

 

95.0

 

Rating Level 3

 

 

Baa3 and BBB-

 

40.0

 

235.0

 

135.0

 

Rating Level 4

 

 

Baa3/BB+ or Ba1/BBB-

 

50.0

 

275.0

 

175.0

 

Rating Level 5

 

< 

Ba1 and BB+

 

50.0

 

325.0

 

225.0

 

 

For purposes of the foregoing, (a) if a Moody’s Rating or an S&P Rating shall
not be in effect (other than by reason of the circumstances referred to in the
last sentence of this definition), then the applicable rating agency shall be
deemed to have established a rating in Rating Level 5 (as set forth in the table
above); (b) if the Moody’s Rating and the S&P Rating shall fall within different
Rating Levels, the Applicable Rate shall be based on the higher of the two
ratings unless the ratings differ by more than one Rating Level, in which case
the Applicable Rate shall be based on the Rating Level one level above that
corresponding to the lower rating; and (c) if the Moody’s Rating or the S&P
Rating shall be changed (other than as a result of a change in the rating system
of Moody’s or S&P), such change shall be effective as of the date on which it is
first publicly announced by Moody’s or S&P.  Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change.  If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Banks shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

 

“Applicable Usury Laws” means the Texas Finance Code, any other law of the State
of Texas limiting interest rates and any applicable Federal law to the extent
that it permits Banks to contract for, charge, reserve or receive a greater
amount of interest than under the Texas Finance Code or other laws of the State
of Texas.

 

2

--------------------------------------------------------------------------------


 

“Assignment” means an assignment and acceptance entered into by a Bank and an
assignee, and accepted by the Administrative Agent, in substantially the form of
the attached Exhibit C.

 

“Banks” means the Persons listed under the heading “Banks” on the signature
pages hereof and each other Person that shall have become a party hereto
pursuant to an Assignment or an Accession Agreement, other than any such Person
that shall have ceased to be a party hereto pursuant to an Assignment.

 

“Base Rate” means, for any day, a fluctuating interest rate per annum in effect
from time to time which rate per annum shall at all times be equal to the higher
of:

 

(a) the rate of interest announced publicly by JPMCB in New York, New York from
time to time as JPMCB’s prime rate on such day;

 

(b) the Federal Funds Rate for such day plus ½ of 1% per annum; and

 

(c) so long as none of the conditions described in clauses (i), (ii) or (iii) of
Section 2.03(d) shall exist, the Eurodollar Rate for a one month interest period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1% per annum, provided that, for the avoidance of doubt, the
Eurodollar Rate for any day shall be based on the rate appearing on the Reuters
BBA LIBOR Rates Page 3750 at approximately 11:00 a.m. London time on such day.

 

“Base Rate Advance” means an Advance which bears interest as provided in
Section 2.07(a)(i).

 

“Base Rate Borrowing” means a Borrowing comprised of Base Rate Advances.

 

“Board” means, as to any Person, the Board of Directors of the Person or the
Executive Committee thereof.

 

“Borrower” has the meaning specified in the introduction hereto.

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type to the Borrower made by each of the Banks pursuant to Section 2.01.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in Dallas, Texas, or New York City, New York, and, if the
applicable Business Day relates to any Eurodollar Rate Advances, on which
dealings are carried on in the interbank eurodollar market.

 

“Capitalized Lease” means at any time, a lease with respect to which the lessee
thereunder is required concurrently to recognize the acquisition of an asset and
the incurrence of a liability in accordance with GAAP.

 

3

--------------------------------------------------------------------------------


 

“Capitalized Lease Obligations” means, with respect to any Person for any period
of determination, the amount of the obligations of such Persons under
Capitalized Leases which would be shown as a liability on a balance sheet of
such Person prepared in accordance with GAAP.

 

“Code” means, as appropriate, the Internal Revenue Code of 1986, as amended, or
any successor Federal tax code, and any reference to any statutory provision
shall be deemed to be a reference to any successor provision or provisions.

 

“Commitment” of any Bank means at any time the amount set forth opposite such
Bank’s name on the signature pages hereof or in an Assignment, as such amount
may be terminated, reduced or increased pursuant to Section 2.05, Section 8.01
or Section 10.06.

 

“Confidential Information” has the meaning specified in Section 10.12.

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated January 7, 2009, relating to the credit facility provided for
herein.

 

“Consolidated” refers to the consolidation of the accounts of any Person and its
Subsidiaries in accordance with GAAP.

 

“Controlled Group” means any group of organizations within the meaning of
Section 414(b), (c), (m), or (o) of the Code of which the Borrower or its
Subsidiaries is a member.

 

“Corporate Franchise” means the right or privilege granted by the state or
government to the Person forming a corporation, and their successors, to exist
and do business as a corporation and to exercise the rights and powers
incidental to that form of organization or necessarily implied in the grant.

 

“Credit Documents” means this Agreement, the Notes, and each other agreement,
instrument or document executed by the Borrower or the Guarantor at any time in
connection with this Agreement.

 

“Debt” means, in the case of any Person, without duplication, (i) indebtedness
of such Person for borrowed money, (ii) obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) Capitalized Lease
Obligations, and (iv) obligations of such Person under or relating to letters of
credit or guaranties in respect of, and obligations (contingent or otherwise) to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, indebtedness or obligations of others of the kinds referred to in
clauses (i) through (iii) of this definition.  For the purposes of this
Agreement, the term Debt shall not include any obligation of the Borrower or the
Guarantor incurred by entering into, or by guaranteeing, any transaction that is
a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap or option, foreign exchange transaction,
currency swap or option or any similar transaction.

 

4

--------------------------------------------------------------------------------


 

“Debt to Cash Flow Ratio” has the meaning specified in Section 7.01(b).

 

“Default” has the meaning specified in Section 8.01.

 

“Defaulting Bank” means any Bank that (a) shall have failed to fund its ratable
share of any Borrowing for three or more Business Days after the date of such
Borrowing (unless (i) such Bank shall have notified the Administrative Agent and
the Borrower in writing of its determination that a condition to its obligation
to make an Advance as part of such Borrowing shall not have been satisfied and
(ii) Banks representing a majority in interest of the Commitments shall not have
advised the Administrative Agent in writing of their determination that such
condition has been satisfied), (b) shall have notified the Administrative Agent
(or shall have notified the Borrower, which shall in turn have notified the
Administrative Agent) in writing that it does not intend or is unable to comply
with its funding obligations under this Agreement, or shall have made a public
statement to the effect that it does not intend or is unable to comply with such
funding obligations or its funding obligations under other credit or similar
agreements to which it is a party, (c) shall have failed (but not for fewer than
three Business Days) after a request by the Administrative Agent to confirm that
it will comply with its obligations to make Advances hereunder or (d) shall have
become the subject of a bankruptcy or insolvency proceeding, or shall have had a
receiver, conservator, trustee or custodian appointed for it, or shall have
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or shall have a parent
company that has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

 

“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Domestic Lending Office” opposite its name on Schedule I
hereto or in an Assignment or such other office of such Bank as such Bank may
from time to time specify to the Borrower and the Administrative Agent.

 

“EBIT” means for any period, the Consolidated earnings of a Person during such
period from continuing operations, exclusive of (i) gains on sales of assets not
in the ordinary course of business (to the extent such gains are included in
earnings from continuing operations), (ii) any non-recurring, non-cash charges
or losses not in the ordinary course of business (to the extent such charges or
losses are included in earnings from continuing operations), (iii) any non-cash
expenses for such period resulting from the grant of stock options or other
equity-based incentives to any director, officer or employee of the Borrower or
any Subsidiary pursuant to a written plan or agreement approved by the Board of
the Borrower (to the extent such expenses are included in earnings from
continuing operations) and (iv) extraordinary items, as determined under GAAP,
but without deducting federal, state, foreign and local income taxes and
Interest Expense.

 

“EBITDA” means, for any period, the Consolidated earnings of a Person during
such period from continuing operations, exclusive of (i) gains on sales of
assets

 

5

--------------------------------------------------------------------------------


 

not in the ordinary course of business (to the extent such gains are included in
earnings from continuing operations), (ii) any non-recurring, non-cash charges
or losses not in the ordinary course of business (to the extent such charges or
losses are included in earnings from continuing operations), (iii) any non-cash
expenses for such period resulting from the grant of stock options or other
equity-based incentives to any director, officer or employee of the Borrower or
any Subsidiary pursuant to a written plan or agreement approved by the Board of
the Borrower (to the extent such expenses are included in earnings from
continuing operations) and (iv) extraordinary items, as determined under GAAP,
but without deducting federal, state, foreign and local income taxes, Interest
Expense, depreciation and amortization.

 

“Effective Date” means the date on which the conditions set forth in
Section 3.01 and Section 3.02(a) shall have been satisfied (or waived in
accordance with Section 10.01).

 

“Eligible Assignee” means (i) a Bank or any Affiliate of any Bank; (ii) a
commercial bank or financial institution, in each case with an office in the
United States of America acceptable to the Administrative Agent and, unless a
Default has occurred and is continuing, the Borrower, such acceptance not to be
unreasonably withheld, and (iii) a finance company, insurance company or other
financial institution (not already covered by clause (ii) of this definition) or
fund (whether a corporation, partnership or other entity) which is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business, and having total assets in excess of $1,000,000,000, or
any other Person, in each case, acceptable to the Administrative Agent and,
unless a Default has occurred and is continuing, the Borrower in their
discretion.

 

“Environment” has the meaning set forth in 42 U.S.C. §9601(8) (1982).

 

“Environmental Protection Statute” means any local, state or federal law,
statute, regulation, order, consent decree or other Governmental Requirement,
domestic or foreign, arising from or in connection with or relating to the
protection or regulation of the Environment, including, without limitation,
those laws, statutes, regulations, orders, decrees and other Governmental
Requirements relating to the disposal, cleanup, production, storing, refining,
handling, transferring, processing or transporting of Hazardous Waste, Hazardous
Substances or any pollutant or contaminant, wherever located.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued thereunder
from time to time.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

6

--------------------------------------------------------------------------------


 

“Eurodollar Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in an Assignment (or, if no such office is specified, its
Domestic Lending Office) or such other office of such Bank as such Bank may from
time to time specify to the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means, for any Interest Period, the offered rate for deposits
in U.S. Dollars for a period equal to or nearest the number of days in such
Interest Period which appears on the Reuters “LIBOR01” screen displaying British
Bankers’ Association Interest Settlement Rates (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) as of approximately 11:00 a.m. London time on
the date two Business Days prior to the first day of such Interest Period,
provided that if such rates do not appear on any such screen, the “Eurodollar
Rate” shall mean, for any Interest Period, the rate per annum equal to the
average (rounded upwards, if necessary, to the nearest 1/16 of 1%) of the
respective rates notified to the Administrative Agent by each Reference Bank as
the rate at which U.S. Dollar deposits are offered to such Reference Bank by
prime banks at or about 11:00 a.m., London time, two Business Days prior to the
beginning of such Interest Period in the London interbank market for delivery on
the first day of such Interest Period for a period approximately equal to the
number of days in such Interest Period and in an amount comparable to the
principal amount of the Advances.

 

“Eurodollar Rate Advance” means any Advance as to which the Borrower shall have
selected an interest rate based upon the Eurodollar Rate as provided in
Article II.

 

“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Rate
Advances.

 

“Eurodollar Rate Reserve Percentage” of any Bank for any Interest Period for any
Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Bank with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” means the $300,000,000 Credit Agreement dated as of
October 6, 2004, among the Borrower, the Guarantor, certain financial
institutions named therein and Citibank, N.A., as Administrative Agent, as
amended.

 

“Existing Term Loan Agreement” means the $400,000,000 Loan Agreement dated as of
October 24, 2007, among the Borrower, the Guarantor, certain financial
institutions named therein and Citibank, N.A., as Administrative Agent.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, the principal accounting
officer, any vice president or assistant vice president with accounting or
financial responsibilities, or the treasurer or any assistant treasurer of the
Borrower.

 

“Foreign Subsidiary” means a Subsidiary of the Borrower organized under the laws
of a jurisdiction other than the United States of America.

 

“GAAP” means generally accepted accounting principles for financial reporting as
in effect from time to time in the United States of America, applied on a
consistent basis.

 

“Governmental Requirements” means all judgments, orders, writs, injunctions,
decrees, awards, laws, ordinances, statutes, regulations, rules, Corporate
Franchises, permits, certificates, licenses, authorizations and the like and any
other requirements of any government or any commission, board, court, agency,
instrumentality or political subdivision thereof.

 

“Guaranteed Obligations” means all obligations of the Borrower to the Banks and
the Administrative Agent hereunder and under the Notes and any other Credit
Document to which the Borrower is a party, whether for principal, interest,
fees, expenses, indemnities or otherwise, and whether now or hereafter existing.

 

“Guarantor” has the meaning specified in the introduction hereto.

 

“Hazardous Substance” has the meaning set forth in 42 U.S.C. §9601(14) and shall
also include each other substance considered to be a hazardous substance under
any Environmental Protection Statute.

 

“Hazardous Waste” has the meaning set forth in 42 U.S.C. §6903(5) and shall also
include each other substance considered to be a hazardous waste under any
Environmental Protection Statute (including, without limitation, 40 C.F.R.
§261.3).

 

8

--------------------------------------------------------------------------------


 

“Increasing Bank” has the meaning specified in Section 2.17.

 

“Indemnified Person” has the meaning specified in Section 10.04(b).

 

“Insufficiency” means, with respect to any Plan, the amount, if any, by which
the present value of the vested benefits under such Plan exceeds the fair market
value of the assets of such Plan allocable to such benefits.

 

“Interest Expense” means, with respect to any Person for any period of
determination, its interest expense determined in accordance with GAAP,
including, without limitation, all interest with respect to Capitalized Lease
Obligations and all capitalized interest, but excluding deferred financing fees.

 

“Interest Payment Dates” means, with respect to each Advance, the earlier of
(i) the last day of the applicable Interest Period related to such Advance,
(ii) the ninetieth (90th) day after the day on which the applicable Interest
Period related to such Advance begins, if such Interest Period is longer than
three months, (iii) the Termination Date, (iv) the date of demand therefor with
respect to interest accruing under Section 2.07(b) and Section 2.10(e), and
(v) the date of any prepayment of any Advance, whether or not such prepayment is
otherwise permitted hereunder.

 

“Interest Period” means with respect to any Advance:

 

(a) if such Advance is a Eurodollar Rate Advance, the period commencing on the
date of such Advance or on the last day of the immediately preceding Interest
Period applicable to such Advance, as the case may be, and ending on the
numerically corresponding day (or if there is no corresponding day, the last
day) in the calendar month that is one (1), two (2), three (3) or six (6) months
thereafter, as the Borrower may select, and

 

(b) if such Advance is a Base Rate Advance, the period commencing on the date of
such Advance or on the last day of the immediately preceding Interest Period
applicable to such Advance, as the case may be, and ending ninety (90) days
later or, if earlier, on the Termination Date or the date of the prepayment of
such Advance,

 

in each case, as selected by the Borrower, as provided in Section 2.02 with
respect to Advances.  Notwithstanding the foregoing, however:

 

(i) if any Interest Period would end on a day which shall not be a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, with respect to Eurodollar Rate Advances only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day;

 

(ii) no Interest Period may be selected for any Advance that ends later than the
Termination Date; and

 

9

--------------------------------------------------------------------------------


 

(iii) Interest Periods commencing on the same date for Advances comprising the
same Borrowing shall be of the same duration.

 

Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of an Interest Period.  The Administrative Agent
shall promptly advise each Bank in writing of each Interest Period so selected
by the Borrower with respect to each Borrowing.

 

“Investments” has the meaning specified in Section 7.07.

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“Joint Lead Arrangers” means J.P. Morgan Securities Inc. and Banc of America
Securities LLC, in their capacities as joint lead arrangers and joint
bookrunners for the credit facility provided for herein.

 

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, encumbrance or other type of preferential arrangement to secure or
provide for the payment of any obligation of any Person, whether arising by
contract, operation of law or otherwise (including, without limitation, the
interest of a vendor or lessor under any conditional sale agreement, Capitalized
Lease or other title retention agreement).

 

“Liquid Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are guaranteed or insured by, the United States of America or any agency or
instrumentality thereof;

 

(b)  (i) negotiable or nonnegotiable certificates of deposit, time deposits,
bankers’ acceptances or other similar banking arrangements maturing within
twelve (12) months from the date of acquisition thereof (“bank debt
securities”), issued by (A) any Bank or any Affiliate of any Bank or (B) any
other foreign or domestic bank, trust company or financial institution which has
a combined capital surplus and undivided profit of not less than $100,000,000 or
the U.S. Dollar equivalent thereof, if at the time of deposit or purchase, such
bank debt securities are rated not less than “BB” (or the then equivalent) by
the rating service of S&P or of Moody’s, (ii) commercial paper issued by (A) any
Bank or any Affiliate of any Bank or (B) any other Person if at the time of
purchase such commercial paper is rated not less than “A-2” (or the then
equivalent) by the rating service of S&P or not less than “P-2” (or the then
equivalent) by the rating service of Moody’s, or upon the discontinuance of both
of such services, such other nationally recognized rating service or services,
as the case may be, as shall be selected by the Borrower or the Guarantor,
(iii) debt or other securities issued by (A) any Bank or Affiliate of any Bank
or (B) or any other Person, if at the time of purchase such Person’s debt or
equity securities are rated not less than “BB” (or the then equivalent) by the
rating service of S&P or of Moody’s, or upon the discontinuance of both such
services, such other nationally recognized rating service or services, as the
case may be, as shall be selected by the Borrower or the

 

10

--------------------------------------------------------------------------------


 

Guarantor and (iv) marketable securities of a class registered pursuant to
Section 12(b) or (g) of the Exchange Act;

 

(c) repurchase agreements relating to investments described in clauses (a) and
(b) above with a market value at least equal to the consideration paid in
connection therewith, with any Person who has a combined capital surplus and
undivided profit of not less than $100,000,000 or the U.S. Dollar equivalent
thereof, if at the time of entering into such agreement the debt securities of
such Person are rated not less than “BBB” (or the then equivalent) by the rating
service of S&P or of Moody’s, or upon the discontinuance of both such services,
such other nationally recognized rating service or services, as the case may be,
as shall be selected by the Borrower or the Guarantor; and

 

(d) shares of any mutual fund registered under the Investment Company Act of
1940, as amended, which invests solely in underlying securities of the types
described in clauses (a), (b) and (c) above.

 

“Majority Banks” means at any time Banks holding more than fifty percent (50%)
of the then aggregate unpaid principal amount of the Advances held by the Banks,
or, if no such principal amount is then outstanding, Banks having more than
fifty percent (50%) of the Commitments.

 

“Material Adverse Effect” means, relative to any occurrence whatsoever, any
effect which (a) is material and adverse to the financial condition or business
operations of the Borrower and its Subsidiaries, on a Consolidated basis, or
(b) adversely affects the legality, validity or enforceability of this Agreement
or any Note, or (c) causes a Default.

 

“Maximum Rate” means at the particular time in question the maximum non-usurious
rate of interest which, under Applicable Usury Law, may then be contracted for,
taken, reserved, charged or received under this Agreement, the Notes or under
any other agreement entered into in connection with this Agreement or the
Notes.  If such maximum non-usurious rate of interest changes after the date
hereof, the Maximum Rate shall, from time to time, be automatically increased or
decreased, as the case may be, as of the effective date of each change in such
maximum rate, in each case without notice to Borrower.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Moody’s Rating” means, at any time, the Borrower’s corporate family rating then
most recently announced by Moody’s.

 

“Net Worth” of any Person means, as of any date of determination, the excess of
total assets of such Person over total liabilities, total assets and total
liabilities each to be determined in accordance with GAAP.

 

“Non-U.S. Bank” has the meaning specified in Section 2.15(e).

 

11

--------------------------------------------------------------------------------


 

“Note” means a promissory note of the Borrower payable to the order of any Bank,
in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Bank resulting from Advances.

 

“Notice of Borrowing” has the meaning specified in Section 2.02.

 

“Obligated Party” has the meaning specified in Section 4.03.

 

“Other Taxes” has the meaning specified in Section 2.15(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation (and any successor
thereto).

 

“Patriot Act” means the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law on October 26, 2001.

 

“Permitted Liens” means, with respect to any Person, Liens:

 

(a) for taxes, assessments or governmental charges or levies on property of such
Person incurred in the ordinary course of business to the extent not required to
be paid pursuant to Sections 6.01 and 6.06;

 

(b) imposed by law, such as landlords’, carriers’, warehousemen’s and mechanics’
liens and other similar Liens arising in the ordinary course of business
securing obligations which are not overdue for a period of more than sixty (60)
days or which are being contested in good faith and by appropriate proceedings;

 

(c) arising in the ordinary course of business (i) out of pledges or deposits
under workers’ compensation laws, unemployment insurance, old age pensions or
other social security or retirement benefits, or similar legislation or to
secure public or statutory obligations of such Person or (ii) which were not
incurred in connection with the borrowing of money and do not in the aggregate
materially detract from the value or use of the assets of the Borrower and its
Subsidiaries in the operation of their business;

 

(d) securing Debt existing on the date of this Agreement and listed on the
attached Schedule III or reflected in the financial statements referenced in
Section 5.04, provided that the Debt secured by such Liens shall not be renewed,
refinanced or extended if the amount of such Debt so renewed is greater than the
outstanding amount of such Debt on the date of this Agreement;

 

(e) constituting easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and encumbrances
consisting of zoning restrictions, easements, licenses, restrictions on the use
of property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of such Person;

 

12

--------------------------------------------------------------------------------


 

(f) securing judgments against such Person which are being appealed;

 

(g) on real property acquired by such Person after the date of this Agreement
and securing only Debt of such Person incurred to finance the purchase price of
such property, provided that any such Lien is created within one hundred eighty
(180) days of the acquisition of such property; or

 

(h) other than those Liens otherwise permitted above, Liens securing Debt of the
Borrower and its Subsidiaries in an aggregate principal amount not in excess of
five percent (5.0%) of the Borrower’s Net Worth, on a Consolidated basis, as
reflected on the most recent financial statements of the Borrower and its
Consolidated Subsidiaries delivered to the Banks pursuant to Section 5.04 or
6.02.

 

“Person” means an individual, partnership, corporation, limited liability
company, limited liability partnership, business trust, joint stock company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.

 

“Plan” means an employee pension benefit plan within the meaning of Title IV of
ERISA which is either (a) maintained for employees of the Borrower, of any
Subsidiary of the Borrower, or of any member of the Controlled Group, or
(b) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
the Borrower, any Subsidiary of the Borrower or any member of the Controlled
Group is at the time in question making or accruing an obligation to make
contributions or has within the preceding five plan years made contributions.

 

“Rating” means the Moody’s Rating or the S&P Rating, as the case may be.

 

“Rating Level” means the applicable rating level as set forth in the table under
the definition of the Applicable Rate.

 

“Reference Banks” mean JPMCB and Bank of America, N.A.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Rent Expense” means, for any Person for any period of determination, such
Person’s operating lease expense computed in accordance with GAAP, including,
without limitation, all contingent rentals, but excluding all common area
maintenance expenses.

 

“Revolving Period” means the period of time commencing on the Effective Date and
ending on the Termination Date.

 

“Sale/Leaseback Transaction” has the meaning specified in Section 7.01(c).

 

13

--------------------------------------------------------------------------------


 

“SEC” means the United States Securities and Exchange Commission (and any
successor thereto).

 

“SEC Filing” means a report or statement filed with the SEC pursuant to
Section 13, 14, or 15(d) of the Exchange Act and the regulations thereunder.

 

“Significant Subsidiary” means any Subsidiary which is a “significant
subsidiary” of the Borrower within the meaning of Rule 1-02 of Regulation S-X
under the Exchange Act.

 

“Solvent” means, with respect to any Person, that, as of any date of
determination, (a) the amount of the present fair saleable value of the assets
of such Person will, as of such date, exceed the amount of all liabilities of
such Person, contingent or otherwise, as of such date, as such terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature.  For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

“S&P” means Standard & Poor’s Rating Services or any successor thereto.

 

“S&P Rating” means, at any time, the Borrower’s corporate credit rating then
most recently announced by S&P.

 

“Subsidiary” means, as to any Person, any corporation, limited liability
company, association or other business entity in which such Person or one or
more of its Subsidiaries directly or indirectly through one or more
intermediaries owns sufficient equity or voting interests to enable it or them
(individually or as a group) ordinarily, in the absence of contingencies, to
elect a majority of the directors (or Persons performing similar functions) of
such entity, and any partnership or joint venture if more than a fifty percent
(50%) interest in the profits or capital thereof is owned directly or indirectly
by such Person, or by one or more of its Subsidiaries, or collectively by such
Person and one or more of its Subsidiaries (unless such partnership can and does
ordinarily take major business actions without the prior approval of such Person
or one or more of its Subsidiaries).  Unless the context otherwise clearly
requires, any reference to a “Subsidiary” is a reference to a direct or indirect
Subsidiary of the Borrower.

 

“Taxes” has the meaning specified in Section 2.15(a).

 

14

--------------------------------------------------------------------------------


 

“Termination Date” means February 27, 2012 (being the third anniversary of the
date of this Agreement), or, if earlier, the date of termination in whole of the
Commitments pursuant to Section 2.05 or 8.01, provided that if such date shall
not be a Business Day, the Termination Date shall be the immediately preceding
Business Day.

 

“Termination Event” means (i) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30 day notice to the PBGC), or an event described in
Section 4062(f) of ERISA, or (ii) the withdrawal of the Borrower or any member
of the Controlled Group from a Plan during a plan year in which it was a
“substantial employer”, as such term is defined in Section 4001(a)(2) of ERISA,
or the incurrence of liability by the Borrower or any member of the Controlled
Group under Section 4064 of ERISA upon the termination of a Plan or Plan, or
(iii) the distribution of a notice of intent to terminate a Plan pursuant to
Section 4041(a)(2) of ERISA or the treatment of a Plan amendment as a
termination under Section 4041 of ERISA, or (iv) the institution of proceedings
to terminate a Plan by the PBGC under Section 4042 of ERISA, or (v) any other
event or condition which might constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.

 

“Third Party Funds” has the meaning specified in Section 10.05.

 

“Total Commitment” means, at any time, the aggregate amount of the Commitments
of the Banks, as in effect at such time.

 

“Type” has the meaning set forth in the definition of the term “Advance” above.

 

“UFCA” means the Uniform Fraudulent Conveyance Act, as amended from time to
time.

 

“UFTA” means the Uniform Fraudulent Transfer Act, as amended from time to time.

 

“U.S. Dollars” and “$” mean the lawful currency of the United States of America.

 


SECTION 1.02.COMPUTATION OF TIME PERIODS.  IN THIS AGREEMENT IN THE COMPUTATION
OF PERIODS OF TIME FROM A SPECIFIED DATE TO A LATER SPECIFIED DATE, THE WORD
“FROM” MEANS “FROM AND INCLUDING” AND THE WORDS “TO” AND “UNTIL” EACH MEANS “TO
BUT EXCLUDING.”


 


SECTION 1.03.ACCOUNTING TERMS.  ALL ACCOUNTING AND FINANCIAL TERMS NOT
SPECIFICALLY DEFINED HEREIN AND THE COMPLIANCE WITH EACH COVENANT CONTAINED
HEREIN WITH RESPECT TO FINANCIAL MATTERS (UNLESS A DIFFERENT PROCEDURE IS
OTHERWISE SET FORTH HEREIN) SHALL BE CONSTRUED IN ACCORDANCE WITH GAAP.  IF
SUBSEQUENT TO THE DATE HEREOF ANY CHANGE SHALL OCCUR IN GAAP OR IN THE
APPLICATION THEREOF AND SUCH CHANGE SHALL AFFECT THE CALCULATION OF ANY
FINANCIAL COVENANT, OR ANY OTHER PROVISION, SET FORTH HEREIN, THEN IF THE
BORROWER, BY NOTICE TO THE ADMINISTRATIVE AGENT, SHALL REQUEST AN AMENDMENT TO
ANY SUCH

 

15

--------------------------------------------------------------------------------


 


FINANCIAL COVENANT OR OTHER PROVISION TO ELIMINATE THE EFFECT OF SUCH CHANGE ON
SUCH FINANCIAL COVENANT OR OTHER PROVISION (OR IF THE ADMINISTRATIVE AGENT OR
THE MAJORITY BANKS, BY NOTICE TO THE BORROWER, SHALL REQUEST AN AMENDMENT TO ANY
SUCH FINANCIAL COVENANT OR OTHER PROVISION FOR SUCH PURPOSE), REGARDLESS OF
WHETHER ANY SUCH NOTICE IS GIVEN BEFORE OR AFTER SUCH CHANGE IN GAAP OR IN THE
APPLICATION THEREOF, THEN THE PARTIES HERETO SHALL ENTER INTO NEGOTIATIONS IN AN
EFFORT TO AGREE UPON SUCH AN AMENDMENT AND, UNTIL SUCH NOTICE SHALL HAVE BEEN
WITHDRAWN OR SUCH AMENDMENT SHALL HAVE BECOME EFFECTIVE IN ACCORDANCE HEREWITH,
SUCH FINANCIAL COVENANT OR OTHER PROVISION SHALL BE CALCULATED OR INTERPRETED ON
THE BASIS OF GAAP AS IN EFFECT AND APPLIED IMMEDIATELY BEFORE SUCH CHANGE SHALL
HAVE BECOME EFFECTIVE.


 


SECTION 1.04.MISCELLANEOUS.  THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND
WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS
AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND
ARTICLE, SECTION, SCHEDULE AND EXHIBIT REFERENCES ARE TO ARTICLES AND SECTIONS
OF AND SCHEDULES AND EXHIBITS TO THIS AGREEMENT, UNLESS OTHERWISE SPECIFIED.


 


ARTICLE II

 


AMOUNTS AND TERMS OF THE ADVANCES


 


SECTION 2.01.THE ADVANCES.  EACH BANK, SEVERALLY AND FOR ITSELF ALONE, ON THE
TERMS AND CONDITIONS HEREINAFTER SET FORTH, HEREBY AGREES TO MAKE ADVANCES TO
THE BORROWER FROM TIME TO TIME ON ANY BUSINESS DAY PRIOR TO THE TERMINATION DATE
IN AN AGGREGATE AMOUNT OUTSTANDING NOT TO EXCEED AT ANY TIME SUCH BANK’S
COMMITMENT.  EACH BORROWING SHALL BE IN AN AGGREGATE AMOUNT OF NOT LESS THAN
$10,000,000 OR AN INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF, AND SHALL
CONSIST OF ADVANCES OF THE SAME TYPE MADE TO THE BORROWER ON THE SAME DAY BY THE
BANKS RATABLY ACCORDING TO THEIR RESPECTIVE COMMITMENTS AND HAVING THE SAME
INTEREST PERIOD.  WITHIN THE LIMITS OF EACH BANK’S COMMITMENT, THE BORROWER MAY
BORROW, PREPAY PURSUANT TO SECTION 2.06(B) AND REBORROW.


 


SECTION 2.02.REQUESTS FOR ADVANCES.  DURING THE REVOLVING PERIOD, EACH BORROWING
SHALL BE MADE ON NOTICE, GIVEN NOT LATER THAN 11:00 A.M. (NEW YORK CITY TIME)
(A) IN THE CASE OF A PROPOSED BORROWING COMPRISED OF EURODOLLAR RATE ADVANCES,
AT LEAST THREE (3) BUSINESS DAYS PRIOR TO THE DATE OF THE PROPOSED BORROWING,
AND (B) IN THE CASE OF A PROPOSED BORROWING COMPRISED OF BASE RATE ADVANCES, ON
THE BUSINESS DAY OF THE PROPOSED BORROWING, BY THE BORROWER TO THE
ADMINISTRATIVE AGENT, WHICH SHALL GIVE TO EACH BANK PROMPT NOTICE THEREOF BY
TELECOPY.  EACH SUCH NOTICE OF A BORROWING (A “NOTICE OF BORROWING”) SHALL BE IN
WRITING (INCLUDING BY TELECOPY), IN SUBSTANTIALLY THE FORM OF EXHIBIT B HERETO,
EXECUTED BY THE BORROWER.  EACH NOTICE OF BORROWING SHALL REFER TO THIS
AGREEMENT AND SHALL SPECIFY THE REQUESTED (I) DATE OF SUCH BORROWING (WHICH
SHALL BE A BUSINESS DAY), (II) TYPE OF ADVANCES COMPRISING SUCH BORROWING,
(III) AGGREGATE PRINCIPAL AMOUNT OF SUCH BORROWING, AND (IV) INTEREST PERIOD FOR
SUCH BORROWING.

 

16

--------------------------------------------------------------------------------



 


SECTION 2.03.BORROWINGS; ADVANCES; TERMINATION OF EURODOLLAR RATE ADVANCES. 
(A)  ADVANCES SHALL BE MADE BY THE BANKS RATABLY IN ACCORDANCE WITH THEIR
RESPECTIVE COMMITMENTS ON THE BORROWING DATE OF THE BORROWING, PROVIDED,
HOWEVER, THAT THE FAILURE OF ANY BANK TO MAKE ANY ADVANCE SHALL NOT IN ITSELF
RELIEVE ANY OTHER BANK OF ITS OBLIGATION TO LEND HEREUNDER.


 


(B)  EACH BORROWING SHALL BE A EURODOLLAR RATE BORROWING OR A BASE RATE
BORROWING.  EACH BANK MAY AT ITS OPTION MAKE ANY EURODOLLAR RATE ADVANCE BY
CAUSING THE EURODOLLAR LENDING OFFICE OF SUCH BANK TO MAKE SUCH ADVANCE,
PROVIDED, HOWEVER, THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE
OBLIGATION OF THE BORROWER TO REPAY SUCH ADVANCE IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT AND THE APPLICABLE NOTE, IF ANY.  ADVANCES OF MORE THAN
ONE (1) INTEREST RATE OPTION MAY BE OUTSTANDING AT THE SAME TIME, PROVIDED,
HOWEVER, THAT THE BORROWER SHALL NOT BE ENTITLED TO REQUEST ANY ADVANCES WHICH,
IF MADE, WOULD RESULT IN AN AGGREGATE OF MORE THAN TEN (10) SEPARATE ADVANCES OF
ANY BANK BEING OUTSTANDING HEREUNDER AT ANY ONE TIME.  FOR PURPOSES OF THE
FOREGOING, ADVANCES HAVING DIFFERENT INTEREST PERIODS, REGARDLESS OF WHETHER
THEY COMMENCE ON THE SAME DATE, SHALL BE CONSIDERED SEPARATE ADVANCES.


 


(C)  EACH BANK SHALL, BEFORE 1:00 P.M. (NEW YORK CITY TIME) ON THE BORROWING
DATE OF EACH BORROWING MAKE AVAILABLE AT ITS APPLICABLE LENDING OFFICE FOR THE
ACCOUNT OF THE ADMINISTRATIVE AGENT AT ITS ADDRESS REFERRED TO IN SECTION 10.02,
IN IMMEDIATELY AVAILABLE FUNDS, SUCH BANK’S PORTION OF SUCH BORROWING.  AFTER
THE ADMINISTRATIVE AGENT’S RECEIPT OF SUCH FUNDS AND UPON SATISFACTION OF THE
APPLICABLE CONDITIONS SET FORTH IN ARTICLE III, THE ADMINISTRATIVE AGENT WILL
MAKE SUCH FUNDS AVAILABLE TO THE BORROWER NOT LATER THAN 2:00 P.M. (NEW YORK
CITY TIME) AT SUCH ACCOUNT OF THE BORROWER AS THE BORROWER SHALL FROM TIME TO
TIME DESIGNATE IN A NOTICE DELIVERED TO THE ADMINISTRATIVE AGENT THAT IS
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT.  IF THE APPLICABLE CONDITIONS
SET FORTH IN ARTICLE III TO ANY SUCH BORROWING ARE NOT MET, THE ADMINISTRATIVE
AGENT SHALL SO NOTIFY THE BANKS MAKING THE ADVANCES COMPRISING SUCH BORROWING
AND RETURN THE FUNDS SO RECEIVED TO THE RESPECTIVE BANKS AS SOON AS PRACTICABLE.


 


(D)  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY:


 

(I) IF ANY BANK SHALL, AT LEAST ONE (1) BUSINESS DAY BEFORE THE DATE OF ANY
REQUESTED BORROWING TO BE MADE, NOTIFY THE ADMINISTRATIVE AGENT THAT THE
INTRODUCTION OF OR ANY CHANGE IN OR THE INTERPRETATION OF ANY LAW OR REGULATION
MAKES IT UNLAWFUL, OR THAT ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY
ASSERTS THAT IT IS UNLAWFUL, FOR SUCH BANK OR ITS EURODOLLAR LENDING OFFICE TO
PERFORM ITS OBLIGATIONS HEREUNDER TO MAKE EURODOLLAR RATE ADVANCES OR TO FUND
EURODOLLAR RATE ADVANCES HEREUNDER, THE RIGHT OF THE BORROWER TO SELECT
EURODOLLAR RATE ADVANCES FOR SUCH BORROWING OR ANY SUBSEQUENT BORROWING SHALL BE
SUSPENDED UNTIL SUCH BANK SHALL NOTIFY THE ADMINISTRATIVE AGENT THAT THE
CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST, AND EXCEPT AS PROVIDED IN
CLAUSE (IV) BELOW, EACH ADVANCE COMPRISING SUCH BORROWING SHALL BE A BASE RATE
ADVANCE;

 

17

--------------------------------------------------------------------------------


 

(II) IF THE MAJORITY BANKS SHALL, ON OR BEFORE THE DATE ANY REQUESTED BORROWING
CONSISTING OF EURODOLLAR RATE ADVANCES IS TO BE MADE, NOTIFY THE ADMINISTRATIVE
AGENT THAT THE EURODOLLAR RATE FOR SUCH EURODOLLAR RATE ADVANCES WILL NOT
ADEQUATELY REFLECT THE COST TO SUCH BANKS OF MAKING THEIR RESPECTIVE EURODOLLAR
RATE ADVANCES, THE RIGHT OF THE BORROWER TO SELECT THE EURODOLLAR RATE FOR SUCH
BORROWING OR ANY SUBSEQUENT BORROWING SHALL BE SUSPENDED UNTIL THE
ADMINISTRATIVE AGENT, AT THE REQUEST OF THE MAJORITY BANKS, SHALL NOTIFY THE
BORROWER AND THE BANKS THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER
EXIST, AND EXCEPT AS PROVIDED IN CLAUSE (IV) BELOW, EACH ADVANCE COMPRISING SUCH
BORROWING SHALL BE A BASE RATE ADVANCE;

 

(III) IF, UNDER THE CIRCUMSTANCES REFERRED TO IN THE PROVISO IN THE DEFINITION
OF “EURODOLLAR RATE” IN SECTION 1.01, THE REFERENCE BANKS FAIL TO FURNISH TIMELY
INFORMATION TO THE ADMINISTRATIVE AGENT FOR DETERMINING THE EURODOLLAR RATE FOR
EURODOLLAR RATE ADVANCES COMPRISING ANY REQUESTED BORROWING TO BE MADE, (A) THE
ADMINISTRATIVE AGENT SHALL FORTHWITH NOTIFY THE BORROWER AND THE BANKS THAT THE
INTEREST RATE CANNOT BE DETERMINED FOR SUCH EURODOLLAR RATE ADVANCES, (B) THE
RIGHT OF THE BORROWER TO SELECT EURODOLLAR RATE ADVANCES FOR SUCH BORROWING OR
ANY SUBSEQUENT BORROWING SHALL BE SUSPENDED UNTIL THE ADMINISTRATIVE AGENT SHALL
NOTIFY THE BORROWER AND THE BANKS THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION
NO LONGER EXIST, AND (C) EACH ADVANCE COMPRISING SUCH BORROWINGS SHALL BE A BASE
RATE ADVANCE;

 

(IV) IF THE BORROWER HAS REQUESTED A PROPOSED BORROWING CONSISTING OF EURODOLLAR
RATE ADVANCES AND AS A RESULT OF CIRCUMSTANCES REFERRED TO IN CLAUSES (I) AND
(II) ABOVE, SUCH BORROWING WOULD NOT CONSIST OF EURODOLLAR RATE ADVANCES, THE
BORROWER MAY, BY NOTICE GIVEN REASONABLY PRIOR TO THE TIME OF SUCH PROPOSED
BORROWING, CANCEL SUCH BORROWING, IN WHICH CASE SUCH BORROWING SHALL BE CANCELED
AND NO ADVANCES SHALL BE MADE AS A RESULT OF SUCH REQUESTED BORROWING; AND

 

(V) IF THE BORROWER SHALL FAIL TO SELECT THE DURATION OR CONTINUATION OF ANY
INTEREST PERIOD FOR ANY ADVANCES CONSISTING OF EURODOLLAR RATE ADVANCES, IN
ACCORDANCE WITH THE PROVISIONS CONTAINED IN THE DEFINITION OF “INTEREST PERIOD”,
IN SECTION 1.01 AND IN THIS SECTION 2.03(D), THE ADMINISTRATIVE AGENT WILL
PROMPTLY SO NOTIFY THE BORROWER AND THE BANKS AND SUCH ADVANCES WILL BE MADE
AVAILABLE TO THE BORROWER ON THE DATE OF SUCH BORROWING AS BASE RATE ADVANCES.

 


(E)  EACH NOTICE OF A BORROWING SHALL BE IRREVOCABLE AND BINDING ON THE
BORROWER, EXCEPT AS SET FORTH IN SECTION 2.03(D)(IV).  IN THE CASE OF ANY
EURODOLLAR RATE ADVANCE REQUESTED BY THE BORROWER IN A NOTICE OF BORROWING, THE
BORROWER SHALL, UNLESS THE SECOND FOLLOWING SENTENCE SHALL BE APPLICABLE,
INDEMNIFY EACH BANK AGAINST ANY LOSS, COST OR EXPENSE INCURRED BY SUCH BANK IF
SUCH EURODOLLAR RATE ADVANCE IS NOT MADE, INCLUDING AS A RESULT OF ANY FAILURE
TO FULFILL, ON OR BEFORE THE DATE SPECIFIED IN SUCH NOTICE


 


18

--------------------------------------------------------------------------------



 


OF BORROWING FOR SUCH BORROWING, THE APPLICABLE CONDITIONS SET FORTH IN
ARTICLE III, INCLUDING, WITHOUT LIMITATION, ANY LOSS (INCLUDING LOSS OF
ANTICIPATED PROFITS), COST OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR
REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH BANK TO FUND SUCH
ADVANCE TO BE MADE BY SUCH BANK AS PART OF SUCH BORROWING WHEN SUCH ADVANCE, AS
A RESULT OF SUCH FAILURE, IS NOT MADE ON SUCH DATE.  A CERTIFICATE IN REASONABLE
DETAIL AS TO THE BASIS FOR AND THE AMOUNT OF SUCH LOSS, COST OR EXPENSE
SUBMITTED TO THE BORROWER AND THE ADMINISTRATIVE AGENT BY SUCH BANK SHALL BE
PRIMA FACIE EVIDENCE OF THE AMOUNT OF SUCH LOSS, COST OR EXPENSE.  IF A
BORROWING REQUESTED BY THE BORROWER TO BE COMPRISED OF EURODOLLAR RATE ADVANCES
IS NOT MADE AS A BORROWING COMPRISED OF EURODOLLAR RATE ADVANCES AS A RESULT OF
SECTION 2.03(D), THE BORROWER SHALL INDEMNIFY EACH BANK AGAINST ANY LOSS
(EXCLUDING LOSS OF PROFITS), COST OR EXPENSE INCURRED BY SUCH BANK BY REASON OF
THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH BANK
(PRIOR TO THE TIME SUCH BANK IS ACTUALLY AWARE THAT SUCH BORROWING WILL NOT BE
SO MADE), TO FUND THE ADVANCE TO BE MADE BY SUCH BANK AS PART OF SUCH
BORROWING.  A CERTIFICATE IN REASONABLE DETAIL AS TO THE BASIS FOR AND THE
AMOUNT OF SUCH LOSS, COST OR EXPENSE SUBMITTED TO THE BORROWER AND THE
ADMINISTRATIVE AGENT BY SUCH BANK SHALL BE PRIMA FACIE EVIDENCE OF THE AMOUNT OF
SUCH LOSS, COST OR EXPENSE.


 


(F)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A BANK
PRIOR TO THE DATE OF ANY BORROWING THAT SUCH BANK WILL NOT MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT SUCH BANK’S RATABLE PORTION OF SUCH BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH BANK HAS MADE SUCH PORTION AVAILABLE
TO THE ADMINISTRATIVE AGENT ON THE DATE OF SUCH BORROWING IN ACCORDANCE WITH
SECTION 2.02 AND THE ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION,
MAKE AVAILABLE TO THE BORROWER REQUESTING SUCH BORROWING ON SUCH DATE A
CORRESPONDING AMOUNT.  IF AND TO THE EXTENT THAT SUCH BANK SHALL NOT HAVE SO
MADE SUCH RATABLE PORTION AVAILABLE TO THE ADMINISTRATIVE AGENT, SUCH BANK AND
THE BORROWER SEVERALLY AGREE TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND SUCH CORRESPONDING AMOUNT TOGETHER WITH INTEREST THEREON, FOR EACH DAY
FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER UNTIL THE DATE SUCH
AMOUNT IS REPAID TO THE ADMINISTRATIVE AGENT, AT (I) IN THE CASE OF THE
BORROWER, THE INTEREST RATE APPLICABLE AT THE TIME TO ADVANCES COMPRISING SUCH
BORROWING AND (II) IN THE CASE OF SUCH BANK, THE FEDERAL FUNDS RATE.  IF SUCH
BANK SHALL REPAY TO THE ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT, SUCH
AMOUNT SO REPAID SHALL CONSTITUTE SUCH BANK’S ADVANCE AS PART OF SUCH BORROWING
FOR PURPOSES OF THIS AGREEMENT.


 


(G)  THE FAILURE OF ANY BANK TO MAKE THE ADVANCE TO BE MADE BY IT AS PART OF ANY
BORROWING SHALL NOT RELIEVE ANY OTHER BANK OF ITS OBLIGATION, IF ANY, HEREUNDER
TO MAKE ITS ADVANCE ON THE DATE OF SUCH BORROWING, BUT NO BANK SHALL BE
RESPONSIBLE FOR THE FAILURE OF ANY OTHER BANK TO MAKE THE ADVANCE TO BE MADE BY
SUCH OTHER BANK ON THE DATE OF ANY BORROWING.


 


SECTION 2.04.CONVERSIONS AND CONTINUATIONS OF BORROWINGS.  (A)  SUBJECT TO THE
LIMITATIONS SET FORTH IN SECTION 2.03(D), THE BORROWER SHALL HAVE THE RIGHT AT
ANY TIME UPON PRIOR IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT (I) NOT LATER
THAN 11:00 A.M. (NEW YORK CITY TIME) ON THE LAST DAY OF THE INTEREST PERIOD
THEREFOR, TO

 

19

--------------------------------------------------------------------------------



 


CONVERT ANY BORROWING WHICH CONSTITUTES A EURODOLLAR RATE BORROWING INTO A BASE
RATE BORROWING OR TO CONTINUE ANY BASE RATE BORROWING FOR AN ADDITIONAL INTEREST
PERIOD AND (II) NOT LATER THAN 10:00 A.M. (NEW YORK CITY TIME)
THREE (3) BUSINESS DAYS PRIOR TO THE DATE OF CONVERSION OR CONTINUATION, TO
CONVERT ANY BORROWING WHICH CONSTITUTES A BASE RATE BORROWING INTO A EURODOLLAR
RATE BORROWING OR TO CONTINUE ANY BORROWING CONSTITUTING A EURODOLLAR RATE
BORROWING FOR AN ADDITIONAL INTEREST PERIOD, SUBJECT IN EACH CASE TO THE
FOLLOWING:


 

(A) EACH CONVERSION OR CONTINUATION SHALL BE MADE PRO RATA AMONG THE BANKS IN
ACCORDANCE WITH THE RESPECTIVE PRINCIPAL AMOUNTS OF THE ADVANCES COMPRISING THE
CONVERTED OR CONTINUED BORROWING;

 

(B) IF LESS THAN ALL THE OUTSTANDING PRINCIPAL AMOUNT OF ANY BORROWING SHALL BE
CONVERTED OR CONTINUED, THE AGGREGATE PRINCIPAL AMOUNT OF SUCH BORROWING
CONVERTED OR CONTINUED SHALL BE IN AN AMOUNT OF $10,000,000 OR AN INTEGRAL
MULTIPLE OF $1,000,000 IN EXCESS THEREOF;

 

(C) ACCRUED INTEREST ON AN ADVANCE (OR PORTION THEREOF) BEING CONVERTED OR
CONTINUED SHALL BE PAID BY THE BORROWER AT THE TIME OF CONVERSION OR
CONTINUATION;

 

(D) IF ANY EURODOLLAR RATE BORROWING IS CONVERTED AT A TIME OTHER THAN THE END
OF THE INTEREST PERIOD APPLICABLE THERETO, THE BORROWER SHALL PAY, UPON DEMAND,
ANY AMOUNTS DUE TO THE BANKS PURSUANT TO SECTION 2.03(E) AND SECTION 2.06(D) AS
A RESULT OF SUCH CONVERSION;

 

(E) NO INTEREST PERIOD MAY BE SELECTED FOR ANY EURODOLLAR RATE BORROWING THAT
WOULD END LATER THAN THE TERMINATION DATE;

 

(F) NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME OF, OR RESULT
FROM, SUCH CONVERSION OR CONTINUATION; AND

 

(G) EACH SUCH CONVERSION OR CONTINUATION SHALL CONSTITUTE A REPRESENTATION AND
WARRANTY BY THE BORROWER AND THE GUARANTOR THAT NO DEFAULT (I) HAS OCCURRED AND
IS CONTINUING AT THE TIME OF SUCH CONVERSION OR CONTINUATION, OR (II) WOULD
RESULT FROM SUCH CONVERSION OR CONTINUATION.

 


(B)  EACH NOTICE PURSUANT TO SECTION 2.04(A) SHALL BE IRREVOCABLE, SHALL BE IN
WRITING (OR TELEPHONE NOTICE PROMPTLY CONFIRMED IN WRITING) AND SHALL REFER TO
THIS AGREEMENT AND SPECIFY (I) THE IDENTITY AND AMOUNT OF THE BORROWING THAT THE
BORROWER REQUESTS BE CONVERTED OR CONTINUED, (II) WHETHER SUCH BORROWING IS TO
BE CONVERTED TO OR CONTINUED AS A EURODOLLAR RATE BORROWING OR A BASE RATE
BORROWING, (III) IF SUCH NOTICE REQUESTS A CONVERSION, THE DATE OF SUCH
CONVERSION (WHICH SHALL BE A BUSINESS DAY) AND (IV) IF SUCH BORROWING IS TO BE
CONVERTED TO OR CONTINUED AS A EURODOLLAR RATE BORROWING, THE INTEREST PERIOD
WITH RESPECT THERETO.  IF NO INTEREST PERIOD IS SPECIFIED IN ANY SUCH NOTICE
WITH RESPECT TO ANY CONVERSION TO OR CONTINUATION AS A EURODOLLAR RATE
BORROWING, THE BORROWER SHALL BE DEEMED TO HAVE SELECTED AN INTEREST PERIOD OF
ONE (1) MONTH’S DURATION.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY ADVISE THE
OTHER BANKS OF ANY NOTICE

 

20

--------------------------------------------------------------------------------



 


GIVEN PURSUANT TO SECTION 2.04(A) AND OF EACH BANK’S PORTION OF ANY CONVERTED OR
CONTINUED BORROWING.  IF THE BORROWER SHALL NOT HAVE GIVEN NOTICE IN ACCORDANCE
WITH SECTION 2.04(A) TO CONTINUE ANY EURODOLLAR RATE BORROWING INTO A SUBSEQUENT
INTEREST PERIOD (AND SHALL NOT OTHERWISE HAVE GIVEN NOTICE IN ACCORDANCE WITH
SECTION 2.04(A) TO CONVERT SUCH EURODOLLAR RATE BORROWING), SUCH EURODOLLAR RATE
BORROWING SHALL, AT THE END OF THE INTEREST PERIOD APPLICABLE THERETO (UNLESS
REPAID PURSUANT TO THE TERMS HEREOF), AUTOMATICALLY BE CONTINUED FOR A NEW
INTEREST PERIOD AS A BASE RATE BORROWING.


 


SECTION 2.05.OPTIONAL TERMINATION AND REDUCTION OF THE COMMITMENTS.  THE
BORROWER SHALL HAVE THE RIGHT, UPON AT LEAST THREE (3) BUSINESS DAYS’ NOTICE TO
THE ADMINISTRATIVE AGENT, TO TERMINATE IN WHOLE OR REDUCE IN PART THE UNUSED
PORTIONS OF THE TOTAL COMMITMENT OF THE BANKS, PROVIDED THAT (A) EACH PARTIAL
REDUCTION SHALL BE IN THE AGGREGATE AMOUNT OF AT LEAST $10,000,000 AND IN AN
INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF, (B) THE AGGREGATE AMOUNT OF
THE COMMITMENTS OF THE BANKS SHALL NOT BE REDUCED TO AN AMOUNT WHICH IS LESS
THAN THE AGGREGATE PRINCIPAL AMOUNT OF THE ADVANCES THEN OUTSTANDING, AND (C) NO
NOTICE OF BORROWING HAS BEEN DELIVERED AND IS IN EFFECT THAT WOULD RESULT IN
ADVANCES BEING OUTSTANDING IN AN AGGREGATE AMOUNT IN EXCESS OF THE TOTAL
COMMITMENT THEREAFTER.  SUCH NOTICE SHALL SPECIFY THE DATE AND THE AMOUNT OF THE
REDUCTION OR TERMINATION OF THE TOTAL COMMITMENT.  ANY SUCH REDUCTION OR
TERMINATION OF THE TOTAL COMMITMENT SHALL BE MADE RATABLY AMONG THE BANKS IN
ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS AND SHALL BE PERMANENT. 
SIMULTANEOUSLY WITH ANY TERMINATION OF THE TOTAL COMMITMENT, THE BORROWER SHALL
PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNTS OF THE BANKS THE ACCRUED AND
UNPAID FACILITY FEE AS SET FORTH IN SECTION 2.09(A).


 


SECTION 2.06.REPAYMENT AND PREPAYMENT OF ADVANCES; NOTES. (A)  THE BORROWER
AGREES TO REPAY THE ADVANCES IN FULL ON THE TERMINATION DATE.


 


(B)  THE BORROWER MAY, UPON AT LEAST ONE (1) BUSINESS DAY’S NOTICE IN RESPECT OF
BASE RATE ADVANCES, AND, IN RESPECT OF EURODOLLAR RATE ADVANCES, UPON AT LEAST
THREE (3) BUSINESS DAYS’ NOTICE, TO THE ADMINISTRATIVE AGENT STATING THE
PROPOSED DATE (WHICH SHALL BE A BUSINESS DAY) AND AGGREGATE PRINCIPAL AMOUNT OF
THE PREPAYMENT, AND IF SUCH NOTICE IS GIVEN THE BORROWER SHALL, PREPAY THE
OUTSTANDING PRINCIPAL AMOUNTS OF THE ADVANCES COMPRISING PART OF THE SAME
BORROWING IN WHOLE OR RATABLY IN PART, TOGETHER WITH ACCRUED INTEREST TO THE
DATE OF SUCH PREPAYMENT ON THE PRINCIPAL AMOUNT PREPAID AND AMOUNTS, IF ANY,
REQUIRED TO BE PAID PURSUANT TO SECTION 2.11 AS A RESULT OF SUCH PREPAYMENT,
PROVIDED, HOWEVER, THAT EACH PARTIAL PREPAYMENT PURSUANT TO THIS
SECTION 2.06(B) SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT NOT LESS THAN
$10,000,000 AND INCREMENTS OF $1,000,000 IN EXCESS THEREOF AND IN AN AGGREGATE
PRINCIPAL AMOUNT SUCH THAT AFTER GIVING EFFECT THERETO NO BORROWING COMPRISED OF
BASE RATE ADVANCES SHALL HAVE A PRINCIPAL AMOUNT OUTSTANDING OF LESS THAN
$5,000,000 AND NO BORROWING COMPRISED OF EURODOLLAR RATE ADVANCES SHALL HAVE A
PRINCIPAL AMOUNT OUTSTANDING OF LESS THAN $10,000,000.


 


(C)  EACH NOTICE OF PREPAYMENT SHALL SPECIFY THE PREPAYMENT DATE AND THE
AGGREGATE PRINCIPAL AMOUNT OF EACH BORROWING TO BE PREPAID, SHALL BE IRREVOCABLE
AND SHALL COMMIT THE BORROWER TO PREPAY SUCH BORROWING BY THE AMOUNT STATED
THEREIN.  ALL

 

21

--------------------------------------------------------------------------------



 


PREPAYMENTS UNDER THIS SECTION 2.06 SHALL BE ACCOMPANIED BY ACCRUED INTEREST ON
THE PRINCIPAL AMOUNT BEING PREPAID TO THE DATE OF PREPAYMENT.


 


(D)  IN THE EVENT THAT A BANK SHALL INCUR ANY LOSS OR EXPENSE (INCLUDING,
WITHOUT LIMITATION, ANY LOSS OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR
REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY THE BANK TO FUND OR MAINTAIN
ALL OR ANY PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT OF ANY ADVANCE) AS A
RESULT OF THE PREPAYMENT OF A EURODOLLAR RATE ADVANCE OR CONVERSION OF ANY
EURODOLLAR BORROWING, ON A DATE OTHER THAN THE LAST DAY OF ANY INTEREST PERIOD
APPLICABLE THERETO, THEN THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF SUCH BANK, ON DEMAND, SUCH AMOUNT AS WILL REIMBURSE THE BANK FOR
SUCH LOSS OR EXPENSE.  A CERTIFICATE AS TO THE AMOUNT OF SUCH LOSS OR EXPENSE
SETTING FORTH THE CALCULATION THEREOF, SUBMITTED BY SUCH BANK TO THE BORROWER
AND THE ADMINISTRATIVE AGENT, SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES
IN THE ABSENCE OF ERROR.


 


(E)  THE RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND THE BANKS SHALL BE
PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS OF THE
BORROWER IN RESPECT OF THE ADVANCES, INTEREST AND FEES DUE OR ACCRUED HEREUNDER,
PROVIDED THAT THE FAILURE OF THE ADMINISTRATIVE AGENT OR ANY BANK TO MAINTAIN
SUCH RECORDS OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION
OF THE BORROWER TO PAY ANY AMOUNTS DUE HEREUNDER IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT.  ANY BANK MAY REQUEST THAT ADVANCES MADE BY IT BE EVIDENCED BY A
NOTE.  IN SUCH EVENT, THE BORROWER SHALL PREPARE, EXECUTE AND DELIVER TO SUCH
BANK A NOTE PAYABLE TO SUCH BANK.


 


SECTION 2.07.INTEREST ON ADVANCES.  (A)  INTEREST ON ADVANCES.  THE BORROWER
SHALL PAY INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH ADVANCE MADE BY EACH
BANK FROM THE DATE OF SUCH ADVANCE UNTIL SUCH PRINCIPAL AMOUNT SHALL BE PAID IN
FULL, AT THE FOLLOWING RATES PER ANNUM (BUT SUBJECT TO THE PROVISIONS OF
SECTION 10.08):


 

(I) IF SUCH ADVANCE IS A BASE RATE ADVANCE, A RATE PER ANNUM EQUAL AT ALL TIMES
DURING THE INTEREST PERIOD FOR SUCH ADVANCE TO THE BASE RATE IN EFFECT FROM TIME
TO TIME DURING SUCH INTEREST PERIOD FOR SUCH ADVANCE PLUS THE APPLICABLE RATE IN
EFFECT FROM TIME TO TIME, PAYABLE ON THE LAST DAY OF SUCH INTEREST PERIOD; AND

 

(II) IF SUCH ADVANCE IS A EURODOLLAR RATE ADVANCE, A RATE PER ANNUM EQUAL AT ALL
TIMES DURING THE INTEREST PERIOD FOR SUCH ADVANCE TO THE SUM OF THE EURODOLLAR
RATE FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE RATE IN EFFECT FROM TIME TO
TIME, PAYABLE ON THE LAST DAY OF SUCH INTEREST PERIOD AND, IF SUCH INTEREST
PERIOD HAS A DURATION OF MORE THAN THREE (3) MONTHS, ON THE DAY WHICH OCCURS
DURING SUCH INTEREST PERIOD THREE (3) MONTHS FROM THE FIRST DAY OF SUCH INTEREST
PERIOD.

 


(B)  ADDITIONAL INTEREST ON EURODOLLAR RATE ADVANCES.  THE BORROWER SHALL PAY TO
EACH BANK, SO LONG AS SUCH BANK SHALL BE REQUIRED UNDER REGULATIONS OF THE BOARD
OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM TO MAINTAIN RESERVES WITH RESPECT TO
LIABILITIES OR ASSETS CONSISTING OF OR INCLUDING EUROCURRENCY LIABILITIES,
ADDITIONAL INTEREST

 

22

--------------------------------------------------------------------------------



 


ON THE UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR RATE ADVANCE OF SUCH BANK,
FROM THE DATE OF SUCH ADVANCE UNTIL SUCH PRINCIPAL AMOUNT IS PAID IN FULL, AT AN
INTEREST RATE PER ANNUM EQUAL AT ALL TIMES TO THE REMAINDER OBTAINED BY
SUBTRACTING (I) THE EURODOLLAR RATE FOR EACH INTEREST PERIOD FOR SUCH ADVANCE
FROM (II) THE RATE OBTAINED BY DIVIDING SUCH EURODOLLAR RATE BY A PERCENTAGE
EQUAL TO ONE HUNDRED PERCENT (100%) MINUS THE EURODOLLAR RATE RESERVE PERCENTAGE
OF SUCH BANK FOR SUCH INTEREST PERIOD, PAYABLE ON EACH DATE ON WHICH INTEREST IS
PAYABLE ON SUCH ADVANCE.  SUCH ADDITIONAL INTEREST SHALL BE DETERMINED BY SUCH
BANK AND NOTIFIED TO THE BORROWER THROUGH THE ADMINISTRATIVE AGENT.  A
CERTIFICATE AS TO THE AMOUNT OF SUCH ADDITIONAL INTEREST SUBMITTED TO THE
BORROWER AND THE ADMINISTRATIVE AGENT BY SUCH BANK SHALL BE CONCLUSIVE AND
BINDING FOR ALL PURPOSES, ABSENT ERROR.


 


(C)  PAYMENT OF INTEREST.  ALL ACCRUED BUT UNPAID INTEREST ON ALL ADVANCES SHALL
BE DUE AND PAYABLE ON THE INTEREST PAYMENT DATES RELATED THERETO.


 


(D)  MAXIMUM INTEREST.  THE PARTIES HERETO AGREE THAT THE SUM OF (I) INTEREST
PAYABLE IN ACCORDANCE WITH THIS SECTION 2.07, PLUS (II) THE FEES PAYABLE AS
PROVIDED IN SECTION 2.09 TO THE EXTENT THEY WOULD CONSTITUTE INTEREST UNDER
APPLICABLE USURY LAW, PLUS (III) OTHER CONSIDERATION PAYABLE HEREUNDER OR UNDER
THE NOTES WHICH CONSTITUTES INTEREST UNDER APPLICABLE USURY LAW (WHETHER OR NOT
DENOTED AS INTEREST), SHALL, AS MORE FULLY PROVIDED IN SECTION 10.08, NOT EXCEED
THE MAXIMUM AMOUNT ALLOWED UNDER APPLICABLE USURY LAW.


 


SECTION 2.08.INTEREST RATE DETERMINATION.  THE ADMINISTRATIVE AGENT SHALL GIVE
PROMPT NOTICE TO THE BORROWER AND THE BANKS OF THE APPLICABLE INTEREST RATE FOR
EACH EURODOLLAR RATE ADVANCE DETERMINED BY THE ADMINISTRATIVE AGENT FOR PURPOSES
OF SECTION 2.07.


 


SECTION 2.09.FEES.  (A)  FACILITY FEE.  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH BANK, A FACILITY FEE ON SUCH
BANK’S COMMITMENT (REGARDLESS OF USAGE) FROM THE DATE HEREOF UNTIL THE
TERMINATION DATE IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH BANK’S COMMITMENT
MULTIPLIED BY THE FACILITY FEE RATE THEREFOR (AS SUCH RATE IS SET FORTH UNDER
THE DEFINITION OF THE APPLICABLE RATE), PAYABLE IN ARREARS IN QUARTERLY
INSTALLMENTS ON THE LAST DAY OF EACH CALENDAR QUARTER DURING THE TERM OF SUCH
BANK’S COMMITMENT, ON THE EFFECTIVE DATE OF ANY REDUCTION OR TERMINATION OF THE
TOTAL COMMITMENT PURSUANT TO SECTION 2.05 AND ON THE TERMINATION DATE.


 


(B)  ADMINISTRATIVE AGENT’S FEES.  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, FOR ITS SOLE ACCOUNT, THE FEES SEPARATELY AGREED UPON WITH
THE ADMINISTRATIVE AGENT.


 


SECTION 2.10.PAYMENTS; COMPUTATIONS; INTEREST ON OVERDUE AMOUNTS. 
(A)  THE BORROWER SHALL MAKE EACH PAYMENT HEREUNDER AND UNDER THE NOTES TO BE
MADE BY IT NOT LATER THAN 11:00 A.M. (NEW YORK CITY TIME) ON THE DAY WHEN DUE IN
U.S. DOLLARS TO THE ADMINISTRATIVE AGENT AT ITS ADDRESS REFERRED TO IN
SECTION 10.02 IN SAME DAY FUNDS.  THE ADMINISTRATIVE AGENT WILL PROMPTLY
THEREAFTER CAUSE TO BE DISTRIBUTED LIKE FUNDS

 

23

--------------------------------------------------------------------------------



 


RELATING TO THE PAYMENT OF PRINCIPAL, INTEREST OR FEES RATABLY (OTHER THAN
AMOUNTS PAYABLE PURSUANT TO SECTION 2.06(D), 2.07(B), 2.09(B), 2.11, 2.12, 2.14
OR 2.15) TO THE BANKS FOR THE ACCOUNT OF THEIR RESPECTIVE APPLICABLE LENDING
OFFICES, AND LIKE FUNDS RELATING TO THE PAYMENT OF ANY OTHER AMOUNT PAYABLE TO
ANY BANK TO SUCH BANK FOR THE ACCOUNT OF ITS APPLICABLE LENDING OFFICE, IN EACH
CASE TO BE APPLIED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  IN NO EVENT
SHALL ANY BANK BE ENTITLED TO SHARE ANY FEES PAID TO THE ADMINISTRATIVE AGENT
PURSUANT TO SECTION 2.09(B).


 


(B)  ALL INTEREST AND FEES HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE BASE RATE AT TIMES
WHEN THE BASE RATE IS BASED ON JPMCB’S PRIME RATE SHALL BE COMPUTED ON THE BASIS
OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), IN EACH CASE FOR THE ACTUAL
NUMBER OF DAYS (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY) OCCURRING IN
THE PERIOD FOR WHICH SUCH INTEREST OR FEES ARE PAYABLE.  EACH DETERMINATION BY
THE ADMINISTRATIVE AGENT (OR, IN THE CASE OF SECTION 2.07(B), BY A BANK) OF AN
INTEREST RATE HEREUNDER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT
ERROR.


 


(C)  WHENEVER ANY PAYMENT HEREUNDER OR UNDER THE NOTES SHALL BE STATED TO BE DUE
ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT
SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE
INCLUDED IN THE COMPUTATION OF PAYMENT OF INTEREST OR FEES, AS THE CASE MAY BE,
PROVIDED, HOWEVER, THAT IF SUCH EXTENSION WOULD CAUSE PAYMENT OF INTEREST ON OR
PRINCIPAL OF EURODOLLAR RATE ADVANCES TO BE MADE IN THE NEXT FOLLOWING CALENDAR
MONTH, SUCH PAYMENT SHALL BE MADE ON THE NEXT PRECEDING BUSINESS DAY.


 


(D)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE BY THE BORROWER TO ANY
BANK HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT IN FULL, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT IN FULL
TO THE ADMINISTRATIVE AGENT ON SUCH DATE AND THE ADMINISTRATIVE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED TO EACH BANK ON SUCH DUE
DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH BANK.  IF AND TO THE EXTENT THE
BORROWER SHALL NOT HAVE SO MADE SUCH PAYMENT IN FULL TO THE ADMINISTRATIVE
AGENT, EACH BANK SHALL REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND
SUCH AMOUNT DISTRIBUTED TO SUCH BANK TOGETHER WITH INTEREST THEREON, FOR EACH
DAY FROM THE DATE SUCH AMOUNT IS DISTRIBUTED TO SUCH BANK UNTIL THE DATE SUCH
BANK REPAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, AT THE FEDERAL FUNDS RATE.


 


(E)  NOTWITHSTANDING THE FOREGOING, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY DEFAULT, THE APPLICABLE RATE SHALL AUTOMATICALLY BE INCREASED
BY 2% PER ANNUM.


 


SECTION 2.11.CONSEQUENTIAL LOSSES ON EURODOLLAR RATE ADVANCES.  IF (A) ANY
PAYMENT (OR PURCHASE PURSUANT TO SECTION 2.13) OF PRINCIPAL OF ANY EURODOLLAR
RATE ADVANCE MADE TO THE BORROWER IS MADE OTHER THAN ON THE LAST DAY OF AN
INTEREST PERIOD RELATING TO SUCH ADVANCE, AS A RESULT OF A PREPAYMENT PURSUANT
TO SECTION 2.06(B) OR 2.14 OR ACCELERATION OF THE MATURITY OF THE ADVANCES
PURSUANT TO SECTION 8.01 OR FOR

 

24

--------------------------------------------------------------------------------



 


ANY OTHER REASON OR AS A RESULT OF ANY SUCH PURCHASE; (B) A EURODOLLAR RATE
ADVANCE IS CONVERTED PURSUANT TO SECTION 2.04 AT A TIME OTHER THAN THE END OF AN
INTEREST PERIOD; OR (C) THE BORROWER FAILS TO MAKE A PRINCIPAL OR INTEREST
PAYMENT WITH RESPECT TO ANY EURODOLLAR RATE ADVANCE ON THE DATE SUCH PAYMENT IS
DUE AND PAYABLE, THE BORROWER SHALL, UPON DEMAND BY ANY BANK (WITH A COPY OF
SUCH DEMAND TO THE ADMINISTRATIVE AGENT), PAY TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF SUCH BANK ANY AMOUNTS REQUIRED TO COMPENSATE SUCH BANK FOR ANY
ADDITIONAL LOSSES, COSTS OR EXPENSES WHICH IT MAY REASONABLY INCUR AS A RESULT
OF ANY SUCH PAYMENT OR PURCHASE, INCLUDING, WITHOUT LIMITATION, ANY LOSS
(INCLUDING LOSS OF REASONABLY ANTICIPATED PROFITS, EXCEPT IN THE CASE OF SUCH A
PURCHASE PURSUANT TO SECTION 2.13), COST OR EXPENSE INCURRED BY REASON OF THE
LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH BANK TO
FUND OR MAINTAIN SUCH ADVANCE.


 


SECTION 2.12.INCREASED COSTS.  (A)  IF, DUE TO THE INTRODUCTION OF OR ANY CHANGE
(INCLUDING WITHOUT LIMITATION, BUT WITHOUT DUPLICATION, ANY CHANGE BY WAY OF
IMPOSITION OR INCREASE OF RESERVE REQUIREMENTS INCLUDED, IN THE CASE OF
EURODOLLAR RATE ADVANCES, IN THE EURODOLLAR RATE RESERVE PERCENTAGE) IN OR IN
THE INTERPRETATION, APPLICATION OR APPLICABILITY OF ANY LAW, REGULATION,
GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY
(WHETHER OR NOT HAVING THE FORCE OF LAW), THERE SHALL BE ANY INCREASE IN THE
COST TO ANY BANK OF AGREEING TO MAKE OR MAKING, FUNDING OR MAINTAINING ANY
EURODOLLAR RATE ADVANCE TO THE BORROWER, THEN THE BORROWER SHALL FROM TIME TO
TIME, UPON DEMAND BY SUCH BANK (WITH A COPY OF SUCH DEMAND TO THE ADMINISTRATIVE
AGENT), PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH BANK ADDITIONAL
AMOUNTS SUFFICIENT TO COMPENSATE SUCH BANK FOR SUCH INCREASED COST.  A
CERTIFICATE AS TO THE AMOUNT OF SUCH INCREASED COST, SUBMITTED TO THE BORROWER
AND THE ADMINISTRATIVE AGENT BY SUCH BANK, SHALL BE PRIMA FACIE EVIDENCE OF THE
AMOUNT OF SUCH INCREASED COST.  PROMPTLY AFTER ANY BANK BECOMES AWARE OF ANY
SUCH INTRODUCTION, CHANGE OR PROPOSED COMPLIANCE, SUCH BANK SHALL NOTIFY THE
BORROWER THEREOF, PROVIDED THAT THE FAILURE TO PROVIDE SUCH NOTICE SHALL NOT
AFFECT SUCH BANK’S RIGHTS HEREUNDER, EXCEPT THAT SUCH BANK’S RIGHT TO RECOVER
SUCH INCREASED COSTS FROM THE BORROWER FOR ANY PERIOD PRIOR TO SUCH NOTICE SHALL
BE LIMITED TO THE PERIOD OF NINETY (90) DAYS IMMEDIATELY PRIOR TO THE DATE SUCH
NOTICE IS GIVEN TO THE BORROWER.


 


(B)  IF ANY BANK DETERMINES THAT THE INTRODUCTION OF OR ANY CHANGE IN ANY LAW OR
REGULATION OR ANY GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW) AFFECTS OR WOULD
AFFECT THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY SUCH BANK
OR ANY CORPORATION CONTROLLING SUCH BANK AND THAT THE AMOUNT OF SUCH CAPITAL IS
INCREASED BY OR BASED UPON THE EXISTENCE OF SUCH BANK’S ADVANCES OR COMMITMENT
TO LEND TO THE BORROWER HEREUNDER AND OTHER COMMITMENTS OF THIS TYPE, THEN, UPON
RECEIPT OF A DEMAND BY SUCH BANK (WITH A COPY OF SUCH DEMAND TO THE
ADMINISTRATIVE AGENT), THE BORROWER SHALL, WITHIN TEN (10) DAYS OF SUCH DEMAND,
NOTIFY SUCH BANK AND THE ADMINISTRATIVE AGENT THAT THE BORROWER DESIRES TO
REPLACE SUCH BANK IN ACCORDANCE WITH SECTION 2.13.  IF THE BORROWER EITHER FAILS
TO NOTIFY SUCH BANK AND THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE PRIOR
SENTENCE OR FAILS TO REPLACE SUCH BANK WITHIN THE TIME PERIODS SPECIFIED IN
SECTION 2.13, THE BORROWER SHALL PROMPTLY PAY TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF SUCH BANK, FROM TIME TO TIME AS SPECIFIED BY SUCH BANK,
ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE

 

25

--------------------------------------------------------------------------------



 


SUCH BANK OR SUCH CORPORATION IN THE LIGHT OF SUCH CIRCUMSTANCES, TO THE EXTENT
THAT SUCH BANK REASONABLY DETERMINES SUCH INCREASE IN CAPITAL TO BE ALLOCABLE TO
THE EXISTENCE OF SUCH BANK’S COMMITMENT TO LEND HEREUNDER.  A CERTIFICATE AS TO
SUCH AMOUNTS SUBMITTED TO THE BORROWER AND THE ADMINISTRATIVE AGENT BY SUCH BANK
SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT ERROR.


 


SECTION 2.13.REPLACEMENT OF BANKS.  IN THE EVENT THAT (A) ANY BANK MAKES A
DEMAND FOR PAYMENT UNDER SECTION 2.07(B) OR SECTION 2.12, (B) THE BORROWER IS
REQUIRED TO MAKE ANY PAYMENT IN RESPECT OF TAXES OR OTHER TAXES PURSUANT TO
SECTION 2.15 OR (C) ANY BANK BECOMES A DEFAULTING BANK, THE BORROWER MAY WITHIN
NINETY (90) DAYS OF THE APPLICABLE EVENT, IF NO DEFAULT THEN EXISTS, REPLACE
SUCH BANK WITH ANOTHER COMMERCIAL BANK, FINANCIAL INSTITUTION OR OTHER PERSON IN
ACCORDANCE WITH ALL OF THE PROVISIONS OF SECTION 10.06(A) (INCLUDING EXECUTION
OF AN APPROPRIATE ASSIGNMENT), PROVIDED THAT (I) ALL OBLIGATIONS OF SUCH BANK TO
LEND HEREUNDER SHALL BE TERMINATED AND THE ADVANCES PAYABLE TO SUCH BANK AND ALL
OTHER OBLIGATIONS OWED TO SUCH BANK HEREUNDER SHALL BE PURCHASED IN FULL WITHOUT
RECOURSE AT PAR PLUS ACCRUED INTEREST AT OR PRIOR TO SUCH REPLACEMENT, (II) SUCH
REPLACEMENT SHALL BE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT,
(III) IF SUCH REPLACEMENT BANK IS NOT ALREADY A BANK HEREUNDER, THE BORROWER
(AND, FOR AVOIDANCE OF DOUBT, NOT THE REPLACEMENT BANK) SHALL PAY TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT FEE OF $3,500 IN CONNECTION WITH SUCH
REPLACEMENT, (IV) SUCH REPLACEMENT SHALL, FROM AND AFTER SUCH REPLACEMENT, BE
DEEMED FOR ALL PURPOSES TO BE A “BANK” HEREUNDER WITH A COMMITMENT IN THE AMOUNT
OF THE RESPECTIVE COMMITMENT OF THE ASSIGNING BANK IMMEDIATELY PRIOR TO SUCH
REPLACEMENT (PLUS, IF SUCH REPLACEMENT BANK IS ALREADY A BANK PRIOR TO SUCH
REPLACEMENT, THE RESPECTIVE COMMITMENT OF SUCH BANK PRIOR TO SUCH REPLACEMENT),
AS SUCH AMOUNT MAY BE CHANGED FROM TIME TO TIME PURSUANT HERETO, AND SHALL HAVE
ALL OF THE RIGHTS, DUTIES AND OBLIGATIONS HEREUNDER OF THE BANK BEING REPLACED,
AND (V) SUCH OTHER ACTIONS SHALL BE TAKEN BY THE BORROWER, SUCH BANK AND SUCH
REPLACEMENT BANK AS MAY BE APPROPRIATE TO EFFECT THE REPLACEMENT OF SUCH BANK
WITH SUCH REPLACEMENT BANK ON TERMS SUCH THAT SUCH REPLACEMENT BANK HAS THE SAME
RIGHTS, DUTIES AND OBLIGATIONS HEREUNDER AS SUCH BANK (INCLUDING, WITHOUT
LIMITATION, EXECUTION AND DELIVERY OF NEW NOTES TO SUCH REPLACEMENT BANK IF SUCH
REPLACEMENT BANK SHALL SO REQUEST, REDELIVERY TO THE BORROWER IN DUE COURSE OF
ANY NOTES PAYABLE TO SUCH BANK AND SPECIFICATION OF THE INFORMATION CONTEMPLATED
BY SCHEDULE I AS TO SUCH REPLACEMENT BANK).


 


SECTION 2.14.ILLEGALITY AND UNAVAILABILITY.  (A)  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, IF ANY BANK SHALL NOTIFY THE ADMINISTRATIVE AGENT
THAT THE INTRODUCTION OF OR ANY CHANGE IN OR IN THE INTERPRETATION OF ANY LAW OR
REGULATION SHALL MAKE IT UNLAWFUL, OR ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AUTHORITY SHALL ASSERT THAT IT IS UNLAWFUL, FOR SUCH BANK OR ITS APPLICABLE
LENDING OFFICE TO MAKE ANY EURODOLLAR RATE ADVANCE OR TO CONTINUE TO FUND OR
MAINTAIN ANY EURODOLLAR RATE ADVANCE HEREUNDER, THEN, ON NOTICE THEREOF TO THE
BORROWER BY THE ADMINISTRATIVE AGENT,


 

(I) THE OBLIGATION OF SUCH BANK TO MAKE ANY EURODOLLAR RATE ADVANCE SHALL BE
SUSPENDED UNTIL THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND THE BANK
THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST, AND

 

26

--------------------------------------------------------------------------------


 

(II) THE EURODOLLAR RATE ADVANCES THEN OUTSTANDING OF SUCH BANK, TOGETHER WITH
ALL ACCRUED INTEREST THEREON AND ALL AMOUNTS PAYABLE PURSUANT TO SECTION 2.11,
SHALL BE AUTOMATICALLY CONVERTED TO BASE RATE ADVANCES, OR, AT THE OPTION OF THE
BORROWER, PREPAID IN FULL, UNLESS SUCH BANK SHALL DETERMINE IN GOOD FAITH IN ITS
SOLE OPINION THAT IT IS LAWFUL TO MAINTAIN SUCH ADVANCES MADE BY SUCH BANK TO
THE END OF THE INTEREST PERIOD THEN APPLICABLE THERETO.

 


(B)  IF, WITH RESPECT TO ANY CONVERSION OF A BASE RATE ADVANCE TO A EURODOLLAR
RATE ADVANCE OR THE CONTINUATION OF ANY EURODOLLAR RATE ADVANCE PURSUANT TO
SECTION 2.04:


 

(I) THE ADMINISTRATIVE AGENT IS UNABLE TO DETERMINE THE EURODOLLAR RATE FOR THE
APPLICABLE EURODOLLAR RATE ADVANCE IN ACCORDANCE WITH THE DEFINITION OF SUCH
TERM (INCLUDING AS A RESULT OF THE FAILURE OF THE REFERENCE BANKS TO FURNISH
TIMELY INFORMATION TO THE ADMINISTRATIVE AGENT); OR

 

(II) THE MAJORITY BANKS ADVISE THE ADMINISTRATIVE AGENT THAT THE EURODOLLAR RATE
AS DETERMINED BY THE ADMINISTRATIVE AGENT WILL NOT ADEQUATELY AND FAIRLY REFLECT
THE COST TO SUCH BANKS OF MAINTAINING THE APPLICABLE EURODOLLAR RATE ADVANCE;

 

then the Administrative Agent forthwith shall give notice thereof to the
Borrower and the Banks, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligation of the Banks to convert or continue after the current Interest
Period(s) any Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and the Banks that the
circumstances causing such suspension no longer exist.

 


SECTION 2.15.TAXES.  (A)  ANY AND ALL PAYMENTS BY THE BORROWER OR THE GUARANTOR
HEREUNDER OR UNDER THE NOTES OR ANY OTHER CREDIT DOCUMENT SHALL BE MADE IN
ACCORDANCE WITH SECTION 2.10, AND SUBJECT TO SECTIONS 2.15(C), 2.15(E) AND 2.16,
FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL TAXES, LEVIES, IMPOSTS,
DEDUCTIONS, CHARGES OR WITHHOLDINGS WITH RESPECT THERETO, AND ALL LIABILITIES
WITH RESPECT THERETO, INCLUDING ANY INTEREST, ADDITIONS TO TAX OR PENALTIES
APPLICABLE THERETO, EXCLUDING IN THE CASE OF EACH BANK AND THE ADMINISTRATIVE
AGENT (I) TAXES IMPOSED DIRECTLY OR INDIRECTLY ON OR MEASURED BY ITS INCOME, AND
FRANCHISE TAXES IMPOSED ON IT IN LIEU OF NET INCOME TAXES, BY ANY JURISDICTION
(OR POLITICAL SUBDIVISION THEREOF) UNDER THE LAWS OF WHICH SUCH BANK OR THE
ADMINISTRATIVE AGENT (AS THE CASE MAY BE) IS ORGANIZED OR, IN THE CASE OF A
BANK, MAINTAINS A LENDING OFFICE AND AT WHICH SUCH BANK NOW OR HEREAFTER DOES
BUSINESS, AND (II) UNITED STATES OF AMERICA INCOME TAXES (ALL SUCH NON-EXCLUDED
TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES, WITHHOLDINGS AND LIABILITIES BEING
HEREINAFTER REFERRED TO AS “TAXES”).  IF THE BORROWER OR THE GUARANTOR SHALL BE
REQUIRED BY LAW TO DEDUCT ANY TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE BY IT
HEREUNDER OR UNDER ANY NOTE OR OTHER CREDIT DOCUMENT TO ANY BANK OR THE
ADMINISTRATIVE AGENT, (X) THE SUM PAYABLE SHALL BE INCREASED AS MAY BE NECESSARY
SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS

 

27

--------------------------------------------------------------------------------



 


APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 2.15) SUCH BANK OR THE
ADMINISTRATIVE AGENT (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (Y) THE BORROWER OR THE
GUARANTOR, AS THE CASE MAY BE, SHALL MAKE SUCH DEDUCTIONS AND (Z) THE BORROWER
OR THE GUARANTOR, AS THE CASE MAY BE, SHALL PAY THE FULL AMOUNT DEDUCTED TO THE
RELEVANT TAXATION AUTHORITY OR OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.


 


(B)  IN ADDITION, THE BORROWER OR THE GUARANTOR, AS THE CASE MAY BE, AGREES TO
PAY ANY PRESENT OR FUTURE STAMP OR DOCUMENTARY TAXES OR ANY OTHER EXCISE OR
PROPERTY TAXES, CHARGES OR SIMILAR LEVIES WHICH ARISE FROM ANY PAYMENT MADE BY
THE BORROWER OR THE GUARANTOR HEREUNDER OR UNDER ANY NOTE OR OTHER CREDIT
DOCUMENT EXECUTED BY IT OR FROM THE EXECUTION, DELIVERY OR REGISTRATION OF, OR
OTHERWISE WITH RESPECT TO, THIS AGREEMENT OR ANY NOTE OR OTHER CREDIT DOCUMENT
(HEREINAFTER REFERRED TO AS “OTHER TAXES”).


 


(C)  WITHIN THIRTY (30) DAYS AFTER THE DATE OF THE PAYMENT OF TAXES BY OR AT THE
DIRECTION OF THE BORROWER OR THE GUARANTOR, THE BORROWER WILL FURNISH TO THE
ADMINISTRATIVE AGENT, AT ITS ADDRESS REFERRED TO IN SECTION 10.02, THE ORIGINAL
OR A CERTIFIED COPY OF A RECEIPT EVIDENCING PAYMENT THEREOF.  IF A BANK RECEIVES
FROM THE RELEVANT JURISDICTION IMPOSING SUCH TAX A REFUND OF A SPECIFIC TAX ITEM
FOR WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER WITH RESPECT TO WHICH THE
BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.15, IT SHALL PAY
THE BORROWER AN AMOUNT EQUAL TO SUCH REFUND, TOGETHER WITH ANY INTEREST PAID BY
SUCH JURISDICTION WITH RESPECT TO SUCH REFUND, PROVIDED THAT THE BORROWER, UPON
THE REQUEST OF SUCH BANK, AGREES TO PROMPTLY REPAY THE AMOUNT (OR PORTION
THEREOF) PAID OVER TO THE BORROWER BY SUCH BANK IN THE EVENT SUCH BANK IS
REQUIRED TO REPAY THE REFUND (OR PORTION THEREOF) TO SUCH JURISDICTION.


 


(D)  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT OF THE BORROWER OR
THE GUARANTOR HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF THE BORROWER AND THE
GUARANTOR CONTAINED IN THIS SECTION 2.15 SHALL SURVIVE THE PAYMENT IN FULL OF
PRINCIPAL AND INTEREST HEREUNDER AND UNDER THE NOTES AND OTHER CREDIT DOCUMENTS.


 


(E)  EACH BANK THAT IS ORGANIZED UNDER THE LAWS OF ANY JURISDICTION OTHER THAN
THE UNITED STATES OF AMERICA OR ANY STATE OR POLITICAL SUBDIVISION THEREOF (FOR
PURPOSES OF THIS SECTION 2.15(E), EACH A “NON-U.S. BANK”) SHALL DELIVER TO THE
BORROWER AND THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE DATE OF THIS AGREEMENT
OR UPON THE EFFECTIVENESS OF ANY ASSIGNMENT, OR AT SUCH OTHER TIMES PRESCRIBED
BY APPLICABLE LAW, (I) TWO (2) PROPERLY COMPLETED AND SIGNED ORIGINALS OF UNITED
STATES OF AMERICA INTERNAL REVENUE SERVICE FORM W-8BEN OR W-8ECI, AS
APPROPRIATE, OR ANY SUCCESSOR APPLICABLE FORM, AS THE CASE MAY BE, CERTIFYING
THAT SUCH BANK IS ENTITLED TO BENEFITS UNDER AN INCOME TAX TREATY TO WHICH THE
UNITED STATES IS A PARTY THAT ELIMINATES OR REDUCES THE RATE OF WITHHOLDING TAX
ON PAYMENTS UNDER THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS OR CERTIFYING
THAT THE INCOME RECEIVABLE PURSUANT TO THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS IS EFFECTIVELY CONNECTED WITH THE CONDUCT OF A TRADE OR BUSINESS IN
THE UNITED STATES, OR (II) IF SUCH NON-U.S. BANK IS NOT A “BANK” OR OTHER PERSON
DESCRIBED IN CODE SECTION 881(C)(3), TWO PROPERLY COMPLETED AND SIGNED ORIGINALS
OF A STATEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT E HERETO, TOGETHER WITH TWO
PROPERLY COMPLETED AND

 

28

--------------------------------------------------------------------------------



 


SIGNED ORIGINALS OF INTERNAL REVENUE SERVICE FORM W-8BEN, UPON WHICH THE
BORROWER IS ENTITLED TO RELY, FROM ANY SUCH NON-U.S. BANK OR ANY SUCCESSOR
APPLICABLE FORM, TOGETHER WITH ANY OTHER CERTIFICATE OR STATEMENT OF EXEMPTION
OR REDUCTION REQUIRED UNDER THE CODE, IN ORDER TO ESTABLISH THAT SUCH NON-U.S.
BANK IS ENTITLED TO TREAT THE INTEREST PAYMENTS UNDER THIS AGREEMENT AND THE
OTHER CREDIT DOCUMENTS AS PORTFOLIO INTEREST THAT IS EXEMPT FROM WITHHOLDING TAX
UNDER THE CODE.  THEREAFTER, UPON THE REASONABLE REQUEST OF THE BORROWER OR THE
ADMINISTRATIVE AGENT, EACH SUCH NON-U.S. BANK SHALL (A) UPON THE OBSOLESCENCE OF
ANY FORM PREVIOUSLY DELIVERED BY SUCH NON-U.S. BANK, PROMPTLY SUBMIT TO THE
ADMINISTRATIVE AGENT AND THE BORROWER SUCH ADDITIONAL PROPERLY COMPLETED AND
SIGNED ORIGINALS OF SUCH FORMS (OR SUCH SUCCESSOR FORMS AS SHALL BE ADOPTED FROM
TIME TO TIME BY THE RELEVANT UNITED STATES TAXING AUTHORITIES) AS MAY THEN BE
AVAILABLE UNDER THEN CURRENT UNITED STATES LAWS AND REGULATIONS TO QUALIFY FOR A
DEDUCTION IN UNITED STATES WITHHOLDING TAXES, OR SUCH EVIDENCE AS IS
SATISFACTORY TO THE BORROWER AND THE ADMINISTRATIVE AGENT OF AN AVAILABLE
EXEMPTION FROM UNITED STATES WITHHOLDING TAXES, IN RESPECT OF ALL PAYMENTS TO BE
MADE TO SUCH NON-U.S. BANK BY THE BORROWER PURSUANT TO THE CREDIT DOCUMENTS, AND
(B) PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT OF ANY CHANGE IN CIRCUMSTANCES
WHICH WOULD MODIFY OR RENDER INVALID ANY CLAIMED EXEMPTION.  A NON-U.S. BANK
SHALL NOT BE REQUIRED TO DELIVER ANY FORM OR STATEMENT PURSUANT TO THIS
SECTION 2.15 THAT SUCH NON-U.S. BANK IS NOT LEGALLY ABLE TO DELIVER.  THE
BORROWER SHALL NOT BE REQUIRED TO PAY ADDITIONAL AMOUNTS TO ANY BANK PURSUANT TO
THIS SECTION 2.15 TO THE EXTENT THAT SUCH BANK DID NOT QUALIFY FOR A COMPLETE
EXEMPTION FROM UNITED STATES WITHHOLDING TAXES AT THE TIME SUCH BANK BECAME A
PARTY TO THIS AGREEMENT AND TO THE EXTENT THAT THE OBLIGATION TO PAY ADDITIONAL
AMOUNTS WOULD NOT HAVE ARISEN BUT FOR THE FAILURE OF SUCH BANK TO COMPLY WITH
THIS PARAGRAPH (E), EXCEPT TO THE EXTENT SUCH BANK IS NOT ABLE TO COMPLY AS A
RESULT OF A CHANGE IN LAW.  ANY ASSIGNEE OF ALL OR ANY PORTION OF ANY BANK’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT SHALL BE SUBJECT TO THIS
SECTION 2.15(E).


 


(F)  UPON THE REASONABLE REQUEST OF THE BORROWER, ANY BANK CLAIMING ANY
ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS SECTION 2.15 SHALL USE ITS
REASONABLE EFFORTS (CONSISTENT WITH ITS INTERNAL POLICIES AND REQUIREMENTS OF
LAW) TO CHANGE THE JURISDICTION OF ITS APPLICABLE LENDING OFFICE IF SUCH A
CHANGE WOULD REDUCE ANY SUCH ADDITIONAL AMOUNTS (OR ANY SIMILAR AMOUNT THAT MAY
THEREAFTER ACCRUE) AND WOULD NOT, IN THE SOLE DETERMINATION OF SUCH BANK, BE
OTHERWISE DISADVANTAGEOUS TO SUCH BANK.


 


(G)  THE BORROWER OR THE GUARANTOR SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND
EACH BANK, WITHIN 10 DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF
ANY TAXES OR OTHER TAXES PAID BY THE ADMINISTRATIVE AGENT OR SUCH BANK, AS THE
CASE MAY BE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY
OBLIGATION OF THE BORROWER OR THE GUARANTOR UNDER THIS SECTION 2.15.


 


SECTION 2.16.PAYMENTS PRO RATA.  EXCEPT AS PROVIDED IN SECTIONS 2.06(D),
2.07(B), 2.09(B), 2.11, 2.12, 2.14 OR 2.15, EACH OF THE BANKS AGREES THAT IF IT
SHOULD RECEIVE ANY PAYMENT (WHETHER BY VOLUNTARY PAYMENT, BY REALIZATION UPON
SECURITY, BY THE EXERCISE OF THE RIGHT OF SETOFF OR BANKER’S LIEN, BY
COUNTERCLAIM OR CROSS ACTION, BY THE ENFORCEMENT OF ANY RIGHT UNDER THIS
AGREEMENT OR THE NOTES OR OTHER CREDIT DOCUMENTS, OR OTHERWISE) IN RESPECT OF
ANY OBLIGATION OF THE BORROWER OR GUARANTOR HEREUNDER OR

 

29

--------------------------------------------------------------------------------



 


UNDER THE NOTES OR OTHER CREDIT DOCUMENTS OF A SUM WHICH WITH RESPECT TO THE
RELATED SUM OR SUMS RECEIVED BY OTHER BANKS IS IN A GREATER PROPORTION THAN THE
TOTAL AMOUNT OF PRINCIPAL, INTEREST, FEES OR ANY OTHER OBLIGATION INCURRED
HEREUNDER, AS THE CASE MAY BE, THEN OWED AND DUE TO SUCH BANK BEARS TO THE TOTAL
AMOUNT OF PRINCIPAL, INTEREST, FEES OR ANY SUCH OTHER OBLIGATION THEN OWED AND
DUE TO ALL OF THE BANKS IMMEDIATELY PRIOR TO SUCH RECEIPT, THEN SUCH BANK
RECEIVING SUCH EXCESS PAYMENT SHALL PURCHASE FOR CASH WITHOUT RECOURSE FROM THE
OTHER BANKS AN INTEREST IN THE OBLIGATIONS OF THE BORROWER TO SUCH BANKS IN SUCH
AMOUNT AS SHALL RESULT IN A PROPORTIONAL PARTICIPATION BY ALL OF THE BANKS IN
THE AGGREGATE UNPAID AMOUNT OF PRINCIPAL, INTEREST, FEES OR ANY SUCH OTHER
OBLIGATION, AS THE CASE MAY BE, OWED TO ALL OF THE BANKS, PROVIDED THAT IF ALL
OR ANY PORTION OF SUCH EXCESS PAYMENT IS THEREAFTER RECOVERED FROM SUCH
PURCHASING BANK, SUCH PURCHASE FROM EACH OTHER BANK SHALL BE RESCINDED AND EACH
SUCH OTHER BANK SHALL REPAY TO THE PURCHASING BANK THE PURCHASE PRICE TO THE
EXTENT OF SUCH OTHER BANK’S RATABLE SHARE (ACCORDING TO THE PROPORTION OF
(I) THE AMOUNT OF THE PARTICIPATION PURCHASED FROM SUCH OTHER BANK AS A RESULT
OF SUCH EXCESS PAYMENT TO (II) THE TOTAL AMOUNT OF SUCH EXCESS PAYMENT) OF SUCH
RECOVERY TOGETHER WITH AN AMOUNT EQUAL TO SUCH OTHER BANK’S RATABLE SHARE
(ACCORDING TO THE PROPORTION OF (A) THE AMOUNT OF SUCH OTHER BANK’S REQUIRED
REPAYMENT TO (B) THE TOTAL AMOUNT SO RECOVERED FROM THE PURCHASING BANK) OF ANY
INTEREST OR OTHER AMOUNT PAID OR PAYABLE BY THE PURCHASING BANK IN RESPECT OF
THE TOTAL AMOUNT SO RECOVERED.  THE BORROWER AGREES THAT ANY BANK SO PURCHASING
A PARTICIPATION FROM ANOTHER BANK PURSUANT TO THIS SECTION 2.16 MAY, TO THE
FULLEST EXTENT PERMITTED BY LAW, EXERCISE ALL ITS RIGHTS OF PAYMENT (INCLUDING
THE RIGHT OF SET-OFF) WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH
BANK WERE THE DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT OF SUCH
PARTICIPATION.


 


SECTION 2.17.INCREASE IN COMMITMENTS.  THE BORROWER MAY AT ANY TIME AND FROM
TIME TO TIME, BY WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (WHICH SHALL
PROMPTLY DELIVER A COPY TO THE BANKS) EXECUTED BY THE BORROWER AND ONE OR MORE
FINANCIAL INSTITUTIONS (ANY SUCH FINANCIAL INSTITUTION REFERRED TO IN THIS
SECTION BEING CALLED AN “INCREASING BANK”), WHICH MAY INCLUDE ANY BANK, CAUSE
THE COMMITMENTS OF THE INCREASING BANKS TO BE INCREASED (OR CAUSE THE INCREASING
BANKS TO EXTEND NEW COMMITMENTS) IN AN AMOUNT FOR EACH INCREASING BANK (WHICH
SHALL NOT BE LESS THAN $5,000,000) SET FORTH IN SUCH NOTICE, PROVIDED THAT
(I) NO BANK SHALL HAVE ANY OBLIGATION TO INCREASE ITS COMMITMENT PURSUANT TO
THIS PARAGRAPH, (II) ALL NEW COMMITMENTS AND INCREASES IN EXISTING COMMITMENTS
BECOMING EFFECTIVE UNDER THIS PARAGRAPH DURING THE TERM OF THIS AGREEMENT SHALL
NOT EXCEED $85,000,000 IN THE AGGREGATE, (III) EACH INCREASING BANK, IF NOT
ALREADY A BANK HEREUNDER, SHALL BE SUBJECT TO THE APPROVAL OF THE ADMINISTRATIVE
AGENT (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD) AND (IV) EACH
INCREASING BANK, IF NOT ALREADY A BANK HEREUNDER, SHALL BECOME A PARTY TO THIS
AGREEMENT BY COMPLETING AND DELIVERING TO THE ADMINISTRATIVE AGENT A DULY
EXECUTED ACCESSION AGREEMENT IN A FORM REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE BORROWER (AN “ACCESSION AGREEMENT”).   NEW
COMMITMENTS AND INCREASES IN COMMITMENTS SHALL BECOME EFFECTIVE ON THE DATE
SPECIFIED IN THE APPLICABLE NOTICES DELIVERED PURSUANT TO THIS SECTION 2.17. 
UPON THE EFFECTIVENESS OF ANY ACCESSION AGREEMENT TO WHICH ANY INCREASING BANK
IS A PARTY, SUCH INCREASING BANK SHALL THEREAFTER BE DEEMED TO BE A PARTY TO
THIS AGREEMENT AND SHALL BE ENTITLED TO ALL RIGHTS, BENEFITS AND PRIVILEGES
ACCORDED A BANK HEREUNDER AND SUBJECT TO ALL OBLIGATIONS OF A BANK HEREUNDER. 

 

30

--------------------------------------------------------------------------------



 


NOTWITHSTANDING THE FOREGOING, NO INCREASE IN THE COMMITMENTS (OR IN THE
COMMITMENT OF ANY BANK) PURSUANT TO THIS PARAGRAPH SHALL BECOME EFFECTIVE UNLESS
(I) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED DOCUMENTS CONSISTENT WITH THOSE
DELIVERED UNDER SECTION 3.01(A)(II) THROUGH (V), GIVING EFFECT TO SUCH INCREASE
AND (II) ON THE EFFECTIVE DATE OF SUCH INCREASE, THE REPRESENTATIONS AND
WARRANTIES OF THE BORROWER SET FORTH IN THIS AGREEMENT SHALL BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS AND NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE TO THAT EFFECT
DATED SUCH DATE AND EXECUTED BY A FINANCIAL OFFICER OF THE BORROWER.  ON THE
EFFECTIVE DATE OF ANY INCREASE IN THE COMMITMENTS PURSUANT TO THIS SECTION 2.17,
TO THE EXTENT THERE ARE OUTSTANDING ADVANCES, THE PARTIES HERETO SHALL IMPLEMENT
SUCH ARRANGEMENTS AS MAY BE AGREED UPON BY THE BORROWER AND THE ADMINISTRATIVE
AGENT TO ENSURE THAT THE PROPORTION BETWEEN THE BANKS’ OUTSTANDING ADVANCES,
AFTER GIVING EFFECT TO SUCH INCREASE, AND THEIR RESPECTIVE COMMITMENTS, AFTER
GIVING EFFECT TO SUCH INCREASE, WILL BE RE-ESTABLISHED, AND THE EFFECTIVENESS OF
SUCH INCREASE SHALL BE CONDITIONED ON THE IMPLEMENTATION OF SUCH ARRANGEMENTS.


 


SECTION 2.18.DEFAULTING BANKS.  (A)  NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, IF ONE OR MORE BANKS BECOME DEFAULTING BANKS, THEN,
UPON NOTICE TO SUCH EFFECT BY THE ADMINISTRATIVE AGENT (WHICH NOTICE SHALL BE
GIVEN PROMPTLY AFTER THE ADMINISTRATIVE AGENT BECOMES AWARE THAT ANY BANK SHALL
HAVE BECOME A DEFAULTING BANK), THE FOLLOWING PROVISIONS SHALL APPLY FOR SO LONG
AS ANY SUCH BANK IS A DEFAULTING BANK:


 

(I) THE FACILITY FEE SHALL NOT ACCRUE ON THE UNUSED PORTION OF THE COMMITMENT OF
ANY DEFAULTING BANK PURSUANT TO SECTION 2.09(A);

 

(II) THE COMMITMENT AND ADVANCES OF EACH DEFAULTING BANK SHALL BE DISREGARDED IN
DETERMINING WHETHER THE MAJORITY BANKS SHALL HAVE TAKEN ANY ACTION HEREUNDER OR
UNDER ANY OTHER CREDIT DOCUMENT (INCLUDING ANY CONSENT TO ANY AMENDMENT,
MODIFICATION, TERMINATION OR WAIVER PURSUANT TO SECTION 10.01, PROVIDED,
HOWEVER, THAT NO SUCH AMENDMENT, WAIVER OR CONSENT SHALL DO ANY OF THE FOLLOWING
WITHOUT THE CONSENT OF SUCH DEFAULTING BANK EXCEPT TO THE EXTENT PROVIDED IN
CLAUSES (I) AND (III) OF THIS SECTION 2.18(A):  (A) INCREASE THE COMMITMENT OF
SUCH DEFAULTING BANK OR SUBJECT SUCH DEFAULTING BANK TO ANY ADDITIONAL
OBLIGATIONS, (B) REDUCE THE PRINCIPAL OF, OR INTEREST ON, THE ADVANCES OF SUCH
DEFAULTING BANK OR ANY FEES OR OTHER AMOUNTS PAYABLE TO SUCH DEFAULTING BANK
HEREUNDER, (C) POSTPONE ANY DATE FIXED FOR ANY PAYMENT OF PRINCIPAL OF, OR
INTEREST ON, THE ADVANCES OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER TO SUCH
DEFAULTING BANK, (D) RELEASE THE GUARANTOR OR OTHERWISE CHANGE ANY OBLIGATION OF
THE GUARANTOR TO PAY ANY AMOUNT PAYABLE BY THE GUARANTOR HEREUNDER TO SUCH
DEFAULTING BANK OR (E) AMEND THIS SECTION 2.18(A)(II)); AND

 

(III) ANY AMOUNT PAYABLE TO OR FOR THE ACCOUNT OF ANY DEFAULTING BANK IN ITS
CAPACITY AS A BANK HEREUNDER (WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR
OTHERWISE, AND INCLUDING ANY AMOUNTS PAYABLE TO SUCH

 

31

--------------------------------------------------------------------------------


 

DEFAULTING BANK PURSUANT TO SECTION 2.16, BUT EXCLUDING ANY AMOUNTS PAYABLE TO
SUCH DEFAULTING BANK PURSUANT TO SECTION 2.13 OR 10.04) SHALL, IN LIEU OF BEING
DISTRIBUTED TO SUCH DEFAULTING BANK, BE RETAINED BY THE ADMINISTRATIVE AGENT IN
A SEGREGATED ACCOUNT AND, SUBJECT TO ANY APPLICABLE REQUIREMENTS OF LAW, (A) BE
APPLIED, AT SUCH TIME OR TIMES AS MAY BE DETERMINED BY THE ADMINISTRATIVE AGENT,
(1) FIRST, TO THE PAYMENT OF ANY AMOUNTS OWING BY SUCH DEFAULTING BANK TO THE
ADMINISTRATIVE AGENT HEREUNDER, AND (2) SECOND, TO THE FUNDING OF SUCH
DEFAULTING BANK’S RATABLE SHARE OF ANY BORROWING IN RESPECT OF WHICH SUCH
DEFAULTING BANK SHALL HAVE FAILED TO FUND SUCH SHARE AS REQUIRED HEREUNDER,
(B) TO THE EXTENT NOT APPLIED AS AFORESAID, BE HELD, IF SO DETERMINED BY THE
ADMINISTRATIVE AGENT, AS CASH COLLATERAL FOR FUNDING OBLIGATIONS OF SUCH
DEFAULTING BANK IN RESPECT OF FUTURE BORROWINGS HEREUNDER AND (C) TO THE EXTENT
NOT APPLIED OR HELD AS AFORESAID, BE DISTRIBUTED TO SUCH DEFAULTING BANK OR AS
OTHERWISE DIRECTED BY A COURT OF COMPETENT JURISDICTION.

 


(B)  IN THE EVENT THE ADMINISTRATIVE AGENT AND THE BORROWER SHALL HAVE AGREED
THAT A BANK THAT IS A DEFAULTING BANK HAS ADEQUATELY REMEDIED ALL MATTERS THAT
CAUSED SUCH BANK TO BECOME A DEFAULTING BANK, THEN (I) SUCH BANK SHALL CEASE TO
BE A DEFAULTING BANK FOR ALL PURPOSES HEREOF, AND (II) SUCH BANK SHALL PURCHASE
AT PAR SUCH OF THE ADVANCES OF THE OTHER BANKS AS THE ADMINISTRATIVE AGENT SHALL
DETERMINE TO BE NECESSARY IN ORDER FOR THE ADVANCES TO BE HELD BY THE BANKS
RATABLY IN ACCORDANCE WITH THEIR COMMITMENTS.


 


ARTICLE III


 


CONDITIONS


 


SECTION 3.01.CONDITIONS PRECEDENT TO EFFECTIVENESS.  THE OBLIGATIONS OF THE
BANKS TO MAKE ADVANCES HEREUNDER SHALL BECOME EFFECTIVE UPON THE SATISFACTION OF
ALL OF THE FOLLOWING CONDITIONS PRECEDENT:


 

(A) DOCUMENTATION.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE FOLLOWING
DULY EXECUTED BY ALL THE PARTIES THERETO, IN FORM AND SUBSTANCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND THE BANKS, AND (EXCEPT FOR THE NOTES) IN SUFFICIENT
COPIES FOR EACH BANK:

 

(I) THIS AGREEMENT DULY EXECUTED BY THE BORROWER, THE GUARANTOR, EACH BANK AND
THE ADMINISTRATIVE AGENT;

 

(II) A CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OF THE BORROWER
CERTIFYING (A) THE BORROWER’S CERTIFICATE OF INCORPORATION AND BY-LAWS, (B) THE
NAMES AND TRUE SIGNATURES OF THE OFFICERS OF THE BORROWER AUTHORIZED TO SIGN
THIS AGREEMENT AND ANY NOTES AND (C) THAT A TRUE, CORRECT AND COMPLETE COPY OF
THE RESOLUTIONS OF THE BORROWER’S BOARD AUTHORIZING THE TRANSACTIONS
CONTEMPLATED HEREBY IS ATTACHED THERETO AND THAT SUCH RESOLUTIONS ARE IN FULL
FORCE AND EFFECT;

 

32

--------------------------------------------------------------------------------


 

(III) A CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OF THE GUARANTOR
CERTIFYING (A) THE GUARANTOR’S CERTIFICATE OF INCORPORATION AND BY-LAWS, (B) THE
NAMES AND TRUE SIGNATURES OF THE OFFICERS OF THE GUARANTOR AUTHORIZED TO SIGN
THIS AGREEMENT AND (C) THAT A TRUE, CORRECT AND COMPLETE COPY OF THE RESOLUTIONS
OF THE GUARANTOR’S BOARD AUTHORIZING THE MAKING AND PERFORMANCE OF THIS
AGREEMENT BY THE GUARANTOR IS ATTACHED HERETO AND THAT SUCH RESOLUTIONS ARE IN
FULL FORCE AND EFFECT;

 

(IV) A FAVORABLE OPINION OF JACKSON WALKER L.L.P., LEGAL COUNSEL FOR EACH OF THE
BORROWER AND THE GUARANTOR, DATED THE EFFECTIVE DATE, SUBSTANTIALLY IN THE FORM
OF EXHIBIT D HERETO; AND

 

(V) CERTIFICATES OR TELECOPY CONFIRMATION AS OF A DATE REASONABLY CLOSE TO THE
DATE HEREOF FROM THE SECRETARY OF STATE OF THE STATE OF INCORPORATION OF EACH OF
THE BORROWER AND THE GUARANTOR AS TO THE EXISTENCE AND GOOD STANDING OF THE
BORROWER AND THE GUARANTOR, AS APPLICABLE.

 

(B) NO MATERIAL ADVERSE CHANGE.  NO EVENT OR EVENTS WHICH HAVE OR WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT SHALL HAVE OCCURRED
SINCE DECEMBER 24, 2008.

 

(C) NO DEFAULT.  NO DEFAULT OR EVENT WHICH, WITH THE GIVING OF NOTICE, THE LAPSE
OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING.

 

(D) REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN ARTICLE V HEREOF SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
ON AND AS OF THE EFFECTIVE DATE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS
AND WARRANTIES REFER TO AN EARLIER DATE, IN WHICH CASE THEY SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH EARLIER DATE.

 

(E) NO MATERIAL LITIGATION.  NO LEGAL OR REGULATORY ACTION OR PROCEEDING SHALL
HAVE COMMENCED AND BE CONTINUING AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES
SINCE THE DATE OF THIS AGREEMENT WHICH HAS, OR WOULD REASONABLY BE EXPECTED TO
HAVE, A MATERIAL ADVERSE EFFECT.

 

(F) FEES AND EXPENSES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES
AND OTHER AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING
FEES, CHARGES AND DISBURSEMENTS OF COUNSEL AND ALL OTHER OUT OF POCKET FEES AND
EXPENSES REQUIRED TO BE PAID OR REIMBURSED BY THE BORROWER (WHICH FEES, CHARGES
AND DISBURSEMENTS OF COUNSEL AND SUCH OTHER OUT OF POCKET FEES AND EXPENSES
SHALL BE LIMITED TO THOSE FOR WHICH INVOICES HAVE BEEN SUBMITTED PRIOR TO THE
EFFECTIVE DATE).

 

(G) CERTIFICATION.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE,
DATED THE EFFECTIVE DATE AND SIGNED BY A FINANCIAL OFFICER, CONFIRMING
COMPLIANCE WITH THE CONDITIONS SET FORTH IN PARAGRAPHS (B), (C), (D) AND (E) OF
THIS SECTION 3.01.

 

33

--------------------------------------------------------------------------------


 

(H) PATRIOT ACT.  THE BANKS SHALL HAVE RECEIVED ALL INFORMATION REQUIRED BY THE
PATRIOT ACT, INCLUDING THE IDENTITY OF THE BORROWER, THE NAME AND ADDRESS OF THE
BORROWER AND OTHER INFORMATION THAT WILL ALLOW THE ADMINISTRATIVE AGENT OR ANY
BANK, AS APPLICABLE, TO IDENTIFY THE BORROWER IN ACCORDANCE WITH THE PATRIOT
ACT.

 


SECTION 3.02.CONDITIONS PRECEDENT TO EACH BORROWING.  THE OBLIGATION OF EACH
BANK TO MAKE AN ADVANCE ON THE OCCASION OF ANY BORROWING SHALL BE SUBJECT TO THE
FURTHER CONDITIONS PRECEDENT THAT ON THE DATE OF SUCH BORROWING (A) IN THE CASE
OF THE INITIAL BORROWING THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE
SATISFACTORY TO IT THAT THE COMMITMENTS OF THE LENDERS UNDER THE EXISTING CREDIT
AGREEMENT HAVE BEEN TERMINATED AND THAT ALL AMOUNTS OWING UNDER THE EXISTING
CREDIT AGREEMENT HAVE BEEN PAID IN FULL OR WILL BE PAID IN FULL SIMULTANEOUSLY
WITH THE MAKING OF (OR OUT OF THE PROCEEDS OF) THE INITIAL BORROWING, INCLUDING
WITHOUT LIMITATION SUCH AMOUNTS (IF ANY) AS MAY BE REQUIRED TO COMPENSATE EACH
BANK FOR ANY BREAK-FUNDING COSTS RESULTING FROM SUCH PAYMENT, (B) THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE OF BORROWING IN ACCORDANCE
WITH SECTION 2.02 AND (C) THE FOLLOWING STATEMENTS SHALL BE TRUE (AND EACH OF
THE GIVING OF THE APPLICABLE NOTICE OF BORROWING AND THE ACCEPTANCE BY THE
BORROWER OF THE PROCEEDS OF SUCH BORROWING SHALL CONSTITUTE A REPRESENTATION AND
WARRANTY BY THE BORROWER THAT ON THE DATE OF SUCH BORROWING SUCH STATEMENTS ARE
TRUE):


 

(I) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE V ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH BORROWING, BEFORE
AND AFTER GIVING EFFECT TO SUCH BORROWING AND TO THE APPLICATION OF THE PROCEEDS
THEREFROM, AS THOUGH MADE ON AND AS OF SUCH DATE, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES REFER TO AN EARLIER DATE, IN WHICH CASE THEY
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH EARLIER
DATE;

 

(II) NO EVENT HAS OCCURRED AND IS CONTINUING, OR WOULD RESULT FROM SUCH
BORROWING OR FROM THE APPLICATION OF THE PROCEEDS THEREFROM, WHICH CONSTITUTES
OR WITH THE GIVING OF NOTICE, THE LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A
DEFAULT; AND

 

(III) AFTER GIVING EFFECT TO SUCH BORROWING AND ALL OTHER BORROWINGS WHICH HAVE
BEEN REQUESTED ON OR PRIOR TO SUCH DATE BUT WHICH HAVE NOT BEEN MADE PRIOR TO
SUCH DATE, THE AGGREGATE PRINCIPAL AMOUNT OF ALL BORROWINGS WILL NOT EXCEED THE
AGGREGATE OF THE COMMITMENTS.

 


SECTION 3.03.ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWER AND THE BANKS OF THE EFFECTIVE DATE, AND SUCH NOTICE SHALL BE
CONCLUSIVE AND BINDING.  THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO ASSUME
THAT THE CONDITIONS SET FORTH IN SECTIONS 3.01(B), 3.01(C), 3.01(D), 3.01(E),
3.02(C)(I) AND 3.02(C)(II) HAVE BEEN SATISFIED UNLESS THE ADMINISTRATIVE AGENT
HAS RECEIVED, AT ITS ADDRESS SPECIFIED HEREIN, ACTUAL WRITTEN NOTICE TO THE
CONTRARY FROM THE BORROWER, THE GUARANTOR OR A BANK.

 

34

--------------------------------------------------------------------------------



 


ARTICLE IV


 


GUARANTY


 


SECTION 4.01.GUARANTY.  THE GUARANTOR HEREBY UNCONDITIONALLY GUARANTEES THE
PUNCTUAL PAYMENT OF THE GUARANTEED OBLIGATIONS WHEN DUE, WHETHER AT STATED
MATURITY, BY ACCELERATION OR OTHERWISE, AND AGREES TO PAY ANY AND ALL REASONABLE
EXPENSES (INCLUDING COUNSEL FEES AND EXPENSES) INCURRED BY THE ADMINISTRATIVE
AGENT OR ANY BANK IN ENFORCING ANY RIGHTS HEREUNDER.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE GUARANTOR’S LIABILITY SHALL EXTEND TO ALL
AMOUNTS WHICH CONSTITUTE PART OF THE GUARANTEED OBLIGATIONS AND WOULD BE OWED BY
THE BORROWER UNDER THIS AGREEMENT OR ANY OF THE NOTES BUT FOR THE FACT THAT THEY
ARE UNENFORCEABLE OR NOT ALLOWABLE DUE TO THE EXISTENCE OF A BANKRUPTCY,
REORGANIZATION OR SIMILAR PROCEEDING INVOLVING THE BORROWER.  THE GUARANTY SET
FORTH IN THIS ARTICLE IV IS A GUARANTY OF PAYMENT AND NOT OF COLLECTION.


 


SECTION 4.02.PAYMENT.  AT THE TIME THE GUARANTOR PAYS ANY SUM WHICH MAY BECOME
DUE TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF A BANK UNDER THE TERMS OF
THIS ARTICLE IV, WRITTEN NOTICE OF SUCH PAYMENT SHALL BE DELIVERED TO THE
ADMINISTRATIVE AGENT BY THE GUARANTOR, AND IN THE ABSENCE OF SUCH NOTICE, ANY
SUM RECEIVED BY THE ADMINISTRATIVE AGENT ON BEHALF OF A BANK ON ACCOUNT OF ANY
OF THE GUARANTEED OBLIGATIONS SHALL BE CONCLUSIVELY DEEMED PAID BY THE
BORROWER.  ALL SUMS PAID TO THE ADMINISTRATIVE AGENT, ON BEHALF OF A BANK, BY
THE GUARANTOR MAY BE APPLIED BY THE ADMINISTRATIVE AGENT, ON BEHALF OF A BANK,
AT ITS DISCRETION, TO ANY OF THE GUARANTEED OBLIGATIONS.


 


SECTION 4.03.WAIVER.  THE GUARANTOR HEREBY WAIVES ALL NOTICES IN CONNECTION
HEREWITH OR IN CONNECTION WITH THE GUARANTEED OBLIGATIONS, INCLUDING, WITHOUT
LIMITATION, NOTICE OF INTENT TO ACCELERATE AND NOTICE OF ACCELERATION, AND
WAIVES DILIGENCE, PRESENTMENT, DEMAND, PROTEST, AND SUIT ON THE PART OF THE
ADMINISTRATIVE AGENT OR ANY BANK IN THE COLLECTION OF ANY OF THE GUARANTEED
OBLIGATIONS, AND AGREES THAT NEITHER THE ADMINISTRATIVE AGENT NOR ANY BANK SHALL
BE REQUIRED TO FIRST ENDEAVOR TO COLLECT ANY OF THE GUARANTEED OBLIGATIONS FROM
THE BORROWER, OR ANY OTHER PARTY LIABLE FOR PAYMENT OF THE GUARANTEED
OBLIGATIONS (HEREINAFTER REFERRED TO AS AN “OBLIGATED PARTY”), BEFORE REQUIRING
GUARANTOR TO PAY THE FULL AMOUNT OF THE GUARANTEED OBLIGATIONS.  WITHOUT
IMPAIRING THE RIGHTS OF THE ADMINISTRATIVE AGENT OR ANY BANK AGAINST THE
GUARANTOR, THE BORROWER OR ANY OTHER OBLIGATED PARTY, SUIT MAY BE BROUGHT AND
MAINTAINED AGAINST THE GUARANTOR AT THE ELECTION OF THE ADMINISTRATIVE AGENT OR
ANY BANK WITH OR WITHOUT JOINDER OF THE BORROWER, OR ANY OTHER OBLIGATED PARTY,
ANY RIGHT TO ANY SUCH JOINDER BEING HEREBY WAIVED BY THE GUARANTOR.


 


SECTION 4.04.ACKNOWLEDGMENTS AND REPRESENTATIONS.  THE GUARANTOR ACKNOWLEDGES
AND REPRESENTS TO THE ADMINISTRATIVE AGENT AND EACH BANK THAT IT IS RECEIVING
DIRECT AND INDIRECT FINANCIAL AND OTHER BENEFITS AS A RESULT OF THIS ARTICLE IV;
REPRESENTS TO THE ADMINISTRATIVE AGENT AND EACH BANK THAT AFTER GIVING EFFECT TO
THIS ARTICLE IV AND THE CONTINGENT OBLIGATIONS EVIDENCED HEREBY IT IS, AND WILL
BE, SOLVENT; ACKNOWLEDGES THAT IT WILL DERIVE SUBSTANTIAL DIRECT AND INDIRECT
BENEFIT FROM THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT; ACKNOWLEDGES THAT
ITS LIABILITY HEREUNDER

 

35

--------------------------------------------------------------------------------



 


SHALL BE CUMULATIVE AND IN ADDITION TO ANY OTHER LIABILITY OR OBLIGATION TO THE
ADMINISTRATIVE AGENT AND EACH BANK, WHETHER THE SAME IS INCURRED THROUGH THE
EXECUTION OF A NOTE, A SIMILAR GUARANTY, THROUGH ENDORSEMENT, OR OTHERWISE;
ACKNOWLEDGES THAT NEITHER THE ADMINISTRATIVE AGENT, ANY BANK NOR ANY OFFICER,
EMPLOYEE, AGENT, ATTORNEY OR OTHER REPRESENTATIVE OF ANY OF THEM HAS MADE ANY
REPRESENTATION, WARRANTY OR STATEMENT TO THE GUARANTOR TO INDUCE IT TO EXECUTE
THIS AGREEMENT; AND ACKNOWLEDGES THAT IT HAS MADE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO THIS AGREEMENT AND UNDERTAKE THE GUARANTY SET FORTH IN
THIS ARTICLE IV.


 


SECTION 4.05.SUBORDINATION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, ANY RIGHT, CLAIM OR ACTION WHICH THE GUARANTOR MAY HAVE AGAINST THE
BORROWER OR ANY OTHER OBLIGATED PARTY ARISING OUT OF OR IN CONNECTION WITH THE
GUARANTY SET FORTH IN THIS ARTICLE IV OR ANY OTHER DOCUMENT EVIDENCING OR
SECURING THE GUARANTEED OBLIGATIONS, INCLUDING, WITHOUT LIMITATION, ANY RIGHT OR
CLAIM OF SUBROGATION, CONTRIBUTION, REIMBURSEMENT, EXONERATION OR INDEMNITY,
SHALL BE SUBORDINATED TO THE PRIOR PAYMENT IN FULL OF ANY AMOUNTS THEN DUE UNDER
THIS AGREEMENT OR THE NOTES.  IF ANY AMOUNT SHALL BE PAID TO THE GUARANTOR ON
ACCOUNT OF ANY SUCH SUBROGATION, REIMBURSEMENT, EXONERATION OR INDEMNITY
NOTWITHSTANDING THE FOREGOING SUBORDINATION, SUCH AMOUNT SHALL BE HELD IN TRUST
FOR THE BENEFIT OF THE BANKS AND SHALL FORTHWITH BE PAID TO THE ADMINISTRATIVE
AGENT TO BE CREDITED AND APPLIED UPON THE GUARANTEED OBLIGATIONS THEN DUE.


 


SECTION 4.06.GUARANTY ABSOLUTE.  THE GUARANTOR HEREBY AGREES THAT ITS
OBLIGATIONS UNDER THIS AGREEMENT SHALL BE ABSOLUTE AND UNCONDITIONAL,
IRRESPECTIVE OF (A) THE VALIDITY OR ENFORCEABILITY OF THE GUARANTEED OBLIGATIONS
OR OF THE NOTES, OR ANY OTHER CREDIT DOCUMENT EVIDENCING ALL OR ANY PART OF THE
GUARANTEED OBLIGATIONS, (B) THE ABSENCE OF ANY ATTEMPT TO COLLECT THE GUARANTEED
OBLIGATIONS FROM THE BORROWER OR ANY OTHER OBLIGATED PARTY OR OTHER ACTION TO
ENFORCE THE SAME, (C) THE WAIVER OR CONSENT BY THE ADMINISTRATIVE AGENT AND/OR
ANY BANK WITH RESPECT TO ANY PROVISION OF ANY INSTRUMENT EVIDENCING THE
GUARANTEED OBLIGATIONS, OR ANY PART THEREOF, OR ANY OTHER AGREEMENT NOW OR
HEREAFTER EXECUTED BY THE BORROWER AND DELIVERED TO THE ADMINISTRATIVE AGENT
AND/OR ANY BANK, (D) THE SURRENDER, RELEASE, EXCHANGE, OR ALTERATION BY THE
ADMINISTRATIVE AGENT AND/OR ANY BANK OF ANY SECURITY OR COLLATERAL FOR THE
GUARANTEED OBLIGATIONS, OR (E) ANY OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE
CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OR DEFENSE OF A GUARANTOR.


 


SECTION 4.07.NO WAIVER; REMEDIES.  NO FAILURE ON THE PART OF THE ADMINISTRATIVE
AGENT OR ANY BANK TO EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT HEREUNDER
SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY RIGHT HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT.  THE REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND
NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.


 


SECTION 4.08.CONTINUING GUARANTY.  THE GUARANTY SET FORTH IN THIS ARTICLE IV IS
A CONTINUING GUARANTY AND SHALL (A) REMAIN IN FULL FORCE AND EFFECT UNTIL THE
LATER OF (I) THE PAYMENT IN FULL OF THE GUARANTEED OBLIGATIONS AND ALL OTHER
AMOUNTS PAYABLE UNDER THIS GUARANTY AND (II) THE EXPIRATION OR TERMINATION OF
THE COMMITMENT OF EACH BANK, (B) BE BINDING UPON THE GUARANTOR, ITS SUCCESSORS
AND ASSIGNS, (C) INURE TO THE

 

36

--------------------------------------------------------------------------------



 


BENEFIT OF, AND BE ENFORCEABLE BY, THE ADMINISTRATIVE AGENT AND EACH OF THE
BANKS AND THEIR RESPECTIVE SUCCESSORS, TRANSFEREES AND ASSIGNS, AND (D) NOT BE
TERMINATED BY THE GUARANTOR OR THE BORROWER.


 


SECTION 4.09.LIMITATION.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
ARTICLE IV, THE GUARANTOR’S LIABILITY HEREUNDER SHALL BE LIMITED TO THE LESSER
OF THE FOLLOWING AMOUNTS MINUS, IN EITHER CASE, $100.00:


 

(A) THE LOWEST AMOUNT WHICH WOULD RENDER THE GUARANTY PURSUANT TO THIS
ARTICLE IV A FRAUDULENT TRANSFER UNDER SECTION 548 OF THE BANKRUPTCY CODE
(11 U.S.C. § 101 ET SEQ.); OR

 

(B) IF THE GUARANTY PURSUANT TO THIS ARTICLE IV IS SUBJECT TO THE UFTA OR THE
UFCA OR ANY SIMILAR OR ANALOGOUS STATUTE OR RULE OF LAW, THEN THE LOWEST AMOUNT
WHICH WOULD RENDER THE GUARANTY PURSUANT TO THIS ARTICLE IV A FRAUDULENT
TRANSFER OR FRAUDULENT CONVEYANCE UNDER THE UFTA, THE UFCA, OR ANY SUCH SIMILAR
OR ANALOGOUS STATUTE OR RULE OF LAW.

 

The amount of the limitation imposed upon the Guarantor’s liability under the
terms of the preceding sentence shall be subject to redetermination as of each
date a “transfer” is deemed to have been made on account of the Guaranty
pursuant to this Article IV under applicable law.

 


SECTION 4.10.EFFECT OF BANKRUPTCY.  IN THE EVENT THAT, PURSUANT TO ANY
INSOLVENCY, BANKRUPTCY, REORGANIZATION, RECEIVERSHIP OR OTHER DEBTOR RELIEF LAW,
OR ANY JUDGMENT, ORDER OR DECISION THEREUNDER, ANY BANK MUST RESCIND OR RESTORE
ANY PAYMENT, OR ANY PART THEREOF, RECEIVED BY SUCH BANK IN SATISFACTION OF THE
GUARANTEED OBLIGATIONS, ANY PRIOR RELEASE OR DISCHARGE FROM THE TERMS OF THE
GUARANTY SET FORTH IN THIS ARTICLE IV GIVEN TO THE GUARANTOR BY THE BANKS SHALL
BE WITHOUT EFFECT, AND THE GUARANTY SET FORTH IN THIS ARTICLE IV SHALL REMAIN IN
FULL FORCE AND EFFECT.  IT IS THE INTENTION OF THE GUARANTOR THAT ITS
OBLIGATIONS HEREUNDER SHALL NOT BE DISCHARGED EXCEPT BY ITS PERFORMANCE OF SUCH
OBLIGATIONS AND THEN ONLY TO THE EXTENT OF SUCH PERFORMANCE.


 


ARTICLE V


 


REPRESENTATIONS AND WARRANTIES


 

Each of the Borrower and the Guarantor represents and warrants as follows:

 


SECTION 5.01.CORPORATE EXISTENCE.  EACH OF THE BORROWER AND THE GUARANTOR IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF ITS RESPECTIVE STATE OF INCORPORATION.  EACH OF THE BORROWER AND THE
GUARANTOR HAS ALL CORPORATE POWERS AND ALL GOVERNMENTAL LICENSES,
AUTHORIZATIONS, CERTIFICATES, CONSENTS AND APPROVALS REQUIRED TO CARRY ON ITS
BUSINESS AS NOW CONDUCTED EXCEPT WHERE THE FAILURE TO COMPLY DOES NOT OR WOULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EACH SIGNIFICANT
SUBSIDIARY IS A PERSON DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF ITS JURISDICTION OF FORMATION.  EACH SIGNIFICANT

 

37

--------------------------------------------------------------------------------



 


SUBSIDIARY HAS ALL CORPORATE POWERS AND ALL GOVERNMENTAL LICENSES,
AUTHORIZATIONS, CERTIFICATES, CONSENTS AND APPROVALS REQUIRED TO CARRY ON ITS
BUSINESS AS NOW CONDUCTED EXCEPT WHERE THE FAILURE TO COMPLY DOES NOT AND WOULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 5.02.CORPORATE POWER.  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
BORROWER AND THE GUARANTOR OF THE CREDIT DOCUMENTS TO WHICH EACH IS A PARTY AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY SUCH CREDIT DOCUMENTS ARE
WITHIN THE BORROWER’S AND THE GUARANTOR’S CORPORATE POWERS, RESPECTIVELY, HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION, DO NOT CONTRAVENE
(A) THE BORROWER’S OR THE GUARANTOR’S CERTIFICATE OF INCORPORATION OR BYLAWS OR
(B) ANY LAW OR ANY CONTRACTUAL RESTRICTION BINDING ON OR AFFECTING THE BORROWER
OR THE GUARANTOR AND WILL NOT RESULT IN OR REQUIRE THE CREATION OR IMPOSITION OF
ANY LIEN PROHIBITED BY THIS AGREEMENT.  AT THE TIME OF EACH BORROWING, SUCH
BORROWING AND THE USE OF THE PROCEEDS OF SUCH BORROWING WILL BE WITHIN THE
BORROWER’S CORPORATE POWERS, WILL HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION, WILL NOT CONTRAVENE (I) THE BORROWER’S CERTIFICATE OF
INCORPORATION OR BYLAWS OR (II) ANY LAW OR ANY CONTRACTUAL RESTRICTION BINDING
ON OR AFFECTING THE BORROWER AND WILL NOT RESULT IN OR REQUIRE THE CREATION OR
IMPOSITION OF ANY LIEN PROHIBITED BY THIS AGREEMENT.


 


SECTION 5.03.ENFORCEABLE OBLIGATIONS.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY THE BORROWER AND THE GUARANTOR.  THIS AGREEMENT IS THE LEGAL, VALID
AND BINDING OBLIGATION OF THE BORROWER AND THE GUARANTOR ENFORCEABLE AGAINST THE
BORROWER AND THE GUARANTOR, RESPECTIVELY, IN ACCORDANCE WITH ITS TERMS, EXCEPT
AS SUCH ENFORCEABILITY MAY BE LIMITED BY ANY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY. 
THE NOTES ARE THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE BORROWER
ENFORCEABLE AGAINST THE BORROWER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS,
EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY ANY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAW AFFECTING CREDITORS’
RIGHTS GENERALLY.  THE MAKING AND PERFORMANCE BY THE BORROWER AND THE GUARANTOR
OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS DO NOT REQUIRE ANY LICENSE,
CONSENT OR APPROVAL OF, REGISTRATION WITH, OR ANY OTHER ACTION BY, ANY
GOVERNMENTAL AUTHORITY.


 


SECTION 5.04.FINANCIAL STATEMENTS.  (A)  THE CONSOLIDATED BALANCE SHEET OF THE
BORROWER AND ITS SUBSIDIARIES AS OF JUNE 25, 2008 AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME AND CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR THE
FISCAL YEAR THEN ENDED, COPIES OF WHICH HAVE BEEN FURNISHED TO EACH BANK, AS
INCLUDED IN AN SEC FILING WHICH HAS BEEN FURNISHED TO EACH BANK, FAIRLY PRESENT
THE CONSOLIDATED FINANCIAL CONDITION OF THE BORROWER AND ITS SUBSIDIARIES AS OF
SUCH DATE AND THE CONSOLIDATED RESULTS OF OPERATIONS OF THE BORROWER AND ITS
SUBSIDIARIES ENDED ON SUCH DATE, IN ACCORDANCE WITH GAAP, EXCEPT AS DISCLOSED
THEREIN OR ON SCHEDULE V TO THIS AGREEMENT.


 


(B)  SINCE DECEMBER 24, 2008 AND EXCEPT AS DISCLOSED IN AN SEC FILING WHICH HAS
BEEN DELIVERED TO EACH BANK PRIOR TO THE DATE OF THIS AGREEMENT OR ON A

 

38

--------------------------------------------------------------------------------



 


SCHEDULE TO THIS AGREEMENT, NO EVENT WHICH HAS OR WOULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT HAS OCCURRED.


 


SECTION 5.05.LITIGATION.  THERE IS NO PENDING OR, TO THE KNOWLEDGE OF THE
BORROWER OR THE GUARANTOR, THREATENED ACTION OR PROCEEDING AFFECTING THE
BORROWER OR ANY OF ITS SIGNIFICANT SUBSIDIARIES BEFORE ANY COURT, GOVERNMENTAL
AGENCY OR ARBITRATOR, WHICH HAS, OR WOULD REASONABLY BE EXPECTED TO HAVE, A
MATERIAL ADVERSE EFFECT.


 


SECTION 5.06.MARGIN STOCK; USE OF PROCEEDS.  NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES IS ENGAGED IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF
PURCHASING OR CARRYING MARGIN STOCK (WITHIN THE MEANING OF REGULATION T, U OR X
ISSUED BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM AND EXCEPT IN
CONNECTION WITH EMPLOYEE PLANS DISCLOSED TO THE ADMINISTRATIVE AGENT), AND NO
PROCEEDS OF ANY ADVANCE WILL BE USED FOR THE PURPOSE, WHETHER IMMEDIATE,
INCIDENTAL OR ULTIMATE, OF BUYING OR CARRYING ANY SUCH MARGIN STOCK UNDER SUCH
CIRCUMSTANCES AS TO INVOLVE THE BORROWER, THE GUARANTOR, ANY OF THEIR
SUBSIDIARIES OR ANY BANK IN A VIOLATION OF REGULATION U.  NONE OF THE BORROWER,
THE GUARANTOR OR ANY OF THEIR SUBSIDIARIES WILL USE THE PROCEEDS OF ANY ADVANCE
FOR THE PURPOSE OF ACQUIRING OR ATTEMPTING TO ACQUIRE CONTROL OF ANY PERSON
WHICH IS OBLIGATED TO MAKE SEC FILINGS UNLESS SUCH ACQUISITION OR ATTEMPTED
ACQUISITION (A) IS PURSUANT TO AN AGREEMENT WITH SUCH PERSON, OR (B) IS NOT
RESISTED BY SUCH PERSON.


 


SECTION 5.07.INVESTMENT COMPANY ACT.  NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES IS AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN
“INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED.


 


SECTION 5.08.ERISA.  THE BORROWER AND ITS SUBSIDIARIES ARE IN COMPLIANCE WITH
THE APPLICABLE PROVISIONS OF ERISA, EXCEPT TO THE EXTENT THAT NON-COMPLIANCE
THEREUNDER DOES NOT HAVE AND WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS INCURRED
ANY INSUFFICIENCY OR ANY MATERIAL LIABILITY TO THE PBGC IN CONNECTION WITH ANY
PLAN ESTABLISHED OR MAINTAINED BY THE BORROWER OR SUCH SUBSIDIARIES WHICH WOULD
HAVE, OR WOULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.


 


SECTION 5.09.TAXES.  AS OF THE DATE OF THIS AGREEMENT, THE UNITED STATES OF
AMERICA FEDERAL INCOME TAX RETURNS OF THE BORROWER AND ITS SUBSIDIARIES HAVE
BEEN EXAMINED THROUGH THE FISCAL YEAR ENDED JUNE 25, 2005.  THE BORROWER AND ITS
SIGNIFICANT SUBSIDIARIES HAVE FILED ALL UNITED STATES OF AMERICA FEDERAL INCOME
TAX RETURNS AND ALL OTHER MATERIAL DOMESTIC TAX RETURNS WHICH ARE REQUIRED TO BE
FILED BY THEM AND HAVE PAID, OR PROVIDED FOR THE PAYMENT BEFORE THE SAME BECOME
DELINQUENT OF, ALL TAXES DUE PURSUANT TO SUCH RETURNS OR PURSUANT TO ANY
ASSESSMENT RECEIVED BY THE BORROWER OR ANY SUCH SIGNIFICANT SUBSIDIARY, OTHER
THAN THOSE TAXES (A) CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS OR
(B) THE NONPAYMENT OF WHICH DOES NOT HAVE, AND WOULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.  THE CHARGES, ACCRUALS AND RESERVES ON THE
BOOKS OF THE BORROWER AND ITS SUBSIDIARIES IN RESPECT OF TAXES ARE ADEQUATE IN
THE AGGREGATE.

 

39

--------------------------------------------------------------------------------



 


SECTION 5.10.ENVIRONMENTAL CONDITION.  TO THE BEST OF BORROWER’S KNOWLEDGE, THE
BORROWER AND ITS SUBSIDIARIES ARE IN COMPLIANCE WITH ALL ENVIRONMENTAL
PROTECTION STATUTES EXCEPT TO THE EXTENT THAT FAILURE TO COMPLY DOES NOT HAVE,
AND WOULD NOT REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.


 


SECTION 5.11.OWNERSHIP OF GUARANTOR.  ON THE DATE HEREOF THE BORROWER OWNS,
DIRECTLY OR INDIRECTLY, 100% OF THE ISSUED AND OUTSTANDING VOTING STOCK OF THE
GUARANTOR.


 


SECTION 5.12.SOLVENCY.  EACH OF THE BORROWER AND THE GUARANTOR IS, AND AFTER
GIVING EFFECT TO THE MAKING OF THE ADVANCES AND TO THE APPLICATION OF THE
PROCEEDS THEREFROM WILL BE, SOLVENT.


 


SECTION 5.13.DISCLOSURE.  NEITHER THE CONFIDENTIAL INFORMATION MEMORANDUM NOR
ANY OF THE OTHER REPORTS, FINANCIAL STATEMENTS OR CERTIFICATES FURNISHED BY OR
ON BEHALF OF THE BORROWER TO THE ADMINISTRATIVE AGENT, THE JOINT LEAD ARRANGERS
OR THE BANKS IN CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR FURNISHED HEREUNDER OR THEREUNDER (TAKEN TOGETHER AS A WHOLE
AND AS MODIFIED OR SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED) CONTAINS OR
WILL CONTAIN ANY MATERIAL MISSTATEMENT OF FACT OR OMITS OR WILL OMIT TO STATE
ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MATERIALLY MISLEADING AS OF THE
DATE THEREOF AND EXCEPT AS DISCLOSED IN AN SEC FILING WHICH HAS BEEN DELIVERED
TO EACH BANK ON OR BEFORE THE DATE OF THIS AGREEMENT OR ON A SCHEDULE TO THIS
AGREEMENT, PROVIDED THAT, WITH RESPECT TO FORECASTS OR PROJECTED FINANCIAL
INFORMATION, THE BORROWER REPRESENTS ONLY THAT SUCH INFORMATION WAS OR WILL BE
PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED BY IT TO BE REASONABLE AS
OF THE DATE THEREOF AND EXCEPT AS DISCLOSED IN AN SEC FILING WHICH HAS BEEN
DELIVERED TO EACH BANK ON OR BEFORE THE DATE OF THIS AGREEMENT OR ON A SCHEDULE
TO THIS AGREEMENT.


 


ARTICLE VI


 


AFFIRMATIVE COVENANTS


 

So long as any Advance shall remain unpaid or any Bank shall have any Commitment
hereunder, unless the Majority Banks shall otherwise consent in writing:

 


SECTION 6.01.COMPLIANCE WITH LAWS, ETC.  EACH OF THE BORROWER AND THE GUARANTOR
WILL COMPLY, AND BORROWER WILL CAUSE EACH SIGNIFICANT SUBSIDIARY TO COMPLY, IN
ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS (INCLUDING, WITHOUT LIMITATION,
ERISA AND APPLICABLE ENVIRONMENTAL PROTECTION STATUTES), RULES, REGULATIONS AND
ORDERS, SUBJECT TO THE EXCEPTIONS PROVIDED ELSEWHERE IN THIS AGREEMENT IN
PROVISIONS RELATING TO LAWS, RULES, REGULATIONS AND ORDERS OF THE NATURE
REFERENCED THEREIN AND EXCEPT WHERE THE FAILURE TO COMPLY (A) IS CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS OR (B) DOES NOT HAVE, AND WOULD NOT
REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.

 

40

--------------------------------------------------------------------------------



 


SECTION 6.02.REPORTING REQUIREMENTS.  THE BORROWER AND/OR THE GUARANTOR WILL
FURNISH TO EACH OF THE BANKS:


 

(A) AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN FIVE (5) DAYS AFTER A FINANCIAL
OFFICER OF THE BORROWER OR GUARANTOR OBTAINS KNOWLEDGE OF A DEFAULT OR AN EVENT
WHICH, WITH THE GIVING OF NOTICE, THE LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A
DEFAULT, WHICH SHALL HAVE OCCURRED AND IS CONTINUING ON THE DATE OF SUCH
STATEMENT, A STATEMENT OF A FINANCIAL OFFICER, SETTING FORTH THE DETAILS OF SUCH
DEFAULT OR EVENT AND THE ACTIONS, IF ANY, WHICH THE BORROWER HAS TAKEN AND
PROPOSES TO TAKE WITH RESPECT THERETO.

 

(B) PROMPTLY AFTER THEY ARE AVAILABLE, AND IN ANY EVENT WITHIN SIXTY (60) DAYS
AFTER THE END OF EACH OF THE FIRST THREE (3) QUARTERS OF EACH FISCAL YEAR OF THE
BORROWER, CONSOLIDATED FINANCIAL STATEMENTS OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES FOR SUCH QUARTER SHOWING ON A CONSOLIDATED BASIS THE FINANCIAL
POSITION, RESULTS OF OPERATIONS AND CASH FLOWS AS OF THE END OF AND FOR THE
THIRTEEN (13) WEEK PERIOD OF SUCH QUARTER AND FOR THE PERIOD FROM THE BEGINNING
OF THE FISCAL YEAR TO THE END OF SUCH QUARTER, IN EACH CASE SETTING FORTH THE
COMPARABLE INFORMATION FOR THE COMPARABLE PERIOD IN THE PRECEDING FISCAL YEAR,
AND ACCOMPANIED BY A CERTIFICATE OF A FINANCIAL OFFICER TO THE EFFECT THAT SUCH
FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE CONSOLIDATED
FINANCIAL POSITION, RESULTS OF OPERATIONS AND CASH FLOWS OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS OF THE END OF AND FOR THE RESPECTIVE PERIOD IN
CONFORMITY WITH GAAP, SUBJECT TO YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF
CERTAIN NOTES.  FOR ANY SUCH FISCAL QUARTER THE FOREGOING REQUIREMENTS MAY BE
SATISFIED BY THE DELIVERY OF THE BORROWER’S SEC FILING ON FORM L0-Q FOR SUCH
QUARTER.

 

(C) PROMPTLY AFTER THEY ARE AVAILABLE, AND IN ANY EVENT WITHIN NINETY (90) DAYS
AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, CONSOLIDATED FINANCIAL
STATEMENTS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES FOR THE
FIFTY-TWO/FIFTY-THREE WEEK PERIOD OF SUCH FISCAL YEAR SHOWING THE FINANCIAL
POSITION, RESULTS OF OPERATIONS AND CASH FLOWS AS OF THE END OF AND FOR SUCH
FISCAL YEAR, IN EACH CASE SETTING FORTH THE COMPARABLE INFORMATION FOR THE
PRECEDING FISCAL YEAR, AND ACCOMPANIED BY THE REPORT OF KPMG PEAT MARWICK OR
OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING,
TO THE EFFECT THAT BASED ON AN AUDIT USING GENERALLY ACCEPTED AUDITING STANDARDS
THE FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE
CONSOLIDATED FINANCIAL POSITION, RESULTS OF OPERATIONS AND CASH FLOWS OF THE
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES FOR THE RESPECTIVE PERIODS IN
CONFORMITY WITH GAAP.  FOR ANY FISCAL YEAR THIS REQUIREMENT MAY BE SATISFIED BY
THE DELIVERY OF THE BORROWER’S SEC FILING ON FORM 10-K FOR SUCH FISCAL YEAR.

 

(D) CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO IN
SECTIONS 6.02(B) AND (C), (I) A CERTIFICATE OF A FINANCIAL OFFICER TO THE EFFECT
THAT NO DEFAULT OR AN EVENT WHICH, WITH THE GIVING OF NOTICE, THE LAPSE OF TIME
OR BOTH, WOULD CONSTITUTE A DEFAULT, SHALL HAVE OCCURRED AND BE CONTINUING WITH
RESPECT TO 

 

41

--------------------------------------------------------------------------------


 

THE COVENANTS CONTAINED IN SECTION 7.01 (TOGETHER WITH APPROPRIATE SUPPORTING
SCHEDULES SETTING FORTH THE CALCULATIONS RELATING TO SUCH COVENANTS) OR, IF SUCH
FINANCIAL OFFICER HAS KNOWLEDGE THAT A DEFAULT OR AN EVENT WHICH, WITH THE
GIVING OF NOTICE, THE LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT, HAS
OCCURRED AND IS CONTINUING WITH RESPECT TO SECTION 7.01, SPECIFYING THE NATURE
THEREOF AND THE ACTIONS, IF ANY, WHICH THE BORROWER HAS TAKEN AND PROPOSES TO
TAKE WITH RESPECT THERETO, AND (II) A COMPLETE AND CORRECT LIST OF THE
SIGNIFICANT SUBSIDIARIES AS OF THE DATE THEREOF, SHOWING, AS TO EACH SIGNIFICANT
SUBSIDIARY, THE CORRECT NAME THEREOF, THE JURISDICTION OF ITS ORGANIZATION AND
SUCH SIGNIFICANT SUBSIDIARY’S PROPORTIONATE SHARE OF THE CONSOLIDATED ASSETS OF
THE BORROWER.

 

(E) PROMPTLY AFTER THEY ARE AVAILABLE, COPIES OF (I) EACH SEC FILING, (II) ANY
REPORTS PROVIDED BY THE BORROWER TO ITS STOCKHOLDERS, AND (III) ANY PRESS
RELEASES OR OTHER STATEMENTS MADE AVAILABLE BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES TO THE PUBLIC GENERALLY CONCERNING MATERIAL DEVELOPMENTS IN THE
BUSINESS OR AFFAIRS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES.  ANY MATTER
DISCLOSED IN A SEC FILING OR OTHER REPORT OR PRESS RELEASE DELIVERED TO BANKS
SHALL BE DEEMED DISCLOSED IN WRITING TO BANKS FOR ALL PURPOSES OF THIS
AGREEMENT, EXCEPT WITH RESPECT TO THE REPORTING REQUIREMENT SET FORTH IN
SECTION 6.02(A).

 

(F) PROMPTLY UPON BORROWER’S RECEIPT OF NOTICE OF ANY CHANGE IN A RATING, NOTICE
THEREOF TO THE ADMINISTRATIVE AGENT.

 

(G) SUCH OTHER INFORMATION RESPECTING THE FINANCIAL CONDITION OF THE BORROWER
AND ITS SUBSIDIARIES, OR COMPLIANCE WITH THE TERMS OF THIS AGREEMENT, AS ANY
BANK THROUGH THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME REASONABLY REQUEST
IN WRITING.

 


SECTION 6.03.USE OF PROCEEDS.  THE BORROWER WILL USE THE PROCEEDS OF THE
ADVANCES ONLY FOR WORKING CAPITAL AND GENERAL CORPORATE PURPOSES AND NOT IN
CONTRAVENTION OF SECTION 5.06.


 


SECTION 6.04.MAINTENANCE OF INSURANCE.  THE BORROWER WILL MAINTAIN, OR CAUSE TO
BE MAINTAINED, INSURANCE COVERAGES ON OR IN RESPECT OF ITS AND ITS SUBSIDIARIES’
BUSINESS OR PROPERTIES WITH SUCH INSURERS, IN SUCH AMOUNTS AND COVERING SUCH
RISKS AS ARE CONSISTENT WITH THE BORROWER’S NORMAL PRACTICES IN EFFECT FROM TIME
TO TIME.  SUCH INSURANCE ARRANGEMENTS MAY INCLUDE SELF-INSURANCE OR INSURANCE
THROUGH AN AFFILIATE.


 


SECTION 6.05.PRESERVATION OF CORPORATE EXISTENCE, ETC.  EACH OF THE BORROWER AND
THE GUARANTOR WILL PRESERVE AND MAINTAIN, AND CAUSE EACH OF ITS SUBSIDIARIES TO
PRESERVE AND MAINTAIN, ITS CORPORATE FRANCHISES IN THE JURISDICTION OF ITS
INCORPORATION, AND QUALIFY AND REMAIN QUALIFIED, AND CAUSE EACH SUBSIDIARY TO
QUALIFY AND REMAIN QUALIFIED, AS A FOREIGN CORPORATION IN EACH JURISDICTION IN
WHICH QUALIFICATION IS NECESSARY OR DESIRABLE IN VIEW OF ITS BUSINESS AND
OPERATIONS OR THE OWNERSHIP OF ITS PROPERTIES UNLESS THE FAILURE TO SO QUALIFY
AS A FOREIGN CORPORATION DOES NOT HAVE, AND WOULD NOT REASONABLY BE EXPECTED TO
HAVE, A MATERIAL ADVERSE EFFECT, PROVIDED, HOWEVER, THAT NOTHING HEREIN
CONTAINED SHALL PREVENT ANY TRANSACTION PERMITTED BY SECTION 7.03.

 

42

--------------------------------------------------------------------------------



 


SECTION 6.06.PAYMENT OF TAXES, ETC.   EACH OF THE BORROWER AND THE GUARANTOR
WILL PAY AND DISCHARGE, AND CAUSE EACH OF ITS SUBSIDIARIES TO PAY AND DISCHARGE,
BEFORE THE SAME SHALL BECOME DELINQUENT, (A) ALL TAXES, ASSESSMENTS AND
GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON IT OR UPON ITS INCOME OR PROFITS OR
PROPERTY THAT ARE MATERIAL IN AMOUNT, PRIOR TO THE DATE ON WHICH PENALTIES
ATTACH THERETO AND (B) ALL LAWFUL CLAIMS THAT ARE MATERIAL IN AMOUNT WHICH, IF
UNPAID, MIGHT BY LAW BECOME A LIEN UPON ITS PROPERTY UNLESS THE FAILURE TO
TIMELY PAY ANY OF THE FOREGOING DOES NOT HAVE AND WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, PROVIDED, HOWEVER, THAT NEITHER THE
BORROWER, THE GUARANTOR, NOR ANY SUCH SUBSIDIARY SHALL BE REQUIRED TO PAY OR
DISCHARGE ANY SUCH TAX, ASSESSMENT, CHARGE, LEVY, OR CLAIM WHICH IS BEING
CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS.


 


SECTION 6.07.VISITATION RIGHTS.  THE BORROWER SHALL PERMIT THE REPRESENTATIVES
OF EACH BANK, AT THE EXPENSE OF SUCH BANK AND UPON REASONABLE PRIOR NOTICE TO
THE BORROWER, TO VISIT THE PRINCIPAL EXECUTIVE OFFICE OF THE BORROWER, AND TO
DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF THE BORROWER AND ITS SUBSIDIARIES
AT THE BORROWER’S OFFICES WITH FINANCIAL OFFICERS.


 


SECTION 6.08.COMPLIANCE WITH ERISA AND THE CODE.  THE BORROWER AND ITS
SUBSIDIARIES WILL COMPLY, AND WILL CAUSE EACH OTHER MEMBER OF ANY CONTROLLED
GROUP TO COMPLY, WITH ALL MINIMUM FUNDING REQUIREMENTS, AND ALL OTHER MATERIAL
REQUIREMENTS, OF ERISA AND THE CODE, IF APPLICABLE, TO ANY PLAN IT OR THEY
SPONSOR OR MAINTAIN, SO AS NOT TO (A) GIVE RISE TO ANY LIABILITY THEREUNDER
WHICH HAS, OR WOULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT OR
(B) CAUSE ANY TERMINATION EVENT TO OCCUR WHICH HAS, OR WOULD REASONABLY BE
EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.


 


ARTICLE VII


 


NEGATIVE COVENANTS


 

So long as any Advance shall remain unpaid or any Bank shall have any Commitment
to the Borrower hereunder, without the written consent of the Majority Banks:

 


SECTION 7.01.FINANCIAL COVENANTS.  THE BORROWER WILL NOT:


 

(A) AS OF THE LAST DAY OF ANY FISCAL QUARTER FOR THE IMMEDIATELY PRECEDING
TWELVE (12) MONTH PERIOD, PERMIT THE RATIO OF (I) THE SUM OF (A) EBIT OF THE
BORROWER, ON A CONSOLIDATED BASIS, PLUS (B) RENT EXPENSE OF THE BORROWER, ON A
CONSOLIDATED BASIS, TO (II) THE SUM OF (A) INTEREST EXPENSE OF THE BORROWER, ON
A CONSOLIDATED BASIS, PLUS (B) RENT EXPENSE OF THE BORROWER, ON A CONSOLIDATED
BASIS, TO BE LESS THAN 1.5 TO 1.0, OR

 

(B) AS OF THE LAST DAY OF ANY FISCAL QUARTER, PERMIT THE RATIO (THE “DEBT TO
CASH FLOW RATIO”) OF (I) THE SUM OF (X) DEBT OF THE BORROWER, ON A CONSOLIDATED
BASIS, PLUS (Y) THE PRODUCT OF SIX MULTIPLIED BY RENT EXPENSE OF THE BORROWER,
ON A CONSOLIDATED BASIS, FOR THE IMMEDIATELY PRECEDING TWELVE-MONTH PERIOD, TO

 

43

--------------------------------------------------------------------------------


 

(II) THE SUM OF (A) EBITDA OF THE BORROWER, ON A CONSOLIDATED BASIS, FOR THE
IMMEDIATELY PRECEDING TWELVE-MONTH PERIOD, PLUS (B) RENT EXPENSE OF THE
BORROWER, ON A CONSOLIDATED BASIS, FOR THE IMMEDIATELY PRECEDING TWELVE-MONTH
PERIOD TO EXCEED 3.5 TO 1.0.

 

(C) IN THE EVENT THAT ANY ASSETS OF THE BORROWER, THE GUARANTOR OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES ARE SOLD OR OTHERWISE TRANSFERRED TO A THIRD PARTY AND
THE ASSETS SO SOLD OR TRANSFERRED ARE LEASED BACK UNDER ONE OR MORE OPERATING
LEASES FROM THE ACQUIROR OF SUCH ASSETS OR ANY OF ITS AFFILIATES (ANY SUCH
TRANSACTION, A “SALE/LEASEBACK TRANSACTION”), THEN FOR THE PURPOSES OF
CALCULATIONS UNDER SECTIONS 7.01(A) AND 7.01(B), AS OF THE LAST DAY OF THE
FISCAL QUARTER IN WHICH SUCH SALE/LEASEBACK TRANSACTION OCCURRED AND FOR THE
TWELVE (12) MONTHS THEN ENDED, RENT EXPENSE OF THE BORROWER SHALL INCLUDE THE
ANNUALIZED RENTALS PAYABLE UNDER THE OPERATING LEASE(S) FOR THE ASSETS SOLD AND
LEASED BACK IN CONNECTION WITH SUCH SALE/LEASEBACK TRANSACTION (LESS ANY AMOUNTS
OTHERWISE INCLUDED IN RENT EXPENSE UNDER GAAP IN RESPECT OF THE SAME OPERATING
LEASE(S)), PROVIDED THAT (I) THERE SHALL BE NO SUCH ADJUSTMENT TO SUCH RENT
EXPENSE UNTIL THE AGGREGATE PROCEEDS RECEIVED BY THE BORROWER, THE GUARANTOR AND
THEIR RESPECTIVE SUBSIDIARIES FROM ALL SALE/LEASEBACK TRANSACTIONS CONSUMMATED
AFTER THE DATE HEREOF EXCEEDS $50,000,000 AND (II) IN THE EVENT OF ANY SUCH
EXCESS, THE ADJUSTMENT SHALL BE MADE ONLY AS TO THE PORTION OF SUCH PROCEEDS OF
THE SALE/LEASEBACK TRANSACTION(S) IN EXCESS OF $50,000,000.

 


SECTION 7.02.NEGATIVE PLEDGE.  NEITHER THE BORROWER NOR THE GUARANTOR WILL
CREATE, ASSUME, INCUR OR SUFFER TO EXIST, OR PERMIT ANY OF ITS RESPECTIVE
SUBSIDIARIES TO CREATE, ASSUME, INCUR OR SUFFER TO EXIST, ANY LIEN ON OR IN
RESPECT OF ANY OF ITS OR THEIR ASSETS OR PROPERTY USED, CREATED OR CONSUMED IN
THE OPERATION OF ITS OR THEIR BUSINESS, WHETHER, REAL, PERSONAL, OR MIXED,
WHETHER TANGIBLE OR INTANGIBLE, WHETHER NOW OWNED OR HEREAFTER ACQUIRED,
INCLUDING, WITHOUT LIMITATION, THE CAPITAL STOCK OF ANY SUBSIDIARY OF THE
BORROWER, BUT EXCLUDING ANY MARGIN STOCK (WITHIN THE MEANING OF REGULATION U
ISSUED BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM), OR ASSIGN OR
OTHERWISE CONVEY, OR PERMIT ANY SUCH SUBSIDIARY TO ASSIGN OR OTHERWISE CONVEY,
ANY RIGHT TO RECEIVE INCOME, IN EACH CASE TO SECURE OR PROVIDE FOR THE PAYMENT
OF ANY DEBT OF ANY PERSON, EXCEPT PERMITTED LIENS.


 


SECTION 7.03.MERGER AND SALE OF ASSETS.  NEITHER THE BORROWER, THE GUARANTOR NOR
ANY OF THEIR RESPECTIVE SUBSIDIARIES WILL:


 

(A) MERGE OR CONSOLIDATE WITH OR INTO ANY OTHER PERSON UNLESS (I) (A) EITHER THE
BORROWER OR THE GUARANTOR IS THE SURVIVING ENTITY, (B) SUCH MERGER OR
CONSOLIDATION IS BETWEEN SUBSIDIARIES (OTHER THAN THE GUARANTOR (EXCEPT AS WOULD
BE PERMITTED BY CLAUSE (A) OF THIS SUBCLAUSE (A))), OR (C) SUCH MERGER OR
CONSOLIDATION IS BETWEEN A SUBSIDIARY (OTHER THAN THE GUARANTOR (EXCEPT AS WOULD
BE PERMITTED BY CLAUSE (A) OF THIS SUBCLAUSE (A))) AND ANOTHER PERSON, AND
(II) NO DEFAULT OR AN EVENT WHICH, WITH THE GIVING OF NOTICE, THE LAPSE OF TIME
OR BOTH, WOULD CONSTITUTE A DEFAULT, SHALL HAVE OCCURRED AND BE CONTINUING AT
THE TIME OF, OR SHALL RESULT FROM, SUCH MERGER OR CONSOLIDATION, OR

 

44

--------------------------------------------------------------------------------


 

(B) SELL, LEASE OR OTHERWISE TRANSFER ALL OR SUBSTANTIALLY ALL OF THE
CONSOLIDATED ASSETS OF THE BORROWER IN ANY TRANSACTION OR SERIES OF RELATED
TRANSACTIONS OUTSIDE OF THE ORDINARY COURSE OF BUSINESS (INCLUDING, WITHOUT
LIMITATION, THE MERGER OR CONSOLIDATION OF A SUBSIDIARY WITH A PERSON WHICH WILL
NOT THEREAFTER BE A SUBSIDIARY), UNLESS (I) SUCH SALES, LEASES OR TRANSFERS ARE
BETWEEN THE BORROWER, THE GUARANTOR OR ANY OF THEIR SUBSIDIARIES, OR (II) THE
PROCEEDS OF SUCH SALES, LEASES AND TRANSFERS ARE (A) APPLIED TO THE OUTSTANDING
PRINCIPAL BALANCE AND INTEREST OF THE ADVANCES WITH SIMULTANEOUS PRO TANTO
COMMITMENT REDUCTIONS, (B) USED IN THE BORROWER’S BUSINESS, OR (C) UTILIZED TO
FUND STOCK REPURCHASES BY THE BORROWER FROM TIME TO TIME AUTHORIZED BY THE
BORROWER’S BOARD, PROVIDED, FURTHER, THAT, NOTWITHSTANDING THE FOREGOING, NO
SUCH SALE, LEASE OR TRANSFER SHALL BE PERMITTED PURSUANT TO THIS
SECTION 7.03(B) IF A DEFAULT OR AN EVENT WHICH, WITH THE GIVING OF NOTICE, THE
LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT, SHALL HAVE OCCURRED AND IS
CONTINUING AT THE TIME OF, OR RESULT FROM, ANY SUCH SALE, LEASE OR TRANSFER.

 


SECTION 7.04.AGREEMENTS TO RESTRICT DIVIDENDS AND CERTAIN TRANSFERS.  NEITHER
THE BORROWER NOR THE GUARANTOR WILL ENTER INTO OR SUFFER TO EXIST, OR PERMIT ANY
SIGNIFICANT SUBSIDIARY TO ENTER INTO OR SUFFER TO EXIST, ANY CONSENSUAL
ENCUMBRANCE OR RESTRICTION ON THE ABILITY OF ANY SIGNIFICANT SUBSIDIARY (A) TO
PAY, DIRECTLY OR INDIRECTLY, DIVIDENDS OR MAKE ANY OTHER DISTRIBUTIONS IN
RESPECT OF ITS CAPITAL STOCK OR PAY ANY DEBT OR OTHER OBLIGATION OWED TO THE
BORROWER OR TO ANY SIGNIFICANT SUBSIDIARY OR (B) TO MAKE LOANS OR ADVANCES TO
THE BORROWER OR ANY SIGNIFICANT SUBSIDIARY, EXCEPT THOSE ENCUMBRANCES AND
RESTRICTIONS EXISTING ON THE DATE HEREOF AND DESCRIBED IN SCHEDULE IV AND THOSE
NOW OR HEREAFTER EXISTING THAT ARE NOT MORE RESTRICTIVE IN ANY RESPECT THAN SUCH
ENCUMBRANCES AND RESTRICTIONS DESCRIBED IN SCHEDULE IV.


 


SECTION 7.05.TRANSACTIONS WITH AFFILIATES.  EXCEPT AS OTHERWISE PERMITTED IN
SECTION 7.03, NEITHER THE BORROWER NOR THE GUARANTOR WILL MAKE ANY MATERIAL SALE
TO, MAKE ANY MATERIAL PURCHASE FROM, EXTEND MATERIAL CREDIT TO, MAKE MATERIAL
PAYMENT FOR SERVICES RENDERED BY, OR ENTER INTO ANY OTHER MATERIAL TRANSACTION
WITH, OR PERMIT ANY OF THEIR RESPECTIVE SUBSIDIARIES TO MAKE, ANY MATERIAL SALE
TO, MAKE ANY MATERIAL PURCHASE FROM, EXTEND MATERIAL CREDIT TO, MAKE MATERIAL
PAYMENT FOR SERVICES RENDERED BY, OR ENTER INTO ANY OTHER MATERIAL TRANSACTION
WITH, ANY AFFILIATE OF THE BORROWER OR THE GUARANTOR OR OF SUCH SUBSIDIARY
UNLESS SUCH SALES, PURCHASES, EXTENSIONS OF CREDIT, RENDITION OF SERVICES AND
OTHER TRANSACTIONS ARE (AT THE TIME SUCH SALE, PURCHASE, EXTENSION OF CREDIT,
RENDITION OF SERVICES OR OTHER TRANSACTION IS ENTERED INTO) (A) IN THE ORDINARY
COURSE OF BUSINESS, OR (B) ON TERMS AND CONDITIONS BELIEVED BY THE BORROWER TO
BE FAIR IN ALL MATERIAL RESPECTS TO THE BORROWER OR THE GUARANTOR OR SUCH
SUBSIDIARY, AS THE CASE MAY BE.


 


SECTION 7.06.CHANGE OF BUSINESS.  THE BORROWER, THE GUARANTOR AND THEIR
SUBSIDIARIES, ON AN AGGREGATE BASIS, WILL NOT MATERIALLY CHANGE THE GENERAL
NATURE OF THEIR PRIMARY BUSINESS.


 


SECTION 7.07.LIMITATION ON LOANS, ADVANCES AND INVESTMENTS.  NEITHER THE
BORROWER NOR THE GUARANTOR WILL, OR WILL PERMIT ANY OF THEIR RESPECTIVE
SUBSIDIARIES TO, MAKE OR PERMIT TO EXIST, ANY LOANS, ADVANCES OR CAPITAL
CONTRIBUTIONS TO, OR MAKE ANY

 

45

--------------------------------------------------------------------------------



 


INVESTMENT IN, OR PURCHASE OR COMMIT TO PURCHASE ANY STOCK OR OTHER SECURITIES
OR EVIDENCES OF INDEBTEDNESS OF OR INTERESTS IN ANY PERSON WHICH IS NOT, OR
WHICH WILL NOT BECOME IN CONNECTION WITH SUCH TRANSACTION, A SUBSIDIARY
(“INVESTMENTS”), EXCEPT THE FOLLOWING:


 

(A) LIQUID INVESTMENTS;

 

(B) TRADE AND CUSTOMER ACCOUNTS RECEIVABLE WHICH ARE FOR GOODS FURNISHED OR
SERVICES RENDERED IN THE ORDINARY COURSE OF BUSINESS AND ARE PAYABLE IN
ACCORDANCE WITH CUSTOMARY TRADE TERMS;

 

(C) INVESTMENTS IN RESPECT OF JOINT VENTURES OR SIMILAR ARRANGEMENTS RELATING TO
THE OWNERSHIP OR OPERATION OF FOOD SERVICE BUSINESSES IN WHICH THE BORROWER AND
ITS SUBSIDIARIES IN THE AGGREGATE ARE THE BENEFICIAL OWNERS OF NOT LESS THAN 50%
OF THE OUTSTANDING EQUITY INTERESTS;

 

(D) INVESTMENTS NOT OTHERWISE PERMITTED BY THIS SECTION 7.07 IN ANY PERSON,
PROVIDED THAT THE AGGREGATE AMOUNT OF SUCH INVESTMENTS MADE AND OUTSTANDING AT
ANY TIME SHALL NOT EXCEED THIRTY PERCENT (30%) OF THE CONSOLIDATED ASSETS OF THE
BORROWER AS SET FORTH ON THE MOST RECENT FINANCIAL STATEMENTS OF THE BORROWER
AND ITS CONSOLIDATED SUBSIDIARIES DELIVERED TO THE BANKS PURSUANT TO SECTIONS
5.04 OR 6.02; AND

 

(E) INVESTMENTS EXISTING ON THE DATE HEREOF AND DESCRIBED ON SCHEDULE VI; AND

 

(F) INVESTMENTS BY FOREIGN SUBSIDIARIES IN OTHER SUBSIDIARIES OR OTHER PERSONS,
PROVIDED THAT SUCH INVESTMENTS IN OTHER PERSONS ARE FROM THE RETAINED EARNINGS
OF A FOREIGN SUBSIDIARY OR OTHER PERSON, AND ANY RETENTION BY A SUBSIDIARY OR
OTHER PERSON OF NET INCOME.

 


SECTION 7.08.ACCOUNTING PRACTICES.  THE BORROWER AND EACH OF ITS SIGNIFICANT
SUBSIDIARIES WILL MAINTAIN ITS BOOKS OF RECORD AND ACCOUNT IN CONFORMITY WITH
GAAP.


 


SECTION 7.09.DEBT.  (A)    THE BORROWER AND THE GUARANTOR WILL NOT, AND WILL NOT
PERMIT ANY OF THEIR RESPECTIVE SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, CREATE,
INCUR OR SUFFER TO EXIST ANY DIRECT, INDIRECT, FIXED OR CONTINGENT LIABILITY FOR
ANY DEBT, OTHER THAN (I) THE OBLIGATIONS PURSUANT TO THE CREDIT DOCUMENTS,
(II) THE DEBT DESCRIBED ON SCHEDULE VII, (III) ADDITIONAL DEBT OF THE BORROWER
WHICH MAY BE GUARANTEED BY THE GUARANTOR (BUT NOT GUARANTEED BY ANY OF THE
BORROWER’S OR THE GUARANTOR’S SUBSIDIARIES, OTHER THAN THE GUARANTOR IN THE CASE
OF DEBT OF THE BORROWER), (IV) INTERCOMPANY DEBT AND (V) ADDITIONAL DEBT OF THE
GUARANTOR AND THE BORROWER’S AND THE GUARANTOR’S SUBSIDIARIES, PROVIDED,
HOWEVER, THE AGGREGATE OF ALL DEBT OF THE GUARANTOR AND ALL SUCH SUBSIDIARIES
UNDER THIS CLAUSE (V), WHETHER SECURED OR UNSECURED, MUST NOT EXCEED $50,000,000
IN THE AGGREGATE AT ANY ONE TIME.

 

46

--------------------------------------------------------------------------------



 


(B)  THE BORROWER AND THE GUARANTOR WILL NOT PERMIT ANY OF THEIR RESPECTIVE
SUBSIDIARIES TO GUARANTEE OR OTHERWISE BECOME DIRECTLY OR CONTINGENTLY LIABLE
FOR THE OBLIGATIONS UNDER THE EXISTING TERM LOAN AGREEMENT OR ANY OTHER
INDEBTEDNESS OF THE BORROWER OR THE GUARANTOR FOR BORROWED MONEY IN AN AGGREGATE
PRINCIPAL AMOUNT IN EXCESS OF $25,000,000, UNLESS SUCH SUBSIDIARY CONCURRENTLY
GUARANTEES THE GUARANTEED OBLIGATIONS UNDER A WRITTEN GUARANTEE AGREEMENT
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT.


 


ARTICLE VIII

DEFAULTS


 


SECTION 8.01.DEFAULTS.  IF ANY OF THE FOLLOWING EVENTS (EACH INDIVIDUALLY, A
“DEFAULT”) SHALL OCCUR AND BE CONTINUING:


 

(A) THE BORROWER (I) SHALL FAIL TO PAY ANY PRINCIPAL OF ANY ADVANCE WHEN THE
SAME BECOMES DUE AND PAYABLE IN ACCORDANCE WITH THE TERMS HEREOF, OR (II) SHALL
FAIL TO PAY ANY INTEREST ON ANY ADVANCE OR ANY FEE OR OTHER AMOUNT TO BE PAID BY
IT HEREUNDER WITHIN THREE (3) BUSINESS DAYS OF THE DATE ON WHICH SUCH PAYMENT IS
DUE; OR

 

(B) ANY CERTIFICATION, REPRESENTATION OR WARRANTY MADE BY THE BORROWER OR THE
GUARANTOR HEREIN OR BY THE BORROWER OR THE GUARANTOR (OR ANY OF THEIR RESPECTIVE
OFFICERS) IN WRITING (INCLUDING REPRESENTATIONS AND WARRANTIES DEEMED MADE
PURSUANT TO SECTIONS 2.04(A)(G), OR 3.02) UNDER OR IN CONNECTION WITH ANY CREDIT
DOCUMENT SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR
DEEMED MADE; OR

 

(C) THE BORROWER OR THE GUARANTOR SHALL FAIL TO PERFORM OR OBSERVE (I) ANY TERM,
COVENANT OR AGREEMENT CONTAINED IN SECTION 7.01 ON ITS PART TO BE PERFORMED OR
OBSERVED, (II) ANY TERM, COVENANT OR AGREEMENT CONTAINED IN SECTIONS 6.03 OR
6.05 (WITH RESPECT TO MAINTAINING THE CORPORATE EXISTENCE OF THE BORROWER OR THE
GUARANTOR) OR IN ARTICLE VII (OTHER THAN SECTION 7.01) ON ITS PART TO BE
PERFORMED OR OBSERVED AND SUCH FAILURE SHALL CONTINUE FOR FIVE (5) DAYS AFTER
THE DATE NOTICE THEREOF SHALL HAVE BEEN GIVEN TO THE BORROWER OR THE GUARANTOR
BY THE ADMINISTRATIVE AGENT OR ANY BANK, OR (III) ANY TERM, COVENANT OR
AGREEMENT CONTAINED IN ANY CREDIT DOCUMENT (OTHER THAN A TERM, COVENANT OR
AGREEMENT DESCRIBED IN CLAUSES (I) AND (II) OF THIS CLAUSE (C)) ON ITS PART TO
BE PERFORMED OR OBSERVED AND SUCH FAILURE SHALL CONTINUE FOR THIRTY (30) DAYS
AFTER THE DATE NOTICE THEREOF SHALL HAVE BEEN GIVEN TO THE BORROWER OR THE
GUARANTOR BY THE ADMINISTRATIVE AGENT OR ANY BANK; OR

 

(D) THE BORROWER, THE GUARANTOR, OR ANY OF THEIR RESPECTIVE SUBSIDIARIES SHALL
FAIL TO PAY ANY PRINCIPAL OF OR PREMIUM OR INTEREST ON ANY OF ITS DEBT WHICH IS
OUTSTANDING IN A PRINCIPAL AMOUNT OF AT LEAST $50,000,000 IN THE AGGREGATE
(EXCLUDING DEBT CONSISTING OF THE ADVANCES) WHEN THE SAME BECOMES DUE AND

 

47

--------------------------------------------------------------------------------


 

PAYABLE (WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION,
DEMAND OR OTHERWISE), AND SUCH FAILURE SHALL CONTINUE AFTER THE APPLICABLE GRACE
PERIOD, IF ANY, SPECIFIED IN THE AGREEMENT OR INSTRUMENT RELATING TO SUCH DEBT,
OR ANY EVENT OF DEFAULT OR OTHER EVENT SHALL OCCUR OR CONDITION SHALL EXIST
UNDER ANY AGREEMENT OR INSTRUMENT CREATING OR EVIDENCING SUCH DEBT IN SUCH
PRINCIPAL AMOUNT, AND SHALL CONTINUE AFTER THE APPLICABLE GRACE PERIOD, IF ANY,
SPECIFIED IN SUCH AGREEMENT OR INSTRUMENT IF THE EFFECT OF SUCH EVENT OR
CONDITION IS TO ACCELERATE, OR TO PERMIT THE HOLDER OR HOLDERS OF ANY SUCH DEBT
OR ANY TRUSTEE OR AGENT ON ITS OR THEIR BEHALF TO ACCELERATE, THE MATURITY OF
SUCH DEBT, PROVIDED, HOWEVER, A DEFAULT OR AN EVENT WHICH, WITH THE GIVING OF
NOTICE, THE LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT, SHALL HAVE
OCCURRED OR BE CONTINUING FOR PURPOSES OF THIS CLAUSE (D) SHALL NOT BE DEEMED TO
EXIST DUE TO THE ACCELERATION OF THE MATURITY OF ANY OBLIGATION TO A BANK OR AN
AFFILIATE (WITHIN THE MEANING OF REGULATION U) OF A BANK SOLELY BY REASON OF A
DEFAULT IN THE PERFORMANCE OF A TERM OR CONDITION IN ANY AGREEMENT OR INSTRUMENT
UNDER OR BY WHICH SUCH OBLIGATION IS CREATED, EVIDENCED OR SECURED, WHICH TERM
OR CONDITION RESTRICTS THE RIGHT OF THE BORROWER OR ANY OTHER PERSON TO SELL,
PLEDGE OR OTHERWISE DISPOSE OF ANY MARGIN STOCK (WITHIN THE MEANING OF
REGULATION U) HELD BY THE BORROWER OR ANY SUCH OTHER PERSON; OR

 

(E) THE BORROWER, THE GUARANTOR, OR ANY SIGNIFICANT SUBSIDIARY SHALL GENERALLY
NOT PAY ITS DEBTS AS SUCH DEBTS BECOME DUE, OR SHALL ADMIT IN WRITING ITS
INABILITY TO PAY ITS DEBTS GENERALLY, OR SHALL MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS; OR ANY PROCEEDING SHALL BE INSTITUTED BY OR AGAINST THE
BORROWER, THE GUARANTOR OR ANY SIGNIFICANT SUBSIDIARY SEEKING TO ADJUDICATE IT A
BANKRUPT OR INSOLVENT, OR SEEKING LIQUIDATION, WINDING UP, REORGANIZATION,
ARRANGEMENT, ADJUSTMENT, PROTECTION, RELIEF, OR COMPOSITION OF IT OR ITS DEBTS
UNDER ANY LAW RELATING TO BANKRUPTCY, INSOLVENCY OR REORGANIZATION OR RELIEF OF
DEBTORS, OR SEEKING THE ENTRY OF AN ORDER FOR RELIEF OR THE APPOINTMENT OF A
RECEIVER, TRUSTEE, OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ANY SUBSTANTIAL PART
OF ITS PROPERTY AND, IN THE CASE OF ANY SUCH PROCEEDING INSTITUTED AGAINST IT
(BUT NOT INSTITUTED BY IT), SHALL REMAIN UNDISMISSED OR UNSTAYED FOR A PERIOD OF
SIXTY (60) DAYS; OR THE BORROWER, THE GUARANTOR OR ANY SIGNIFICANT SUBSIDIARY
SHALL TAKE ANY CORPORATE ACTION TO AUTHORIZE ANY OF THE ACTIONS SET FORTH ABOVE
IN THIS CLAUSE (E); OR

 

(F) ANY JUDGMENT OR ORDER AGAINST THE BORROWER, THE GUARANTOR OR ANY OF THEIR
RESPECTIVE CONSOLIDATED SUBSIDIARIES IS RENDERED FOR THE PAYMENT OF MONEY IN
EXCESS OF $50,000,000 OVER THE SUM OF AVAILABLE INSURANCE THEREFOR AND ADEQUATE
CASH RESERVES FOR WHICH HAVE NOT BEEN ESTABLISHED AND SET ASIDE SOLELY FOR THE
PURPOSE OF PAYMENT OF SUCH JUDGMENT OR ORDER AND SUCH JUDGMENT OR ORDER REMAINS
UNSATISFIED AND EITHER (I) ENFORCEMENT PROCEEDINGS SHALL HAVE BEEN COMMENCED BY
THE CREDITOR UPON SUCH JUDGMENT OR ORDER OR (II) THERE SHALL BE ANY PERIOD OF
SIXTY (60) CONSECUTIVE DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT
OR ORDER, BY REASON OF A PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN EFFECT; OR

 

48

--------------------------------------------------------------------------------


 

(G) THE BORROWER SHALL CEASE TO OWN DIRECTLY OR INDIRECTLY 100% OF THE ISSUED
AND OUTSTANDING VOTING STOCK OF THE GUARANTOR; OR

 

(H) ANY PERSON SHALL BECOME, DIRECTLY OR INDIRECTLY, THE BENEFICIAL OWNER OF 50%
OR MORE OF THE OUTSTANDING VOTING COMMON STOCK OF THE BORROWER;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Banks, after providing notice to the
Borrower, declare all of the Commitments and the obligation of each Bank to make
Advances to be terminated, whereupon all of the Commitments and each such
obligation shall forthwith terminate, and (ii) shall at the request, or may with
the consent, of the Majority Banks, by notice to the Borrower declare the
Advances, all interest thereon and all other amounts payable by the Borrower and
the Guarantor under this Agreement to be forthwith due and payable, whereupon
such Advances, such interest and all such amounts shall become and be forthwith
due and payable, without requirement of any presentment, demand, protest, notice
of intent to accelerate, further notice of acceleration or other further notice
of any kind (other than the notice expressly provided for above), all of which
are hereby expressly waived by the Borrower and the Guarantor, provided,
however, that in the event of any Default described in Section 8.01(e) with
respect to the Borrower or the Guarantor, (A) the obligation of each Bank to
make Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or any other notice of any kind, all of which are hereby expressly
waived by the Borrower and the Guarantor.

 


ARTICLE IX

THE ADMINISTRATIVE AGENT


 


SECTION 9.01.AUTHORIZATION AND ACTION.  (A)  EACH BANK HEREBY APPOINTS AND
AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTION AS ADMINISTRATIVE AGENT
ON ITS BEHALF AND TO EXERCISE SUCH POWERS UNDER THIS AGREEMENT AS ARE DELEGATED
TO THE ADMINISTRATIVE AGENT BY THE TERMS HEREOF, TOGETHER WITH SUCH POWERS AS
ARE REASONABLY INCIDENTAL THERETO.  AS TO ANY MATTERS NOT EXPRESSLY PROVIDED FOR
BY THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ENFORCEMENT OR COLLECTION OF
THE ADVANCES), THE ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO EXERCISE ANY
DISCRETION OR TAKE ANY ACTION, BUT SHALL BE REQUIRED TO ACT OR TO REFRAIN FROM
ACTING (AND SHALL BE FULLY PROTECTED IN SO ACTING OR REFRAINING FROM ACTING)
UPON THE INSTRUCTIONS OF THE MAJORITY BANKS, AND SUCH INSTRUCTIONS SHALL BE
BINDING UPON ALL BANKS, PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT SHALL
NOT BE REQUIRED TO TAKE ANY ACTION WHICH EXPOSES THE ADMINISTRATIVE AGENT TO
PERSONAL LIABILITY OR WHICH IS CONTRARY TO THIS AGREEMENT OR APPLICABLE LAW. 
THE PROVISIONS OF THIS ARTICLE ARE SOLELY FOR THE BENEFIT OF THE ADMINISTRATIVE
AGENT AND THE BANKS, AND NONE OF THE BORROWER OR THE GUARANTOR SHALL HAVE ANY
RIGHTS AS A THIRD PARTY BENEFICIARY OF ANY SUCH PROVISIONS.


 


(B)    THE ADMINISTRATIVE AGENT MAY PERFORM ANY OF AND ALL ITS DUTIES AND
EXERCISE ITS RIGHTS AND POWERS HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT BY
OR

 

49

--------------------------------------------------------------------------------



 


THROUGH ANY ONE OR MORE SUB-AGENTS (THAT IS/ARE AFFILIATE(S) OF THE
ADMINISTRATIVE AGENT) APPOINTED BY THE ADMINISTRATIVE AGENT.  THE EXCULPATORY
PROVISIONS OF THIS ARTICLE SHALL APPLY TO ANY SUCH SUB-AGENT, AND SHALL APPLY TO
ITS ACTIVITIES IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITY
PROVIDED FOR HEREIN AS WELL AS ACTIVITIES AS ADMINISTRATIVE AGENT.


 


SECTION 9.02.ADMINISTRATIVE AGENT’S RELIANCE, ETC.  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE LIABLE TO
THE BANKS FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY IT OR THEM UNDER OR IN
CONNECTION WITH THIS AGREEMENT, EXCEPT FOR ITS OR THEIR OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.  WITHOUT LIMITATION OF THE GENERALITY OF THE FOREGOING, THE
ADMINISTRATIVE AGENT: (I) MAY CONSULT WITH LEGAL COUNSEL (INCLUDING COUNSEL FOR
THE BORROWER), INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT
AND SHALL NOT BE LIABLE TO THE BANKS FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN
IN GOOD FAITH BY IT IN ACCORDANCE WITH THE ADVICE OF SUCH COUNSEL, ACCOUNTANTS
OR EXPERTS; (II) MAKES NO WARRANTY OR REPRESENTATION TO ANY BANK AND SHALL NOT
BE RESPONSIBLE TO ANY BANK FOR ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS
(WHETHER WRITTEN OR ORAL) MADE IN OR IN CONNECTION WITH THIS AGREEMENT;
(III) SHALL NOT HAVE ANY DUTY TO ASCERTAIN OR TO INQUIRE AS TO THE PERFORMANCE
OR OBSERVANCE OF ANY OF THE TERMS, COVENANTS OR CONDITIONS OF THIS AGREEMENT ON
THE PART OF THE BORROWER OR TO INSPECT THE PROPERTY (INCLUDING THE BOOKS AND
RECORDS) OF THE BORROWER OR ANY OF ITS SUBSIDIARIES; (IV) SHALL NOT BE
RESPONSIBLE TO ANY BANK FOR THE DUE EXECUTION, LEGALITY, VALIDITY,
ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF THIS AGREEMENT OR ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO; (V) SHALL NOT BE SUBJECT TO
ANY FIDUCIARY OR OTHER IMPLIED DUTIES, REGARDLESS OF WHETHER A DEFAULT HAS
OCCURRED AND IS CONTINUING; (VI) EXCEPT AS EXPRESSLY SET FORTH IN THE CREDIT
DOCUMENTS, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY TO DISCLOSE, AND
SHALL NOT BE LIABLE FOR THE FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE
BORROWER, ANY SUBSIDIARY OR ANY OTHER AFFILIATE OF ANY OF THE FOREGOING THAT IS
COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS ADMINISTRATIVE AGENT OR ANY
OF ITS AFFILIATES IN ANY CAPACITY; (VII) SHALL NOT BE RESPONSIBLE FOR OR HAVE
ANY DUTY TO ASCERTAIN OR INQUIRE INTO THE SATISFACTION OF ANY CONDITION SET
FORTH IN ARTICLE III OR ELSEWHERE IN ANY CREDIT DOCUMENT, OTHER THAN TO CONFIRM
RECEIPT OF ITEMS EXPRESSLY REQUIRED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT
OR SATISFACTION OF ANY CONDITION THAT EXPRESSLY REFERS TO THE MATTERS DESCRIBED
THEREIN BEING ACCEPTABLE OR SATISFACTORY TO THE ADMINISTRATIVE AGENT;
(VIII) SHALL INCUR NO LIABILITY TO THE BANKS UNDER OR IN RESPECT OF THIS
AGREEMENT BY ACTING UPON ANY NOTICE, CONSENT, CERTIFICATE OR OTHER INSTRUMENT OR
WRITING (WHICH MAY BE BY TELECOPIER OR OTHER ELECTRONIC COMMUNICATIONS) BELIEVED
BY IT TO BE GENUINE AND SIGNED OR SENT BY THE PROPER PARTY OR PARTIES AND
(IX) SHALL INCUR NO LIABILITY TO THE BANKS UNDER OR IN RESPECT OF THIS AGREEMENT
BY ACTING UPON ANY STATEMENT MADE TO IT ORALLY OR BY TELEPHONE AND BELIEVED BY
IT TO BE MADE BY THE PROPER PERSON (INCLUDING, IF APPLICABLE, A FINANCIAL
OFFICER OF SUCH PERSON).


 


SECTION 9.03.KNOWLEDGE OF DEFAULTS.  THE ADMINISTRATIVE AGENT SHALL NOT BE
DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF A DEFAULT (OTHER THAN A
FAILURE TO MAKE A PAYMENT OF PRINCIPAL OF OR INTEREST ON THE ADVANCES) UNLESS
THE ADMINISTRATIVE AGENT HAS RECEIVED NOTICE FROM A BANK OR THE BORROWER
SPECIFYING SUCH DEFAULT AND STATING THAT SUCH NOTICE IS A “NOTICE OF DEFAULT”. 
IN THE EVENT THAT THE ADMINISTRATIVE AGENT RECEIVES SUCH A NOTICE OF A DEFAULT,
THE ADMINISTRATIVE AGENT SHALL

 

50

--------------------------------------------------------------------------------



 


GIVE PROMPT NOTICE THEREOF TO THE BANKS.  THE ADMINISTRATIVE AGENT SHALL
(SUBJECT TO SECTION 9.08 HEREOF) TAKE SUCH ACTION WITH RESPECT TO SUCH DEFAULT
AS SHALL BE DIRECTED BY THE MAJORITY BANKS, PROVIDED THAT UNLESS AND UNTIL THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DIRECTIONS, THE ADMINISTRATIVE
AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN FROM
TAKING SUCH ACTION, WITH RESPECT TO SUCH DEFAULT AS IT SHALL DEEM ADVISABLE IN
THE BEST INTEREST OF THE BANKS EXCEPT TO THE EXTENT THAT THIS AGREEMENT
EXPRESSLY REQUIRES THAT SUCH ACTION BE TAKEN, OR NOT BE TAKEN, ONLY WITH THE
CONSENT OR UPON THE AUTHORIZATION OF THE MAJORITY BANKS OR ALL OF THE BANKS.


 


SECTION 9.04.RIGHTS OF THE ADMINISTRATIVE AGENT AS A BANK.  WITH RESPECT TO ITS
COMMITMENT AND THE ADVANCES MADE BY IT, THE PERSON SERVING AS THE ADMINISTRATIVE
AGENT SHALL HAVE THE SAME RIGHTS AND POWERS UNDER THIS AGREEMENT AS ANY OTHER
BANK AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT THE ADMINISTRATIVE AGENT;
AND THE TERM “BANK” OR “BANKS” SHALL, UNLESS OTHERWISE EXPRESSLY INDICATED,
INCLUDE SUCH PERSON IN ITS INDIVIDUAL CAPACITY.  SUCH PERSON AND ITS AFFILIATES
MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, ACT AS TRUSTEE UNDER INDENTURES OF, ACT
AS FINANCIAL ADVISOR OR IN ANY OTHER ADVISORY CAPACITY AND GENERALLY ENGAGE IN
ANY KIND OF BUSINESS WITH, THE BORROWER, ANY OF ITS SUBSIDIARIES AND ANY PERSON
WHO MAY DO BUSINESS WITH OR OWN SECURITIES OF THE BORROWER OR ANY SUCH
SUBSIDIARY, ALL AS IF SUCH PERSON WAS NOT THE ADMINISTRATIVE AGENT AND WITHOUT
ANY DUTY TO ACCOUNT THEREFOR TO THE BANKS.


 


SECTION 9.05.BANK CREDIT DECISION.  (A)  EACH BANK ACKNOWLEDGES THAT IT HAS,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER
BANK AND BASED ON THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 5.04 AND SUCH
OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN
CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT.  EACH BANK ALSO
ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT OR ANY OTHER BANK AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT.


 


(B)  EACH BANK, BY DELIVERING ITS SIGNATURE PAGE TO THIS AGREEMENT AND FUNDING
ITS ADVANCES ON THE EFFECTIVE DATE, OR DELIVERING ITS SIGNATURE PAGE TO AN
ASSIGNMENT OR AN ACCESSION AGREEMENT PURSUANT TO WHICH IT SHALL BECOME A BANK
HEREUNDER, SHALL BE DEEMED TO HAVE ACKNOWLEDGED RECEIPT OF, AND CONSENTED TO AND
APPROVED, EACH CREDIT DOCUMENT AND EACH OTHER DOCUMENT REQUIRED TO BE DELIVERED
TO, OR BE APPROVED BY OR SATISFACTORY TO, THE ADMINISTRATIVE AGENT OR THE BANKS
ON THE EFFECTIVE DATE.


 


SECTION 9.06.SUCCESSOR ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY
RESIGN AT ANY TIME BY GIVING WRITTEN NOTICE THEREOF TO THE BANKS AND THE
BORROWER AND MAY BE REMOVED AT ANY TIME WITH OR WITHOUT CAUSE BY THE MAJORITY
BANKS.  UPON ANY SUCH RESIGNATION OR REMOVAL, THE MAJORITY BANKS SHALL HAVE THE
RIGHT TO APPOINT A SUCCESSOR ADMINISTRATIVE AGENT THAT, UNLESS A DEFAULT SHALL
HAVE OCCURRED AND THEN BE CONTINUING, IS ACCEPTABLE TO THE BORROWER.  IF NO
SUCCESSOR ADMINISTRATIVE AGENT SHALL HAVE BEEN SO APPOINTED BY THE MAJORITY
BANKS, AND SHALL HAVE ACCEPTED SUCH APPOINTMENT, WITHIN 30 DAYS AFTER THE
RETIRING ADMINISTRATIVE AGENT’S GIVING OF NOTICE OF

 

51

--------------------------------------------------------------------------------



 


RESIGNATION OR THE MAJORITY BANKS’ REMOVAL OF THE RETIRING ADMINISTRATIVE AGENT,
THEN THE RETIRING ADMINISTRATIVE AGENT MAY, ON BEHALF OF THE BANKS, APPOINT A
SUCCESSOR ADMINISTRATIVE AGENT, WHICH SHALL BE A COMMERCIAL BANK ORGANIZED UNDER
THE LAWS OF THE UNITED STATES OF AMERICA OR OF ANY STATE THEREOF AND HAVING
TOTAL ASSETS OF AT LEAST $1,000,000,000.  UPON THE ACCEPTANCE OF ANY APPOINTMENT
AS ADMINISTRATIVE AGENT HEREUNDER BY A SUCCESSOR ADMINISTRATIVE AGENT, SUCH
SUCCESSOR ADMINISTRATIVE AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH
ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING ADMINISTRATIVE
AGENT, AND THE RETIRING ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES
AND OBLIGATIONS UNDER THIS AGREEMENT.  AFTER ANY RETIRING ADMINISTRATIVE AGENT’S
RESIGNATION OR REMOVAL HEREUNDER AS ADMINISTRATIVE AGENT, THE PROVISIONS OF THIS
ARTICLE IX SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE
TAKEN BY IT WHILE IT WAS ADMINISTRATIVE AGENT UNDER THIS AGREEMENT.


 


SECTION 9.07.JOINT LEAD ARRANGERS AND BOOKRUNNERS AND SYNDICATION AGENT.  THE
JOINT LEAD ARRANGERS AND BOOKRUNNERS AND SYNDICATION AGENT NAMED ON THE COVER
PAGE OF THIS AGREEMENT, IN THEIR CAPACITIES AS SUCH, SHALL HAVE NO OBLIGATION,
RESPONSIBILITY OR REQUIRED PERFORMANCE HEREUNDER AND SHALL NOT BECOME LIABLE IN
ANY MANNER TO ANY PARTY HERETO IN RESPECT HEREOF.


 


SECTION 9.08.INDEMNIFICATION.  THE ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO
TAKE ANY ACTION HEREUNDER OR TO PROSECUTE OR DEFEND ANY SUIT IN RESPECT OF THIS
AGREEMENT OR THE NOTES, UNLESS INDEMNIFIED TO ITS SATISFACTION BY THE BANKS
AGAINST LOSS, COST, LIABILITY AND EXPENSE.  IF ANY INDEMNITY FURNISHED TO THE
ADMINISTRATIVE AGENT SHALL BECOME IMPAIRED, IT MAY CALL FOR ADDITIONAL INDEMNITY
AND CEASE TO DO THE ACTS INDEMNIFIED AGAINST UNTIL SUCH ADDITIONAL INDEMNITY IS
GIVEN.  IN ADDITION, THE BANKS, JOINTLY AND SEVERALLY, AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT (TO THE EXTENT NOT REIMBURSED BY THE BORROWER OR THE
GUARANTOR) FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, AGREEMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR
ASSERTED AGAINST THE  ADMINISTRATIVE AGENT IN ANY WAY RELATING TO OR ARISING OUT
OF THE CREDIT DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE
AGENT UNDER THE CREDIT DOCUMENTS, PROVIDED THAT NO BANK SHALL BE LIABLE TO THE
ADMINISTRATIVE AGENT FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, AGREEMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
RESULTING FROM THE ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  WITHOUT LIMITATION OF THE FOREGOING, EACH BANK EXPRESSLY AGREES TO
INDEMNIFY THE ADMINISTRATIVE AGENT FROM ITS OWN NEGLIGENCE.  EACH BANK AGREES TO
REIMBURSE THE ADMINISTRATIVE AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF
ANY OUT-OF-POCKET EXPENSES (INCLUDING COUNSEL FEES INCURRED BY THE
ADMINISTRATIVE AGENT

 

52

--------------------------------------------------------------------------------



 


IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT OR ENFORCEMENT WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS OR OTHERWISE OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THE CREDIT DOCUMENTS) TO THE EXTENT THAT THE
ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH EXPENSES BY THE BORROWER OR THE
GUARANTOR.


 


ARTICLE X

MISCELLANEOUS


 


SECTION 10.01.AMENDMENTS, ETC.  NO AMENDMENT OR WAIVER OF ANY PROVISION OF ANY
CREDIT DOCUMENT, NOR CONSENT TO ANY DEPARTURE BY THE BORROWER OR THE GUARANTOR
THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING
AND SIGNED BY THE BORROWER AND THE MAJORITY BANKS AND THEN SUCH WAIVER OR
CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC
PURPOSE FOR WHICH GIVEN, PROVIDED, HOWEVER, THAT NO AMENDMENT, WAIVER OR CONSENT
SHALL DO ANY OF THE FOLLOWING:  (A) INCREASE THE COMMITMENT OF ANY BANK OR
SUBJECT ANY BANK TO ANY ADDITIONAL OBLIGATIONS WITHOUT THE CONSENT OF SUCH BANK,
(B) REDUCE THE PRINCIPAL OF, OR INTEREST ON, THE ADVANCES OF ANY BANK OR ANY
FEES OR OTHER AMOUNTS PAYABLE TO ANY BANK HEREUNDER WITHOUT THE CONSENT OF SUCH
BANK, (C) POSTPONE ANY DATE FIXED FOR ANY PAYMENT OF PRINCIPAL OF, OR INTEREST
ON, THE ADVANCES OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER WITHOUT THE
CONSENT OF EACH AFFECTED BANK, (D) CHANGE THE PERCENTAGE OF THE COMMITMENTS OR
OF THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE ADVANCES, OR THE NUMBER OF
BANKS, WHICH SHALL BE REQUIRED FOR THE BANKS OR ANY OF THEM TO TAKE ANY ACTION
UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT WITHOUT THE CONSENT OF EACH
BANK, (E) RELEASE THE GUARANTOR OR OTHERWISE CHANGE ANY OBLIGATION OF THE
GUARANTOR TO PAY ANY AMOUNT PAYABLE BY THE GUARANTOR HEREUNDER WITHOUT THE
CONSENT OF EACH BANK OR (F) AMEND THIS SECTION 10.01 WITHOUT THE CONSENT OF EACH
BANK, PROVIDED, FURTHER, THAT NO AMENDMENT, WAIVER OR CONSENT SHALL, UNLESS IN
WRITING AND SIGNED BY THE ADMINISTRATIVE AGENT IN ADDITION TO THE BANKS REQUIRED
ABOVE TO TAKE SUCH ACTION, AFFECT THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE
AGENT UNDER ANY CREDIT DOCUMENT; AND PROVIDED, FURTHER, THAT NO AMENDMENT,
WAIVER OR CONSENT SHALL, UNLESS IN WRITING AND SIGNED BY THE GUARANTOR IN
ADDITION TO ANY OTHER PARTY REQUIRED ABOVE TO TAKE SUCH ACTION, AFFECT THE
RIGHTS OR DUTIES OF THE GUARANTOR UNDER ANY CREDIT DOCUMENT.


 


SECTION 10.02.NOTICES, ETC.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR
HEREUNDER SHALL BE IN WRITING (INCLUDING TELECOPY OR EMAIL COMMUNICATION) AND
MAILED, TELECOPIED OR EMAILED OR DELIVERED, IF TO ANY BANK AS SPECIFIED ON
SCHEDULE I HERETO OR SPECIFIED PURSUANT TO AN ASSIGNMENT; IF TO THE BORROWER OR
THE GUARANTOR, AS SPECIFIED OPPOSITE ITS NAME ON SCHEDULE II HERETO; OR, AS TO
THE BORROWER, THE GUARANTOR OR THE ADMINISTRATIVE AGENT, AT SUCH OTHER ADDRESS
AS SHALL BE DESIGNATED BY SUCH PARTY IN A WRITTEN NOTICE TO THE OTHER PARTIES
AND, AS TO EACH OTHER PARTY, AT SUCH OTHER ADDRESS AS SHALL BE DESIGNATED BY
SUCH PARTY IN A WRITTEN NOTICE TO THE BORROWER, THE GUARANTOR AND THE
ADMINISTRATIVE AGENT.  ALL SUCH NOTICES AND COMMUNICATIONS SHALL, WHEN MAILED,
TELECOPIED OR EMAILED, BE EFFECTIVE WHEN DEPOSITED IN THE MAILS, SENT BY
TELECOPIER TO ANY

 

53

--------------------------------------------------------------------------------



 


PARTY TO THE TELECOPIER NUMBER AS SET FORTH HEREIN OR ON SCHEDULE I OR
SCHEDULE II HERETO (OR OTHER TELECOPY NUMBER SPECIFIED BY SUCH PARTY IN A
WRITTEN NOTICE TO THE OTHER PARTIES HERETO), OR SENT BY EMAIL TO THE ADDRESSES
SET FORTH HEREIN OR ON SCHEDULE I OR SCHEDULE II HERETO, RESPECTIVELY, EXCEPT
THAT NOTICES TO THE ADMINISTRATIVE AGENT PURSUANT TO ARTICLE II OR IX SHALL NOT
BE EFFECTIVE UNTIL RECEIVED BY THE ADMINISTRATIVE AGENT BY PHYSICAL DELIVERY OR
TELECOPY.


 


SECTION 10.03.NO WAIVER; REMEDIES.  NO FAILURE ON THE PART OF ANY BANK OR THE
ADMINISTRATIVE AGENT TO EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT UNDER
ANY CREDIT DOCUMENT SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY SUCH RIGHT PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT.  THE REMEDIES PROVIDED IN THE CREDIT
DOCUMENTS ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.


 


SECTION 10.04.COSTS, EXPENSES AND TAXES.  (A)  THE BORROWER AGREES TO PAY ON
DEMAND (I) ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF THE ADMINISTRATIVE
AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION AND AMENDMENT OR WAIVER OF ANY CREDIT DOCUMENT, INCLUDING, WITHOUT
LIMITATION, THE REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF CRAVATH, SWAINE &
MOORE LLP, SPECIAL COUNSEL TO THE ADMINISTRATIVE AGENT, AND LOCKE LORD BISSELL &
LIDDELL LLP, SPECIAL TEXAS COUNSEL TO THE ADMINISTRATIVE AGENT, WITH RESPECT TO
ADVISING THE ADMINISTRATIVE AGENT AND (II) ALL REASONABLE OUT-OF-POCKET COSTS
AND EXPENSES, IF ANY (INCLUDING, WITHOUT LIMITATION, REASONABLE COUNSEL FEES AND
EXPENSES), OF THE ADMINISTRATIVE AGENT AND EACH BANK IN CONNECTION WITH THE
ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE)
AGAINST THE BORROWER OR THE GUARANTOR OF ANY CREDIT DOCUMENT.


 


(B)  EACH OF THE BORROWER AND THE GUARANTOR, JOINTLY AND SEVERALLY, AGREES, TO
THE FULLEST EXTENT PERMITTED BY LAW, TO INDEMNIFY AND HOLD HARMLESS THE
ADMINISTRATIVE AGENT AND EACH BANK AND EACH OF THEIR RESPECTIVE AFFILIATES,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND CONTROLLING PERSONS (EACH, AN
“INDEMNIFIED PERSON”) FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES,
LIABILITIES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE FEES AND
DISBURSEMENTS OF COUNSEL), FOR WHICH ANY OF THEM MAY BECOME LIABLE OR WHICH
MAY BE INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNIFIED PERSON, IN EACH CASE
IN CONNECTION WITH OR ARISING OUT OF OR BY REASON OF ANY INVESTIGATION,
LITIGATION, OR PROCEEDING, WHETHER OR NOT SUCH INDEMNIFIED PERSON IS A PARTY
THERETO, ARISING OUT OF, RELATED TO OR IN CONNECTION WITH ANY CREDIT DOCUMENT OR
ANY TRANSACTION IN WHICH ANY PROCEEDS OF ALL OR ANY PART OF THE ADVANCES ARE
APPLIED, OTHER THAN ANY SUCH CLAIM, DAMAGE, LIABILITY OR EXPENSE TO THE EXTENT
ATTRIBUTABLE TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF, OR BREACH OF ANY
LAW, REGULATION OR CREDIT DOCUMENT BY, ANY SUCH INDEMNIFIED

 

54

--------------------------------------------------------------------------------



 


PERSON.  NO PARTY SHALL BE LIABLE TO ANY OTHER PARTY FOR ANY INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES.


 


SECTION 10.05.RIGHT OF SET-OFF.  UPON (A) THE OCCURRENCE AND DURING THE
CONTINUANCE OF A DEFAULT PURSUANT TO SECTION 8.01(A) OR (B) THE MAKING OF THE
REQUEST OR THE GRANTING OF THE CONSENT SPECIFIED BY SECTION 8.01 TO AUTHORIZE
THE ADMINISTRATIVE AGENT TO DECLARE THE ADVANCES DUE AND PAYABLE PURSUANT TO THE
PROVISIONS OF SECTION 8.01, EACH BANK IS HEREBY AUTHORIZED AT ANY TIME AND FROM
TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET OFF AND APPLY ANY
AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) AT
ANY TIME HELD AND OTHER INDEBTEDNESS AT ANY TIME OWING BY SUCH BANK OR ANY
AFFILIATE OF SUCH BANK TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER OR
THE GUARANTOR (BUT NOT ANY OTHER PERSON) AGAINST ANY AND ALL OF THE OBLIGATIONS
OF THE BORROWER OR THE GUARANTOR NOW OR HEREAFTER EXISTING UNDER THE CREDIT
DOCUMENTS, IRRESPECTIVE OF WHETHER OR NOT SUCH BANK SHALL HAVE MADE ANY DEMAND
UNDER THIS AGREEMENT OR ANY NOTE AND ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED,
PROVIDED THAT NO BANK SHALL EXERCISE SUCH SET-OFF RIGHTS WITH RESPECT TO
DEPOSITS THAT SUCH BANK KNOWS ARE HELD BY THE BORROWER OR THE GUARANTOR FOR THE
BENEFIT OF ANOTHER PERSON (SUCH DEPOSITS, “THIRD PARTY FUNDS”), AND EACH BANK
AGREES THAT IF IT HAS EXERCISED ITS SET-OFF RIGHTS UNDER THIS SECTION 10.05 WITH
RESPECT TO THIRD PARTY FUNDS, SUCH BANK SHALL PROMPTLY RETURN SUCH THIRD PARTY
FUNDS TO THE BORROWER OR THE GUARANTOR, AS APPLICABLE.  EACH BANK AGREES TO
NOTIFY THE BORROWER AND THE GUARANTOR PROMPTLY AFTER SUCH SET-OFF AND
APPLICATION MADE BY SUCH BANK, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE
SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION. THE RIGHTS OF
EACH BANK UNDER THIS SECTION 10.05 ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES
(INCLUDING, WITHOUT LIMITATION, OTHER RIGHTS OF SET-OFF) WHICH SUCH BANK MAY
HAVE.


 


SECTION 10.06.BANK ASSIGNMENTS AND PARTICIPATIONS.  (A)  ASSIGNMENTS.  ANY BANK
MAY ASSIGN TO ONE OR MORE BANKS OR OTHER ENTITIES ALL OR ANY PORTION OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ALL
OR A PORTION OF ITS COMMITMENT, THE ADVANCES OWING TO IT, AND ANY NOTES HELD BY
IT) WITH THE CONSENT, NOT TO BE UNREASONABLY WITHHELD, OF THE ADMINISTRATIVE
AGENT, PROVIDED, HOWEVER, THAT (I) EACH SUCH ASSIGNMENT OF AN ASSIGNING BANK’S
COMMITMENT SHALL BE OF A CONSTANT, AND NOT A VARYING, PERCENTAGE OF ALL OF SUCH
BANK’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT IN RESPECT OF SUCH
COMMITMENT, (II) THE AMOUNT OF THE RESULTING COMMITMENT AND ADVANCES OF THE
ASSIGNING BANK (UNLESS IT IS ASSIGNING ALL ITS COMMITMENT) AND THE ASSIGNEE BANK
PURSUANT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE OF THE ASSIGNMENT
WITH RESPECT TO SUCH ASSIGNMENT) SHALL IN NO EVENT BE LESS THAN $10,000,000 AND
SHALL BE AN INTEGRAL MULTIPLE OF $1,000,000 (UNLESS EACH OF THE BORROWER AND THE
ADMINISTRATIVE AGENT CONSENTS), (III) EACH SUCH ASSIGNMENT SHALL BE TO AN
ELIGIBLE ASSIGNEE, (IV) THE PARTIES TO EACH SUCH ASSIGNMENT SHALL EXECUTE AND
DELIVER TO THE ADMINISTRATIVE AGENT, FOR ITS ACCEPTANCE AND RECORDING IN THE
REGISTER, AN ASSIGNMENT, TOGETHER WITH ANY NOTE OR NOTES SUBJECT TO SUCH
ASSIGNMENT, AND SHALL PAY ALL LEGAL AND OTHER EXPENSES IN RESPECT OF SUCH
ASSIGNMENT AND (V) THE ASSIGNOR OR THE ASSIGNEE SHALL PAY TO THE ADMINISTRATIVE
AGENT AN ASSIGNMENT FEE OF $3,500 IN CONNECTION WITH SUCH ASSIGNMENT.  UPON SUCH
EXECUTION, DELIVERY, ACCEPTANCE AND RECORDING, FROM AND AFTER THE EFFECTIVE DATE
SPECIFIED IN EACH ASSIGNMENT, WHICH EFFECTIVE DATE SHALL BE AT LEAST
THREE (3) BUSINESS DAYS AFTER THE EXECUTION THEREOF, (A) THE ASSIGNEE THEREUNDER
SHALL BE A

 

55

--------------------------------------------------------------------------------



 


PARTY HERETO FOR ALL PURPOSES AND, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS
HEREUNDER HAVE BEEN ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT, HAVE THE RIGHTS
AND OBLIGATIONS OF A BANK HEREUNDER AND (B) SUCH BANK THEREUNDER SHALL, TO THE
EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED BY IT PURSUANT
TO SUCH ASSIGNMENT, RELINQUISH ITS RIGHTS AND BE RELEASED FROM ITS OBLIGATIONS
TO LEND UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT COVERING ALL OR
THE REMAINING PORTION OF SUCH BANK’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT, SUCH BANK SHALL CEASE TO BE A PARTY HERETO).


 


(B)  TERMS OF ASSIGNMENTS.  BY EXECUTING AND DELIVERING AN ASSIGNMENT, THE BANK
THEREUNDER AND THE ASSIGNEE THEREUNDER CONFIRM TO AND AGREE WITH EACH OTHER AND
THE OTHER PARTIES HERETO THE MATTERS SET FORTH IN PARAGRAPHS 2 AND 3 OF SUCH
ASSIGNMENT.


 


(C)  THE REGISTER.  THE ADMINISTRATIVE AGENT SHALL MAINTAIN AT ITS ADDRESS
REFERRED TO ON SCHEDULE I A COPY OF EACH ASSIGNMENT DELIVERED TO AND ACCEPTED BY
IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE BANKS
AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNT OF THE ADVANCES OWING TO, EACH BANK
FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT ERROR, AND THE BORROWER, THE
GUARANTOR, THE ADMINISTRATIVE AGENT AND THE BANKS MAY TREAT EACH PERSON WHOSE
NAME IS RECORDED IN THE REGISTER AS A BANK HEREUNDER FOR ALL PURPOSES OF THIS
AGREEMENT.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER, THE
GUARANTOR OR ANY BANK AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.


 


(D)  PROCEDURES.  UPON ITS RECEIPT OF AN ASSIGNMENT EXECUTED BY A BANK AND AN
ASSIGNEE PURSUANT TO THE TERMS OF THIS AGREEMENT, THE ADMINISTRATIVE AGENT
SHALL, IF SUCH ASSIGNMENT HAS BEEN COMPLETED AND IS IN SUBSTANTIALLY THE FORM OF
THE ATTACHED EXHIBIT C, AND OTHERWISE IN CONFORMITY WITH THIS SECTION 10.06,
(I) ACCEPT SUCH ASSIGNMENT, (II) RECORD THE INFORMATION CONTAINED THEREIN IN THE
REGISTER, AND (III) GIVE PROMPT NOTICE THEREOF TO THE BORROWER AND THE
GUARANTOR.  WITHIN FIVE (5) BUSINESS DAYS AFTER ITS RECEIPT OF SUCH NOTICE, THE
BORROWER, AT ITS OWN EXPENSE, SHALL, IF THE ASSIGNEE SHALL SO REQUEST, EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT, IN EXCHANGE FOR ANY SURRENDERED NOTE, A
NEW NOTE TO THE ORDER OF SUCH ASSIGNEE IN AN AMOUNT EQUAL TO THE COMMITMENT
ASSUMED BY IT PURSUANT TO SUCH ASSIGNMENT AND, IF SUCH ASSIGNING BANK HAS
RETAINED ANY COMMITMENT HEREUNDER AND SO REQUESTS, A NEW NOTE TO THE ORDER OF
SUCH BANK IN AN AMOUNT EQUAL TO THE COMMITMENT RETAINED BY IT HEREUNDER.  SUCH
NEW NOTES SHALL BE DATED THE EFFECTIVE DATE OF SUCH ASSIGNMENT AND SHALL
OTHERWISE BE IN SUBSTANTIALLY THE FORM OF THE ATTACHED EXHIBIT A.


 


(E)  PARTICIPATIONS.  EACH BANK MAY SELL PARTICIPATIONS TO ONE OR MORE BANKS OR
OTHER ENTITIES IN OR TO ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ALL OR A PORTION OF ITS
COMMITMENT, THE ADVANCES OWING TO IT, AND ANY NOTES HELD BY IT), PROVIDED,
HOWEVER, THAT (I) SUCH BANK’S OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, ITS COMMITMENT TO THE BORROWER HEREUNDER) SHALL REMAIN
UNCHANGED, (II) SUCH BANK SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS, (III) SUCH BANK SHALL REMAIN THE
HOLDER OF ANY SUCH NOTES FOR ALL PURPOSES OF THIS AGREEMENT,

 

56

--------------------------------------------------------------------------------


 


(IV) THE BORROWER, THE GUARANTOR, THE ADMINISTRATIVE AGENT AND THE OTHER BANKS
SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH BANK IN CONNECTION WITH
SUCH BANK’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND SHALL HAVE NO DUTIES
OR RESPONSIBILITIES TO THE PARTICIPANT, (V) SUCH BANK SHALL NOT REQUIRE THE
PARTICIPANT’S CONSENT TO ANY MATTER UNDER THIS AGREEMENT, EXCEPT FOR CHANGES IN
THE PRINCIPAL AMOUNT OF SUCH BANK’S COMMITMENT, ANY NOTE PAYABLE TO SUCH BANK IN
WHICH THE PARTICIPANT HAS AN INTEREST, REDUCTIONS IN SUCH BANK’S FEES OR
INTEREST, THE DATE ANY AMOUNT IS DUE TO SUCH BANK HEREUNDER, OR EXTENDING THE
TERMINATION DATE, AND (VI) SUCH BANK SHALL GIVE PROMPT NOTICE TO THE BORROWER OF
EACH SUCH PARTICIPATION SOLD BY SUCH BANK.  NO PARTICIPANT SHALL HAVE ANY RIGHTS
UNDER ANY PROVISIONS OF ANY OF THE CREDIT DOCUMENTS.


 


(F)  PERMITTED ASSIGNMENTS.  NOTWITHSTANDING ANY OTHER PROVISION SET FORTH IN
THIS AGREEMENT, ANY BANK MAY ASSIGN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, RIGHTS TO PAYMENTS OF PRINCIPAL AND/OR
INTEREST UNDER ANY NOTES HELD BY IT) TO ANY SUBSIDIARY OF SUCH BANK OR TO ANY
FEDERAL RESERVE BANK, WITHOUT NOTICE TO OR CONSENT FROM THE BORROWER OR THE
ADMINISTRATIVE AGENT, PROVIDED, HOWEVER, THAT SUCH BANK SHALL NOT BE RELEASED
FROM ANY OF ITS OBLIGATIONS HEREUNDER AS A RESULT OF SUCH ASSIGNMENT.


 


SECTION 10.07.GOVERNING LAW.  THIS AGREEMENT, THE NOTES AND THE OTHER CREDIT
DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF TEXAS.


 


SECTION 10.08.INTEREST.  (A)  IT IS THE INTENTION OF THE PARTIES HERETO THAT THE
ADMINISTRATIVE AGENT AND EACH BANK SHALL CONFORM STRICTLY TO APPLICABLE USURY
LAWS FROM TIME TO TIME IN EFFECT.  ACCORDINGLY, IF THE TRANSACTIONS WITH THE
ADMINISTRATIVE AGENT OR ANY BANK CONTEMPLATED HEREBY WOULD BE USURIOUS UNDER
APPLICABLE USURY LAWS, THEN, IN THAT EVENT, NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT, THE NOTES, OR ANY OTHER AGREEMENT ENTERED INTO IN
CONNECTION WITH OR AS SECURITY FOR THIS AGREEMENT OR THE NOTES, IT IS AGREED AS
FOLLOWS:  (I) THE AGGREGATE OF ALL CONSIDERATION WHICH CONSTITUTES INTEREST
UNDER APPLICABLE USURY LAWS THAT IS CONTRACTED FOR, TAKEN, RESERVED, CHARGED OR
RECEIVED BY THE ADMINISTRATIVE AGENT OR SUCH BANK, AS THE CASE MAY BE, UNDER
THIS AGREEMENT, THE NOTES, OR UNDER ANY OTHER AGREEMENT ENTERED INTO IN
CONNECTION WITH OR AS SECURITY FOR THIS AGREEMENT OR THE NOTES SHALL UNDER NO
CIRCUMSTANCES EXCEED THE MAXIMUM AMOUNT ALLOWED BY SUCH APPLICABLE USURY LAWS
AND ANY EXCESS SHALL BE CANCELED AUTOMATICALLY AND, IF THERETOFORE PAID, SHALL
AT THE OPTION OF THE ADMINISTRATIVE AGENT OR SUCH BANK, AS THE CASE MAY BE, BE
CREDITED BY THE ADMINISTRATIVE AGENT OR SUCH BANK, AS THE CASE MAY BE, ON THE
PRINCIPAL AMOUNT OF THE OBLIGATIONS OWED TO THE ADMINISTRATIVE AGENT OR SUCH
BANK, AS THE CASE MAY BE, BY THE BORROWER OR REFUNDED BY THE ADMINISTRATIVE
AGENT OR SUCH BANK, AS THE CASE MAY BE, TO THE BORROWER, AND (II) IN THE EVENT
THAT THE MATURITY OF ANY ADVANCE OR OTHER OBLIGATION PAYABLE TO THE
ADMINISTRATIVE AGENT OR SUCH BANK, AS THE CASE MAY BE, IS ACCELERATED OR IN THE
EVENT OF ANY REQUIRED OR PERMITTED PREPAYMENT, THEN SUCH CONSIDERATION THAT
CONSTITUTES INTEREST UNDER APPLICABLE USURY LAWS, MAY NEVER INCLUDE MORE THAN
THE MAXIMUM AMOUNT ALLOWED BY SUCH APPLICABLE USURY LAWS AND EXCESS INTEREST, IF
ANY TO THE ADMINISTRATIVE AGENT OR SUCH BANK, AS THE CASE MAY BE, PROVIDED FOR
IN THIS AGREEMENT OR OTHERWISE SHALL BE CANCELED AUTOMATICALLY AS OF THE DATE OF
SUCH

 

57

--------------------------------------------------------------------------------


 


ACCELERATION OR PREPAYMENT AND, IF THERETOFORE PAID, SHALL, AT THE OPTION OF THE
ADMINISTRATIVE AGENT OR SUCH BANK, AS THE CASE MAY BE, BE CREDITED BY THE
ADMINISTRATIVE AGENT OR SUCH BANK, AS THE CASE MAY BE, ON THE PRINCIPAL AMOUNT
OF THE OBLIGATIONS OWED TO THE ADMINISTRATIVE AGENT OR SUCH BANK, AS THE CASE
MAY BE, BY THE BORROWER OR REFUNDED BY THE ADMINISTRATIVE AGENT OR SUCH BANK, AS
THE CASE MAY BE, TO THE BORROWER.


 


(B)  IN THE EVENT THAT AT ANY TIME THE RATE OF INTEREST APPLICABLE TO ANY
ADVANCE MADE BY ANY BANK WOULD EXCEED THE MAXIMUM RATE, THEREBY CAUSING THE
INTEREST PAYABLE UNDER THIS AGREEMENT OR THE NOTES TO BE LIMITED TO THE MAXIMUM
RATE, THEN ANY SUBSEQUENT REDUCTIONS IN THE APPLICABLE RATE OF INTEREST
HEREUNDER OR UNDER THE NOTES SHALL NOT REDUCE THE RATE OF INTEREST CHARGED
HEREUNDER OR UNDER THE NOTES BELOW THE MAXIMUM RATE UNTIL THE TOTAL AMOUNT OF
INTEREST ACCRUED UNDER THIS AGREEMENT AND THE NOTES FROM AND AFTER THE DATE
HEREOF EQUALS THE AMOUNT OF INTEREST THAT WOULD HAVE ACCRUED HEREON OR THEREON
IF THE RATES OF INTEREST OTHERWISE APPLICABLE TO THIS AGREEMENT AND THE NOTES
(WITHOUT LIMITATION BY THE MAXIMUM RATE) HAD AT ALL TIMES BEEN IN EFFECT.  IN
THE EVENT THAT UPON THE FINAL PAYMENT OF THE ADVANCES MADE BY ANY BANK AND
TERMINATION OF THE COMMITMENT OF SUCH BANK, THE TOTAL AMOUNT OF INTEREST PAID TO
SUCH BANK HEREUNDER AND UNDER THE NOTES IS LESS THAN THE TOTAL AMOUNT OF
INTEREST WHICH WOULD HAVE ACCRUED IF THE INTEREST RATES APPLICABLE TO SUCH
ADVANCES PURSUANT TO SECTION 2.07(A) AND (B) HAD AT ALL TIMES BEEN IN EFFECT,
THEN THE BORROWER AGREES TO PAY TO SUCH BANK, TO THE EXTENT PERMITTED BY
APPLICABLE USURY LAWS, AN AMOUNT EQUAL TO THE EXCESS OF (A) THE LESSER OF
(I) THE AMOUNT OF INTEREST WHICH WOULD HAVE ACCRUED ON SUCH ADVANCES IF THE
MAXIMUM RATE HAD AT ALL TIMES BEEN IN EFFECT OR (II) THE AMOUNT OF INTEREST
RATES APPLICABLE TO SUCH ADVANCES PURSUANT TO SECTION 2.07(A) AND (B) HAD AT ALL
TIMES BEEN IN EFFECT OVER (B) THE AMOUNT OF INTEREST OTHERWISE ACCRUED ON SUCH
ADVANCES IN ACCORDANCE WITH THIS AGREEMENT.


 


(C)  THE MAXIMUM NON-USURIOUS RATE OF INTEREST SHALL BE DETERMINED, SUBJECT TO
ANY APPLICABLE FEDERAL LAW TO THE EXTENT THAT IT PERMITS BANKS TO CONTRACT FOR,
CHARGE, RESERVE OR RECEIVE A GREATER AMOUNT OF INTEREST THAN UNDER THE TEXAS
FINANCE CODE OR OTHER LAWS OF THE STATE OF TEXAS, BY UTILIZING THE APPLICABLE
WEEKLY CEILING FROM TIME TO TIME IN EFFECT PURSUANT TO CHAPTER 303 OF THE TEXAS
FINANCE CODE.  PURSUANT TO SECTION 346.004 OF THE TEXAS FINANCE CODE, THE
PARTIES HERETO AGREE THAT IN NO EVENT WILL THE PROVISIONS OF CHAPTER 346 OF THE
TEXAS FINANCE CODE BE APPLICABLE TO THE TRANSACTIONS CONTEMPLATED BY THE CREDIT
DOCUMENTS.


 


SECTION 10.09.EXECUTION IN COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF
WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


SECTION 10.10.SURVIVAL OF AGREEMENTS, REPRESENTATIONS AND WARRANTIES, ETC.  ALL
WARRANTIES, REPRESENTATIONS AND COVENANTS MADE BY THE BORROWER OR THE GUARANTOR
OR ANY OFFICER OF THE BORROWER OR THE GUARANTOR HEREIN OR IN ANY CERTIFICATE OR
OTHER DOCUMENT DELIVERED IN CONNECTION WITH THIS AGREEMENT SHALL BE CONSIDERED
TO HAVE BEEN RELIED UPON BY THE BANKS AND SHALL SURVIVE THE ISSUANCE AND
DELIVERY OF THE NOTES

 

58

--------------------------------------------------------------------------------


 


AND THE MAKING OF THE ADVANCES REGARDLESS OF ANY INVESTIGATION.  THE INDEMNITIES
AND OTHER OBLIGATIONS OF THE BORROWER CONTAINED IN THIS AGREEMENT, AND THE
INDEMNITIES BY THE BANKS IN FAVOR OF THE AGENT AND ITS OFFICERS, DIRECTORS,
EMPLOYEES AND AGENTS, WILL SURVIVE THE REPAYMENT OF THE ADVANCES AND THE
TERMINATION OF THIS AGREEMENT.


 


SECTION 10.11.THE BORROWER’S RIGHT TO APPLY DEPOSITS.  IN THE EVENT THAT ANY
BANK IS PLACED IN RECEIVERSHIP OR ENTERS A SIMILAR PROCEEDING, THE BORROWER MAY,
TO THE FULL EXTENT PERMITTED BY LAW, MAKE ANY PAYMENT DUE TO SUCH BANK
HEREUNDER, TO THE EXTENT OF FINALLY COLLECTED UNRESTRICTED DEPOSITS OF THE
BORROWER IN U.S. DOLLARS HELD BY SUCH BANK, BY GIVING NOTICE TO THE
ADMINISTRATIVE AGENT AND SUCH BANK DIRECTING SUCH BANK TO APPLY SUCH DEPOSITS TO
SUCH INDEBTEDNESS.  IF THE AMOUNT OF SUCH DEPOSITS IS INSUFFICIENT TO PAY SUCH
INDEBTEDNESS THEN DUE AND OWING IN FULL, THE BORROWER SHALL PAY THE BALANCE OF
SUCH INSUFFICIENCY IN ACCORDANCE WITH THIS AGREEMENT.


 


SECTION 10.12.CONFIDENTIALITY.  EACH BANK AND THE ADMINISTRATIVE AGENT AGREE
THAT THEY WILL NOT DISCLOSE WITHOUT THE PRIOR CONSENT OF THE BORROWER AND THE
GUARANTOR (OTHER THAN TO EMPLOYEES, AUDITORS, ACCOUNTANTS, COUNSEL OR OTHER
PROFESSIONAL ADVISORS OF THE ADMINISTRATIVE AGENT OR ANY BANK WHO HAVE A
CONTRACTUAL, FIDUCIARY OR PROFESSIONAL DUTY TO MAINTAIN THE CONFIDENTIALITY OF
THE INFORMATION) ANY INFORMATION WITH RESPECT TO THE BORROWER OR THE GUARANTOR
OR THEIR SUBSIDIARIES WHICH IS FURNISHED PURSUANT TO THIS AGREEMENT AND WHICH IS
NOT DISCLOSED IN AN SEC FILING, A REPORT TO STOCKHOLDERS, A PRESS RELEASE, OR
HAS OTHERWISE BECOME GENERALLY AVAILABLE TO THE PUBLIC OTHERWISE THAN THROUGH A
BREACH HEREOF (THE “CONFIDENTIAL INFORMATION”), PROVIDED THAT ANY BANK MAY
DISCLOSE ANY SUCH CONFIDENTIAL INFORMATION (A) AS MAY BE REQUIRED OR APPROPRIATE
IN ANY REPORT, STATEMENT OR TESTIMONY SUBMITTED TO OR REQUIRED BY ANY MUNICIPAL,
STATE OR FEDERAL REGULATORY BODY HAVING OR CLAIMING TO HAVE JURISDICTION OVER
SUCH BANK OR SUBMITTED TO OR REQUIRED OR REQUESTED BY THE BOARD OF GOVERNORS OF
THE FEDERAL RESERVE SYSTEM OR THE FEDERAL DEPOSIT INSURANCE CORPORATION OR
SIMILAR ORGANIZATIONS (WHETHER IN THE UNITED STATES OF AMERICA OR ELSEWHERE) OR
THEIR SUCCESSORS, (B) AS MAY BE REQUIRED OR APPROPRIATE IN RESPONSE TO ANY
SUMMONS OR SUBPOENA IN CONNECTION WITH ANY LITIGATION, (C) IN ORDER TO COMPLY
WITH ANY LAW, ORDER, REGULATION OR RULING APPLICABLE TO SUCH BANK, AND (D) TO AN
ASSIGNEE OR PARTICIPANT OR PROSPECTIVE ASSIGNEE OR PARTICIPANT IN CONNECTION
WITH ANY CONTEMPLATED TRANSFER OF ANY OF THE NOTES OR ANY INTEREST THEREIN BY
SUCH BANK, PROVIDED THAT (I) SUCH ASSIGNEE OR PARTICIPANT OR PROSPECTIVE
ASSIGNEE OR PARTICIPANT EXECUTES AN AGREEMENT WITH THE BORROWER AND THE
GUARANTOR AGREEING TO COMPLY WITH THE PROVISIONS CONTAINED IN THIS SECTION 10.12
AND (II) UNLESS A DEFAULT HAS OCCURRED AND IS CONTINUING, NO CONFIDENTIAL
INFORMATION MAY BE DISCLOSED TO ANY PARTICIPANT OR PROSPECTIVE PARTICIPANT,
OTHER THAN A PARTICIPANT OR A PROSPECTIVE PARTICIPANT THAT IS (A) A BANK OR ANY
AFFILIATE OF ANY BANK OR (B) A COMMERCIAL BANK OR FINANCIAL INSTITUTION, IN EACH
CASE WITH AN OFFICE IN THE UNITED STATES OF AMERICA, WITHOUT THE COMPANY’S PRIOR
WRITTEN CONSENT.  IN THE EVENT THAT THE ADMINISTRATIVE AGENT OR ANY BANK BECOMES
LEGALLY COMPELLED OR OTHERWISE OBLIGATED TO DISCLOSE ANY OF THE CONFIDENTIAL
INFORMATION (OTHER THAN TO REGULATORY OR SUPERVISORY AUTHORITIES HAVING
JURISDICTION OVER SUCH BANK) AND UNLESS OTHERWISE PROHIBITED BY APPLICABLE LAWS
OR REGULATIONS, SUCH PERSON WILL PROMPTLY, AFTER OBTAINING KNOWLEDGE OF ITS
OBLIGATION TO DISCLOSE SUCH INFORMATION, PROVIDE THE BORROWER WITH NOTICE SO
THAT THE BORROWER MAY SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE REMEDY OR
WAIVE COMPLIANCE WITH THIS SECTION.  IN THE EVENT SUCH PROTECTIVE ORDER OR OTHER

 

59

--------------------------------------------------------------------------------


 


REMEDY IS NOT OBTAINED, SUCH PERSON WILL FURNISH ONLY THAT PORTION OF THE
CONFIDENTIAL INFORMATION WHICH IT IS ADVISED BY LEGAL COUNSEL IS LEGALLY
REQUIRED AND WILL EXERCISE ITS BEST EFFORTS TO OBTAIN RELIABLE ASSURANCES THAT
CONFIDENTIAL TREATMENT WILL BE ACCORDED THE CONFIDENTIAL INFORMATION.  IN THE
EVENT THAT COMPLIANCE WITH THIS SECTION IS WAIVED BY THE BORROWER, SUCH PERSON
MAY DISCLOSE ANY AND ALL INFORMATION AT ISSUE WITHOUT LIABILITY TO THE BORROWER,
THE GUARANTOR OR ANY OTHER PERSON.  NOTWITHSTANDING THE FOREGOING, THE
ADMINISTRATIVE AGENT AND EACH BANK MAY, AND THE BORROWER HEREBY AUTHORIZES THE
ADMINISTRATIVE AGENT AND EACH BANK TO, INCLUDE REFERENCES TO THE BORROWER, ITS
SUBSIDIARIES AND THE GUARANTOR, AND UTILIZE ANY LOGO OR OTHER DISTINCTIVE SYMBOL
ASSOCIATED WITH THE BORROWER, ITS SUBSIDIARIES AND THE GUARANTOR, SOLELY IN
CONNECTION WITH ANY ADVERTISING, PROMOTION OR MARKETING UNDERTAKEN BY THE
ADMINISTRATIVE AGENT OR SUCH BANK IN THE ORDINARY COURSE OF ITS BUSINESS, OR,
SUBJECT TO THE BORROWER’S PRIOR REVIEW AND APPROVAL OF ANY SUCH ACTION BY THE
ADMINISTRATIVE AGENT OR SUCH BANK (WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD), OUTSIDE OF THE ORDINARY COURSE OF ITS BUSINESS.  EACH OF THE
ADMINISTRATIVE AGENT AND THE BANKS ACKNOWLEDGES THAT (A) IT HAS NO INTEREST OR
RIGHT IN ANY LOGO OR OTHER DISTINCTIVE SYMBOL ASSOCIATED WITH THE BORROWER, ITS
SUBSIDIARIES OR THE GUARANTOR, EXCEPT FOR THE LIMITED RIGHT TO USE AS EXPRESSLY
PERMITTED BY THE PRECEDING SENTENCE, AND NO OTHER RIGHTS OF ANY KIND ARE GRANTED
HEREUNDER, BY IMPLICATION OR OTHERWISE, AND (B) THE BORROWER, SUCH SUBSIDIARY OR
THE GUARANTOR, AS APPLICABLE, IS THE SOLE AND EXCLUSIVE OWNER OF ALL RIGHT,
TITLE AND INTEREST IN SUCH LOGO OR OTHER DISTINCTIVE SYMBOL ASSOCIATED WITH THE
BORROWER, ITS SUBSIDIARIES OR THE GUARANTOR.


 


SECTION 10.13.BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE BORROWER, THE GUARANTOR, THE ADMINISTRATIVE AGENT, EACH BANK
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT THE BORROWER AND THE
GUARANTOR SHALL NOT HAVE THE RIGHT TO ASSIGN ANY OF THEIR RESPECTIVE RIGHTS
HEREUNDER OR ANY INTEREST HEREIN WITHOUT THE PRIOR WRITTEN CONSENT OF THE BANKS.


 


SECTION 10.14.ENTIRE AGREEMENT.  PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS
AND COMMERCE CODE, A LOAN AGREEMENT IN WHICH THE AMOUNT INVOLVED IN THE LOAN
AGREEMENT EXCEEDS $50,000 IN VALUE IS NOT ENFORCEABLE UNLESS THE LOAN AGREEMENT
IS IN WRITING AND SIGNED BY THE PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED
REPRESENTATIVE.


 

THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN LOAN AGREEMENT,
AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED
INTO THE LOAN AGREEMENT.  THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS
DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.  IN CASE OF A CONFLICT BETWEEN THE COMMITMENT LETTER DATED AS OF
DECEMBER 12, 2008, BETWEEN EACH OF THE INITIAL LENDERS AND ARRANGERS

 

60

--------------------------------------------------------------------------------


 

NAMED THEREIN AND THE BORROWER, AND THIS AGREEMENT, THIS AGREEMENT SHALL
CONTROL.

 


SECTION 10.15.USA PATRIOT ACT.  EACH BANK HEREBY NOTIFIES THE BORROWER THAT,
PURSUANT TO THE REQUIREMENTS OF THE PATRIOT ACT, IT IS REQUIRED TO OBTAIN,
VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE BORROWER, WHICH INFORMATION
INCLUDES THE NAME AND ADDRESS OF THE BORROWER AND OTHER INFORMATION THAT WILL
ALLOW SUCH BANK TO IDENTIFY THE BORROWER IN ACCORDANCE WITH THE PATRIOT ACT.


 


SECTION 10.16.NO FIDUCIARY RELATIONSHIP.  EACH OF THE BORROWER AND THE
GUARANTOR, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES, AGREES THAT IN CONNECTION
WITH ALL ASPECTS OF THE TRANSACTIONS CONTEMPLATED HEREBY AND ANY COMMUNICATIONS
IN CONNECTION THEREWITH, THE BORROWER, THE GUARANTOR, THE OTHER SUBSIDIARIES AND
THEIR AFFILIATES, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT, THE BANKS AND
THEIR AFFILIATES, ON THE OTHER HAND, WILL HAVE A BUSINESS RELATIONSHIP THAT DOES
NOT CREATE, BY IMPLICATION OR OTHERWISE, ANY FIDUCIARY DUTY ON THE PART OF THE
ADMINISTRATIVE AGENT, THE BANKS OR THEIR AFFILIATES, AND NO SUCH DUTY WILL BE
DEEMED TO HAVE ARISEN IN CONNECTION WITH ANY SUCH TRANSACTIONS OR
COMMUNICATIONS.


 

[The balance of this page has been intentionally left blank.]

 

61

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

BORROWER:

 

 

 

BRINKER INTERNATIONAL, INC.,

 

 

 

by

 

 

/s/ Charles M. Sonsteby

 

Name: Charles M. Sonsteby

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

GUARANTOR:

 

 

 

BRINKER RESTAURANT CORPORATION,

 

 

 

by

 

 

/s/ Roger F. Thomson

 

Name: Roger F. Thomson

 

Title: President

 

62

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

 

by

 

 

/s/ D. Scott Harvey

 

Name: D. Scott Harvey

 

Title: SVP

 

63

--------------------------------------------------------------------------------


 

Commitment:

BANKS:

 

 

$ 60,000,000.00

JPMORGAN CHASE BANK, N.A.

 

 

 

by

 

 

/s/ D. Scott Harvey

 

Name: D. Scott Harvey

 

Title: SVP

 

64

--------------------------------------------------------------------------------


 

$ 60,000,000

BANK OF AMERICA, N.A.

 

 

 

by

 

 

/s/ John H. Schmidt

 

Name: John H. Schmidt

 

Title: Vice President

 

65

--------------------------------------------------------------------------------


 

$ 40,000,000

[WELLS FARGO BANK N.A.]

 

 

 

by

 

 

/s/ Steve Leon

 

Name: Steve Leon

 

Title: Managing Director, SVP

 

 

 

by(1)

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(1) For any Bank requiring a second signature line.

 

66

--------------------------------------------------------------------------------


 

$ 30,000,000

Compass Bank

 

 

 

by

 

 

/s/ Thomas Blake

 

Name: Thomas Blake

 

Title: Senior Vice President

 

67

--------------------------------------------------------------------------------


 

$ 15,000,000

U.S.Bank, N.A.

 

 

 

by

 

 

/s/ Frances W. Josephic

 

Name: Frances W. Josephic

 

Title: Vice President

 

68

--------------------------------------------------------------------------------


 

$ 10,000,000.00

The Bank of Tokyo-Mitsubishi UFJ Ltd.

 

 

 

by

 

 

/s/ D. Barnell

 

Name: D. Barnell

 

Title: Authorized Signatory

 

69

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF PROMISSORY NOTE

 

U.S. $                       

 

Dated:                [                    ], 20      

 

FOR VALUE RECEIVED, the undersigned, Brinker International, Inc., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                       (the “Bank”) or its registered assigns, for the account
of its Applicable Lending Office (as defined in the Credit Agreement referred to
below) or any other office designated by the Bank, the principal amount of each
Advance (as defined below) made by the Bank to the Borrower pursuant to the
Credit Agreement on the date such Advance is due and payable as set forth in the
Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

 

The Borrower further promises to pay interest, on demand, on any overdue
principal and, to the extent permitted by applicable law, overdue interest from
their due dates at such interest rates as are specified in the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to JPMorgan Chase Bank, N.A., as Administrative Agent, at 10 South
Dearborn, 10th Floor, Chicago, Illinois, 60603, in same day funds.  Each Advance
made by the Bank to the Borrower and the maturity thereof, and all payments made
on account of principal thereof and interest thereon and the respective dates
thereof, shall be recorded by the Bank and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Promissory Note;
provided, however, that failure of the Bank to make such notation or any error
therein shall not in any manner affect the obligations of the Borrower under
this Promissory Note or the Credit Agreement.

 

This Promissory Note is one of the Notes referred to in, and is subject to and
entitled to the benefits of, the Credit Agreement, dated as of February 27, 2009
(as it may be amended from time to time in accordance with its terms, the
“Credit Agreement”), among the Borrower, Brinker Restaurant Corporation, a
Delaware corporation, as Guarantor, the Bank and certain other banks parties
thereto (collectively, the “Banks”) and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Banks.  The Credit Agreement, among other things,
(a) provides for the making of advances (the “Advances”) by the Bank to the
Borrower from time to time pursuant to Section 2.01 of the Credit Agreement in
an aggregate outstanding amount not to exceed at any time the U.S. dollar amount
first above mentioned and (b) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.  Capitalized terms used herein which are
not defined herein and are defined in the Credit Agreement are used herein as
therein defined.

 

--------------------------------------------------------------------------------


 

The Borrower hereby waives presentment for payment, notice of nonpayment,
demand, protest, notice of protest, notice of dishonor, notice of intent to
accelerate, notice of acceleration and any other notice of any kind, except as
provided in the Credit Agreement.  No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

 

This Promissory Note and the Advances evidenced hereby may be transferred in
whole or in part only by registration of such transfer on the Register
maintained for such purpose by or on behalf of the undersigned as provided in
Section 10.06(c) of the Credit Agreement.

 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of Texas (except that Chapter 346 of the Texas Finance Code,
which regulates certain revolving credit loan accounts, shall not apply to this
Promissory Note).

 

 

 

BRINKER INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

ADVANCES, MATURITIES

AND PAYMENTS OF PRINCIPAL AND INTEREST

 

Borrowing 
Date

 

Amount and
Type of
Advance

 

Rate of
Interest
Applicable
to Advance

 

Amount of
Principal
Paid or
Prepaid

 

Amount of
Interest Paid
or Prepaid

 

Unpaid
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF NOTICE OF BORROWING

 

[Date]

 

JPMorgan Chase Bank, N.A., as Administrative Agent

for the Banks parties

to the Credit Agreement

referred to below

 

[                        ]

[                        ]

Attention:                                                    

 

Ladies and Gentlemen:

 

The undersigned, Brinker International, Inc., a Delaware corporation (the
“Borrower”), refers to the Credit Agreement, dated as of February 27, 2009 (as
amended from time to time in accordance with its terms, the “Credit Agreement”;
capitalized terms defined therein and not defined herein being used herein as
therein defined), among the undersigned, Brinker Restaurant Corporation, a
Delaware corporation, as Guarantor, certain Banks parties thereto, and JPMorgan
Chase Bank, N.A., as Administrative Agent, and hereby gives you notice,
irrevocably pursuant to Section 2.02 of the Credit Agreement, that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02 of the Credit Agreement:

 

Borrowing Date of Borrowing (which is a Business Day)

 

 

 

Aggregate Principal Amount of Borrowing (1)

 

 

 

Type of Advance (2)

 

 

 

Initial Interest Period and the last day thereof (3)

 

 

The Borrower hereby requests that the proceeds of the Borrowing requested
hereunder be remitted by the Administrative Agent to the following account of
the Borrower:

 

Wire To:

 

 

 

ABA:

 

 

 

Account #:

 

 

 

Account Location:

 

 

B-1

--------------------------------------------------------------------------------


 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

(a)           the representations and warranties contained in Article V of the
Credit Agreement are true and correct in all material respects on and as of the
date of the Proposed Borrowing, before and after giving effect to the Proposed
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date, except to the extent that such representations and
warranties refer to an earlier date, in which case they shall be true and
correct in all material respects on and as of such earlier date;

 

(b)           no event has occurred and is continuing, or would result from the
Proposed Borrowing or from the application of the proceeds therefrom, which
constitutes or with the giving of notice, the lapse of time or both, would
constitute a Default; and

 

(c)           after giving effect to the Proposed Borrowing and all other
Borrowings which have been requested on or prior to the date of the Proposed
Borrowing but which have not been made prior to such date, the aggregate
principal amount of all Borrowings will not exceed the aggregate of the
Commitments.

 

 

Very truly yours,

 

 

 

BRINKER INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)

 

Not less than $10,000,000 or greater than the unused Total Commitment and in
integral multiples of $1,000,000.

(2)

 

Eurodollar Rate Advance or Base Rate Advance.

(3)

 

Which shall have a duration (i) in the case of a Eurodollar Rate Advance, of one
(1), two (2), three (3) or six (6) months and (ii) in the case of a Base Rate
Advance, of up to ninety (90) days, and which, in any case, shall end not later
than the Termination Date.

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

FORM OF ASSIGNMENT

 

Dated                                 ,         

 

Reference is made to the Credit Agreement, dated as of February 27, 2009 (as the
same may be amended or modified from time to time, the “Credit Agreement”) among
Brinker International, Inc., a Delaware corporation (the “Borrower”), Brinker
Restaurant Corporation, a Delaware corporation (the “Guarantor”), the Banks
named therein and JPMorgan Chase Bank, N.A., as Administrative Agent for the
Banks.  Capitalized terms not otherwise defined in this Assignment (this
“Assignment”) shall have the meanings assigned to them in the Credit Agreement.

 

Pursuant to the terms of the Credit Agreement,                      wishes to
assign and delegate         % of its rights and obligations under the Credit
Agreement in connection with its Commitment and its outstanding Advances and
Note, if any.  Therefore,                            (the “Assignor”),
                             (the “Assignee”), and the Administrative Agent
agree as follows:

 

1.             For an agreed consideration, the Assignor hereby irrevocably
sells and assigns to the Assignee, and the Assignee hereby irrevocably purchases
and assumes from the Assignor, as of the Effective Date (as defined below),
without recourse to the Assignor and without representation or warranty except
for the representations and warranties specifically set forth in Section 2
hereof, a         %(1) interest in and to (a) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
percentage interest identified herein of all of such outstanding rights and
obligations of the Assignor under the Credit Agreement (including any guarantees
included in such facility) and (b) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Bank) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (a) above.

 

2.             The Assignor (a) represents and warrants that, prior to executing
this Assignment (i) its Commitment (without giving effect to assignments thereof
which have not yet become effective) is $            ,and (ii) the aggregate
outstanding principal amount of Advances (without giving effect to assignments
thereof which have not yet become effective) owed to it by the Borrower is
$            ; (b) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any lien, encumbrance or other adverse claim; (c) represents
that it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby; (d) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties, or representations
made in or in

 

C-1

--------------------------------------------------------------------------------


 

connection with the Credit Agreement or any other Credit Document or the
execution, legality, validity, enforceability, genuineness, sufficiency, or
value of the Credit Agreement or any other Credit Document or any other
instrument or document furnished pursuant thereto; (e) makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Borrower or the Guarantor or the performance or observance by
the Borrower or the Guarantor of any of their respective obligations under the
Credit Agreement or any other Credit Document or any other instrument or
document furnished pursuant thereto; and (f) attaches the Note(s) referred to in
Section 1 above, if any, and requests that the Administrative Agent exchange
such Note(s) for new Note(s) dated                       ,          in the
principal amount of $                     payable to the order of the Assignee[,
and a new Note dated                       ,          in the principal amount of
$              payable to the order of Assignor].

 

3.             The Assignee (a) represents and warrants that it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Bank under the Credit Agreement; (b) confirms that it has received a copy of
the Credit Agreement, together with copies of the financial statements referred
to in Section 5.04 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase the interest being assigned on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Bank; (c) agrees that it will,
independently and without reliance upon the Administrative Agent, the Assignor,
or any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (e) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Bank; (f) specifies as its Domestic Lending
Office (and address for notices) and Eurodollar Lending Office the offices set
forth beneath its name on the signature pages hereof; (g) attaches the forms
prescribed by the Internal Revenue Service of the United States of America
certifying as to the Assignee’s status for purposes of determining exemption
from United States of America withholding taxes with respect to all payments to
be made to the Assignee under the Credit Agreement and its Note(s), if any, or
such other documents as are necessary to indicate that all such payments are
subject to such rates at a rate reduced by an applicable tax treaty(2),
(h) represents that it is an Eligible Assignee, and (i) agrees that it will keep
confidential all information with respect to the Borrower furnished to it by
Borrower or the Assignor (other than information generally available to the
public or otherwise available to the Assignor on a non-confidential basis) as
provided in Section 10.12 of the Credit Agreement.

 

4.             The effective date for this Assignment shall be                 
(the “Effective Date”)(3) and following the execution of this Assignment, the
Administrative Agent will record it.

 

5.             Upon such recording, and as of the Effective Date, (a) the
Assignee shall be a party to the Credit Agreement for all purposes, and, to the
extent provided in this Assignment,

 

C-2

--------------------------------------------------------------------------------


 

have the rights and obligations of a Bank thereunder and (b) the Assignor shall,
to the extent provided in this Assignment, relinquish its rights (other than
rights against the Borrower pursuant to Section 10.04 of the Credit Agreement,
which shall survive this assignment) and be released from its obligations under
the Credit Agreement.

 

6.             Upon such recording, from and after the Effective Date, the
Administrative Agent shall make all payments under the Credit Agreement and the
Note(s), if any, in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest, and fees) to the Assignee.  The
Assignor and Assignee shall make all appropriate adjustments in payments under
the Credit Agreement and the Note(s), if any, for periods prior to the Effective
Date directly between themselves.

 

7.             This Assignment shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.  This
Assignment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment.

 

8.             This Assignment shall be governed by, and construed and enforced
in accordance with, the laws of the State of Texas.

 

The parties hereto have caused this Assignment to be duly executed as of the
date first above written.

 

 

[ASSIGNOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

Attention:

 

 

Telecopy:

 

 

Telephone:

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

Domestic Lending Office:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

C-3

--------------------------------------------------------------------------------


 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

Attention:

 

 

Telecopy:

 

 

Telephone:

 

 

 

 

 

Eurodollar Lending Office:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

Attention:

 

 

Telecopy:

 

 

Telephone:

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent for itself and the Banks

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Consented to:

 

 

 

 

BRINKER INTERNATIONAL, if required

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)

 

Specify percentage in no more than 4 decimal points.

(2)

 

If the Assignee is organized under the laws of a jurisdiction outside the United
States of America.

(3)

 

See Section 10.06(a) of the Credit Agreement. Such date shall be at least three
(3) Business Days after the execution of this Assignment.

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT D
FORM OF LEGAL OPINION OF BORROWER’S AND GUARANTOR’S COUNSEL

 

[                    , 20        ]

 

To each of the Banks as defined in the
Credit Agreement herein described
and to JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

This opinion is furnished to you pursuant to Section 3.01(a)(iv) of the
$215,000,000 Credit Agreement, dated as of February 27, 2009 (the “Credit
Agreement”), among Brinker International, Inc., a Delaware corporation, as
borrower (the “Borrower”); Brinker Restaurant Corporation, a Delaware
corporation, as guarantor (the “Guarantor”); the banks party thereto (the
“Banks”); and JPMorgan Chase Bank, N.A., as Administrative Agent for the Banks
(in such capacity, the “Administrative Agent”).  Capitalized terms defined in
the Credit Agreement are used herein with the same meaning unless otherwise
defined herein.

 

DOCUMENTS EXAMINED

 

In our capacity as special counsel for the Borrower and the Guarantor, we have
examined the originals, copies or forms, certified or otherwise identified to
our satisfaction, of the following documents (items (i) and (ii) below, the
“Documents”):

 

(i)            The Credit Agreement;

 

(ii)           The Notes issued on the date hereof, if any (the “Notes”);

 

(iii)          Certificate of Incorporation of the Borrower as filed with the
Secretary of State of Delaware on September 30, 1983 and all amendments thereto
through the date hereof (the “Borrower Certificate of Incorporation”);

 

(iv)          Certificate of Incorporation of the Guarantor as filed with the
Secretary of State of Delaware on June 19, 1990 and all amendments thereto
through the date hereof (the “Guarantor Certificate of Incorporation”);

 

(v)           Bylaws of the Borrower (the “Borrower Bylaws”);

 

(vi)          Bylaws of the Guarantor (the “Guarantor Bylaws”) and

 

(vii)         The certificates (including attachments) delivered to the
Administrative Agent pursuant to Sections 3.01(a) and (g) of the Credit
Agreement.

 

D-1

--------------------------------------------------------------------------------


 

In addition, we have examined and relied upon such certificates of public
officials and other certificates, opinions and instruments as we have deemed
relevant and necessary as a basis for our opinion hereinafter set forth. As to
matters of fact material to our opinion, we have, when relevant facts were not
independently established, relied upon certificates of representatives of the
Borrower and the Guarantor and upon representations and warranties set forth in
the Credit Agreement, and have not conducted any special inquiry or
investigation in respect of such matters.

 

As used herein, (i) “Disclosed” means disclosed in the Credit Agreement or the
SEC Filings of the Borrower filed with the SEC prior to the date hereof and
(ii) “Knowledge” means the current, actual knowledge of the attorneys of this
firm who are involved in the representation of the Borrower and the Guarantor in
connection with the transactions contemplated by the Credit Agreement, without
any independent investigation.

 

ASSUMPTIONS

 

In rendering this opinion, we have assumed, with your consent and without any
independent investigation, all of the following:

 

(A)          the genuineness of all signatures (other than those of the officers
of the Borrower and the Guarantor who executed the Credit Agreement and the
Notes), the authenticity of all documents submitted to us as originals and the
conformity to authentic original documents of all documents submitted as
certified, conformed or photostatic copies;

 

(B)           that each of the parties to the Documents other than the Borrower
and the Guarantor (the “Other Parties”) is duly organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation or
formation and has full power and authority to execute, deliver and perform its
obligations under each of the Documents to which it is a party, that each of the
Documents has been duly authorized, executed and delivered by each of the Other
Parties thereto, that each of the Documents constitutes a valid and legally
binding obligation of each of the Other Parties thereto and is enforceable
against the Other Parties in accordance with its terms, that each of the Other
Parties has fulfilled and complied with its obligations under the Documents to
the extent required thereunder to date, and that the Borrower and the Guarantor
have received or will concurrently herewith receive the consideration provided
in the Documents to be received at or prior to the date hereof;

 

(C)           that all of the Documents will be performed strictly in accordance
with the terms thereof; and

 

(D)          that the representations and warranties as to factual matters
contained in the Documents are true and correct.

 

OPINION

 

Based upon the foregoing and having due regard for the legal considerations we
deem relevant, and subject to the further qualifications and limitations
hereinafter set forth, we are of the opinion that:

 

D-2

--------------------------------------------------------------------------------


 

1.             Each of the Borrower and the Guarantor is a corporation duly
incorporated, validly existing and in good standing under the Delaware General
Corporation Law, as amended (the “DGCL”), and has the corporate power and
authority under the DGCL to enter into and perform the Credit Agreement and the
Notes.

 

2.             The execution and delivery by the Borrower of each of the Credit
Agreement and the Notes issued on the date hereof and the performance by the
Borrower of its obligations thereunder have been duly and validly authorized by
all necessary corporate action of the Borrower; each of the Credit Agreement and
the Notes issued on the date hereof has been duly executed and delivered by the
Borrower; and each of the Credit Agreement and the Notes issued on the date
hereof constitutes a valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, in each case except as
enforcement of the Credit Agreement or the Notes may be limited by applicable
bankruptcy, insolvency, reorganization, arrangement, fraudulent transfer,
moratorium or other laws affecting creditors’ rights generally, and subject to
general equity principles and to limitations on availability of equitable
relief, including specific performance.

 

3.             The execution and delivery by the Guarantor of the Credit
Agreement and the performance by the Guarantor of its obligations thereunder
have been duly and validly authorized by all necessary corporate action of the
Guarantor; the Credit Agreement has been duly executed and delivered by the
Guarantor; and the Credit Agreement constitutes a valid and binding obligation
of the Guarantor enforceable against the Guarantor in accordance with its terms,
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, arrangement, fraudulent transfer, moratorium or other laws
affecting creditors’ rights generally, and subject to general equity principles
and to limitations on availability of equitable relief, including specific
performance.

 

4.             Neither the execution and delivery of the Credit Agreement or the
Notes issued on the date hereof nor the consummation of the transactions
contemplated therein will violate any provision of the Borrower Certificate of
Incorporation, the Guarantor Certificate of Incorporation, the Borrower Bylaws
or the Guarantor Bylaws, or to our Knowledge, conflict with or violate any
statute, judgment, order, decree or regulation or rule of any court,
governmental authority or arbitrator applicable or relating to the Borrower or
the Guarantor.

 

5.             To our Knowledge and except as Disclosed, there are no actions,
suits, proceedings or claims or investigations pending or threatened against or
affecting the Borrower or the Guarantor or any of their respective properties
before any court, governmental agency or regulatory authority which would
(i) have a Material Adverse Effect or (ii) impair the ability of the Borrower or
the Guarantor to perform their obligations under the Credit Agreement or the
Notes issued on the date hereof.

 

6.             Neither the Borrower nor the Guarantor is an “investment company”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

D-3

--------------------------------------------------------------------------------


 

FURTHER QUALIFICATIONS AND LIMITATIONS

 

The opinions expressed above are expressly subject to the following
qualifications and limitations:

 

(a)           We express no opinion as to (i) the specific remedy that any court
or other authority or body might grant in connection with the enforcement of
rights under any of the Documents, as to the availability of equitable remedies,
as such, in connection with the enforcement of such rights, or as to the effects
of the application of principles of equity (regardless of whether enforcement is
considered in proceedings in law or in equity), (ii) the application of any
securities laws to any of the transactions contemplated by any of the Documents,
or (iii) the effect of any environmental, antitrust or tax laws of the United
States of America or of the State of Texas.

 

(b)           We express no opinion as to the validity or enforceability of
(i) any provisions purporting to entitle a party to indemnification or release
from liability in respect of any matters arising in whole or in part by reason
of any illegal, wrongful, knowing or negligent act or omission of such party,
(ii) any provisions that purport to restrict access to or waive remedies or
defenses, to waive any rights to notices or to establish evidentiary standards,
(iii) any provisions relating to liquidated damages, set-offs, waivers,
releases, suretyship defenses, delays or omissions of enforcement of rights or
remedies, severability, consent judgments or summary proceedings, (iv) any
provisions purporting to irrevocably appoint attorneys-in-fact or other agents,
(v) any provisions purporting to restrict or limit transfer, alienation or
encumbrancing of property, (vi) any provisions that relate to submissions to
jurisdiction, waivers or ratifications of future acts, the rights of, third
parties or transferability of assets which by their nature are nontransferable,
(vii) provisions that contain any agreement to agree, or (viii) provisions that
purport to negate or control over present or future laws which are contrary to
such provisions.

 

(c)           To the extent that the opinions given in Sections 2, 3 and 4
constitute opinions with respect to laws relating to usury, such opinions are
expressly limited to the opinion that the Credit Agreement and the Notes do not
require the payment of interest at a rate which is usurious.  In rendering such
opinion, we have relied upon and assumed the applicability of Chapter 303 of the
Texas Finance Code, as currently in effect, and have assumed that (i) there are
no fees, points or other charges or forms of compensation to the Administrative
Agent, the Syndication Agent, or any Bank in respect of the Credit Agreement or
the issuance of the Notes or any commitment to pay any such charges or other
forms of compensation, other than those specifically disclosed in the Credit
Agreement, the letter agreement dated December 12, 2008, among the Borrower,
J.P. Morgan Securities, Inc. and JPMCB, and the letter agreement dated
December 12, 2008, among the Borrower, Bank of America, N.A. and Banc of America
Securities LLC (such letter agreements, the “Fee Letters”), (ii) all fees and
charges provided for in the Credit Agreement, the Notes and the Fee Letters to
be paid by Borrower or Guarantor to the Administrative Agent, the Syndication
Agent or any Bank constitute bona fide commitment fees and not interest,
(iii) all charges for reimbursement of services paid to third parties will be
for actual out-of-pocket expenses paid to third parties for services actually
rendered by such parties, (iv) the Administrative Agent, the Syndication Agent,
the Banks, the Borrower and the Guarantor will comply with the “usury savings
clause” and other provisions of the Credit Agreement to the effect that the
Borrower and the Guarantor will never be required to pay interest (including all
compensation that constitutes interest under applicable law) on the Notes

 

D-4

--------------------------------------------------------------------------------


 

or otherwise in respect of the Credit Agreement in excess of the maximum rate or
amount of interest that may lawfully be contracted for, charged or collected
thereon or in connection therewith under applicable Texas law (collectively, the
“Savings Clauses”), and (v) in complying with the provisions of the Saving
Clauses, the Administrative Agent, the Syndication Agent and such Bank will give
due consideration to all fees, charges or other compensation which under
applicable Texas law may be or is deemed to be interest.

 

(d)           We are members of the Bar of the State of Texas. This opinion
relates only to the Federal laws of the United States of America, the laws of
the State of Texas and the DGCL as currently in effect, and we express no
opinion with regard to any matters that may be governed or affected by any other
laws.

 

(e)           This opinion is limited solely to the matters stated herein and no
opinion is to be inferred or may be implied beyond the matters expressly stated
herein.

 

The opinions expressed herein are solely for the benefit of you and your counsel
in connection with the transactions contemplated by the Credit Agreement and may
not be used or relied upon by any other person or entity or for any other
purpose whatsoever.  The opinions expressed herein are as of the date first set
forth above, and we do not assume or undertake any responsibility or obligation
to supplement or to update such opinions to reflect any facts or circumstances
which may hereafter come to our attention or any changes in the laws which may
hereafter occur.

 

 

Very truly yours,

 

D-5

--------------------------------------------------------------------------------


 

EXHIBIT E

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

This certificate is delivered pursuant to Section 2.15(e) of the Credit
Agreement, dated as of February 27, 2009 (the “Credit Agreement”) among BRINKER
INTERNATIONAL, INC. (the “Borrower”), BRINKER RESTAURANT CORPORATION, as the
Guarantor, the Banks party thereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.  Capitalized terms defined in the Credit Agreement are
used herein with the same meaning unless otherwise defined herein.

 

The undersigned hereby represents and warrants to the Administrative Agent and
the Borrower that:

 

1.             the undersigned is the sole record and beneficial owner of the
Advances or the transactions evidenced by the Note(s), if any, registered in its
name in respect of which it is providing this certificate;

 

2.             the undersigned is not a bank (within the meaning of
Section 881(c)(3)(A) of the Code) and, in this regard, further represents and
warrants that:

 

(a)  the undersigned is not subject to regulatory or other legal requirements as
a bank in any jurisdiction; and

 

(b)  the undersigned has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any governmental authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;

 

3.             the undersigned is not a 10-percent shareholder (within the
meaning of Section 881(c)(3)(B) of the Code) of the Borrower;

 

4.             the income from the Advances or the transactions evidenced by the
Note(s), if any, held by the undersigned is not effectively connected with the
conduct of a trade or business with the United States; and

 

5.             the undersigned is not a controlled foreign corporation related
(within the meaning of Section 864(d)(4) of the Code) to the Borrower.

 

The undersigned has furnished you with a certificate of our non-U.S. person
status on Internal Revenue Service Form W-8BEN.  By executing this certificate,
the undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall so inform the Administrative Agent and the
Borrower in writing within thirty days of such change and (b) the undersigned
shall furnish to the Administrative Agent and the Borrower a properly completed
and currently effective certificate in either the calendar year in which payment
is to be made by the Borrower to the undersigned under the Credit Agreement, or
in either of the two calendar years preceding such payment.

 

E-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
as of                      , 200    .

 

 

 

[NAME OF BANK]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

E-2

--------------------------------------------------------------------------------


 

SCHEDULE I

 

BANK AND ADMINISTRATIVE AGENT ADDRESSES

 

ADMINISTRATIVE AGENT:

 

JPMORGAN CHASE BANK, N.A.

10 South Dearborn Street, 10th Floor

Chicago, Illinois 60603

Attn:  Ms. Latanya D. Driver

 

Telephone:

312/385-7073

Telecopy:

312/385-7096

 

SYNDICATION AGENT:

 

BANK OF AMERICA, N.A.

100 Federal Street, MA5-100-09-06

Boston, Massachusetts  02110

Attn:  Mr. John H. Schmidt

 

Telephone:

617/434-4044

Telecopy:

312/453-2732

 

BANKS:

 

JPMORGAN CHASE BANK, N.A.

10 South Dearborn Street, 10th Floor

Chicago, Illinois 60603

Attn: Ms. Latanya D. Driver

 

Telephone:

312/385-7073

Telecopy:

312/385-7096

 

BANK OF AMERICA, N.A.

101 N. Tryon Street, 4th Floor

Charlotte, North Carolina  28202

Attn:   Mr. Shankar Ahi

 

Telephone:

415/436-4777 ext. 1691

Telecopy:

972/728-6189

 

 

1

--------------------------------------------------------------------------------


 

 

With a

Bank of America, N.A.

 

copy to:

100 Federal Street, MA5-100-09-06

 

 

Boston, Massachusetts 02110

 

 

Attn:   Mr. John H. Schmidt

 

 

 

 

 

Telephone:

617/434-4044

 

 

Telecopy:

312/453-2732

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

5938 Priestly Drive, Suite 200

Carlsbad, CA 92008

Attn:  Mark Simoes

 

Telephone:

760/918-2757

Telecopy:

760/918-2727

 

COMPASS BANK

8080 North Central Expressway, Suite 250

Dallas, TX 75206

Attn: Key Coker

 

Telephone:

214/706-8044

Telecopy:

214/346-2746

 

US BANK, N.A.
425 Walnut Street, 8th Fl.
Cincinnati, OH  45202
Attn:  Frances Josephic

 

Telephone:

513/762-8973

Telecopy:

513/632-4894

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

2001 Ross Ave., #3150

Dallas, TX  75201

Attn:  Mr. Doug Barnell

 

Telephone:

214/954-1240

Telecopy:

214/954-1007

 

2

--------------------------------------------------------------------------------


 

SCHEDULE II

 

BORROWER AND GUARANTOR ADDRESSES

 

BORROWER:

 

BRINKER INTERNATIONAL, INC.

6820 LBJ Freeway

Dallas, Texas  75240

 

Attn:   General Counsel

Telephone:

972/980-9917

Telecopy:

972/770-9465

 

Copy to:  Vice President of Investor Relations and Treasurer

Telephone:

972/770-1276

Telecopy:

972/770-8863

 

GUARANTOR:

 

BRINKER RESTAURANT CORPORATION

6820 LBJ Freeway

Dallas, Texas  75240

 

Attn:   General Counsel

Telephone:

972/980-9917

Telecopy:

972/770-9465

 

Copy to:  Vice President of Investor Relations and Treasurer

Telephone:

972/770-1276

Telecopy:

972/770-8863

 

1

--------------------------------------------------------------------------------


 

SCHEDULE III

 

PERMITTED LIENS

 

Subsidiary

 

Amount

 

Description

 

Maturity

 

Brinker Restaurant Corporation

 

$

50,674,399

 

Capitalized Lease Obligations

 

Various dates through March 2020

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

AGREEMENTS RESTRICTING DIVIDENDS AND CERTAIN TRANSFERS

 

1.             $400 million Term Loan Agreement dated October 24, 2007, by and
among Brinker International, Inc., Brinker Restaurant Corporation, the financial
institutions party thereto and Citibank, N.A., as administrative agent.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE V

 

GAAP EXCEPTIONS

 

None.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE VI

 

INVESTMENTS

 

Company

 

Amount

 

Description

 

Strang Corporation

 

$

910,513

 

Loan associated with sale of restaurants

 

Las Nuevas Delicias Gastronomicas, S. De R.L. De C.V.

 

$

10,882,370

 

Mexico joint venture with CMR

 

Mac Acquisition, LLC

 

$

6,000,000

 

Investment in Macaroni Grill

 

Mac Acquisition, LLC

 

$

10,000,000

 

Line of credit for Macaroni Grill

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE VII

 

PERMITTED DEBT

 

Description

 

Amount

 

 

5.75% Notes due 2014 pursuant to the Indenture dated May 14, 2004, between
Brinker International, Inc. and Citibank, N.A., as Trustee

 

$

300,000,000

 

 

$400 million Term Loan Agreement dated October 24, 2007, by and among Brinker
International, Inc., Brinker Restaurant Corporation, the financial institutions
party thereto and Citibank, N.A., as administrative agent

 

$

400,000,000

 

 

Capitalized Lease Obligations

 

$

50,674,399

 

 

 

--------------------------------------------------------------------------------